














--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
BY AND AMONG
CIMPRESS N.V.,
CIMPRESS USA INCORPORATED,
CIMPRESS ACQUISITION, LLC,
THE SELLERS LISTED ON THE SIGNATURE PAGES HERETO,
BUILD A SIGN LLC
AND
THE SELLER REPRESENTATIVE IDENTIFIED HEREIN
DATED AS OF SEPTEMBER 23, 2018



--------------------------------------------------------------------------------











1
EAST\158121627.20




US-DOCS\102662145.20

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1 DEFINITIONS AND INTERPRETATIONS
2

1.1
Certain Definitions    2

1.2
Interpretation    15

SECTION 2 MERGER AND CONSIDERATION
17

2.1
Merger and Purchase Price    17

2.2
Purchase Price; Adjustments    18

2.3
Closing    23

SECTION 3 REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY MEMBERS
24

3.1
Organization and Good Standing; Organizational Documents    24

3.2
Capitalization and Ownership of Units    25

3.3
Company Subsidiaries    25

3.4
Authority    25

3.5
No Conflict; Consent of Third Parties    26

3.6
Litigation, etc.    26

3.7
Intellectual Property    26

3.8
Compliance with Other Instruments    30

3.9
Agreements; Actions    30

3.10
Certain Transactions    33

3.11
Rights of Registration and Voting Rights    33

3.12
Real Property    34

3.13
Tangible Personal Property    34

3.14
Financial Statements; No Undisclosed Liabilities    34

3.15
Absence of Changes    36

3.16
Employee Matters    38

3.17
Tax Returns and Payments    41

3.18
Insurance    42

3.19
Confidential Information and Invention Assignment Agreements    42

3.20
Compliance with Law and Regulations; Permits    43

3.21
Suppliers    44

3.22
Customers    45

3.23
Partners    45

3.24
Corporate Documents    45

3.25
Brokers and Finders    45

3.26
Environmental Matters    45

3.27
Illegal Payments; Export Controls    46

3.28
Solvency    46

3.29
Company Product Warranties    47

3.30
Bank Accounts    47

3.31
Powers of Attorney    47

3.32
No Other Representations or Warranties    47



i




US-DOCS\102662145.20

--------------------------------------------------------------------------------





3.33
Disclaimer    47

SECTION 4 REPRESENTATIONS AND WARRANTIES REGARDING SELLERS
48

4.1
Right to Sell Units; Binding Effect; Organization and Power    48

4.2
Title to Interests, Liens, etc.    48

4.3
No Conflicts    48

4.4
Governmental Consents    49

4.5
Litigation, etc.    49

4.6
Brokers and Finders    49

4.7
Investment Representations and Finders    49

SECTION 5 REPRESENTATIONS AND WARRANTIES REGARDING PARENT AND BUYER
49

5.1
Organization and Standing    49

5.2
Authority for Agreement; No Conflict    50

5.3
Government Consents    50

5.4
Brokers and Finders    50

5.5
Litigation, etc.    51

5.6
Investment    51

5.7
Financing; Solvency    51

5.8
Due Diligence Investigation    51

SECTION 6 CONDUCT OF BUSINESS
52

6.1
Conduct of Company    52

6.2
Confidentiality; Access    54

6.3
Efforts; Consents; Regulatory and Other Authorizations    56

6.4
Public Disclosure    57

6.5
Cooperation; Further Actions    58

6.6
Indemnification of Managers and Officers    58

6.7
Employee Benefit Matters    58

6.8
Notice of Developments    59

6.9
Provision Respecting Legal Representation    60

6.10
Acknowledgements by Buyer    60

6.11
Acknowledgements by Sellers    60

SECTION 7 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF EACH PARTY
61

7.1
No Order    61

7.2
Antitrust Approvals    61

7.3
Government and Other Third Party Approvals    61

SECTION 8 ADDITIONAL CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
61

8.1
Representations, Warranties and Covenants    61



ii




US-DOCS\102662145.20

--------------------------------------------------------------------------------





SECTION 9 ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS AND THE
COMPANY
61

9.1
Representations, Warranties and Covenants    62

SECTION 10 CLOSING DELIVERIES
62

10.1
Closing Deliveries of Sellers and the Company    62

10.2
Closing Deliveries of Buyer    63

SECTION 11 TERMINATION
64

11.1
Termination Prior to the Closing    64

11.2
Notice of Termination; Effect of Termination    65

SECTION 12 INDEMNIFICATION
65

12.1
Representations, Warranties and Covenants    65

12.2
Survival Period    65

12.3
Indemnification Provisions for Buyer’s Benefit    66

12.4
Indemnification Provisions for the Sellers’ Benefit; Limitations    68

12.5
Tax Treatment of Indemnity Payments    68

12.6
Matters Involving Third Parties    68

12.7
Direct Claims    69

12.8
Tax Proceedings    69

12.9
Further Limitations and Qualifications    70

SECTION 13 TAXES
71

13.1
Certain Income Tax Matters    71

13.2
Transfer Taxes    71

13.3
Tax Treatment    71

13.4
Cooperation and Exchange of Information    71

13.5
Tax Proceedings and Audits    71

13.6
Tax Returns    72

13.7
Refunds    72

13.8
Certain Post-Closing Actions    72

13.9
Post-Closing Covenants    73

13.10
Section 754 Election and Purchase Price Allocation    73

13.11
Overlap    73

SECTION 14 THE SELLER REPRESENTATIVE
73

14.1
Appointment of the Seller Representative    73

SECTION 15 MISCELLANEOUS
75

15.1
Notices    74

15.2
Parent Guarantee    77

15.3
Successors and Assigns    77



iii




US-DOCS\102662145.20

--------------------------------------------------------------------------------





15.4
Severability    77

15.5
Third Parties    77

15.6
Specific Performance    77

15.7
Governing Law; Submission to Jurisdiction    78

15.8
Waiver of Jury Trial    78

15.9
Fees and Expenses    78

15.10
Entire Agreement, Not Binding Until Executed    79

15.11
Amendments; No Waiver    79

15.12
No Recourse Against Third Parties    79



iv




US-DOCS\102662145.20

--------------------------------------------------------------------------------





EXHIBITS, ANNEXES AND SCHEDULES


Exhibit A    Escrow Agreement        
Exhibit B    Certificate of Merger    
Exhibit C    Fifth Amended and Restated Company LLCA
Exhibit D    Form of Award Letter
Exhibit E    Form of Put/Call Agreement
Exhibit F    RWI Policy
Exhibit G    Form of Restrictive Covenant Agreement    




Annex 1    Permitted Liens
Annex 2    Form of Initial Closing Statement
Annex 3    Purchase Price Allocation
Annex 4    Net Working Capital Schedule
Annex 5    Indebtedness Schedule
Annex 6        Specified Matters




Schedule 1.1    Rollover Value
Schedule 2.2(h)(i)    2018 Bonus Calculation
Schedule 6.1(f)    Permitted Actions
Schedule 10.1(g)    Restrictive Covenant Agreement
Schedule 12.3(a)(viii)    Specific Indemnity Matters




Disclosure Schedule


v




US-DOCS\102662145.20

--------------------------------------------------------------------------------






AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made as of September 23,
2018 (the “Agreement Date”), by and among (i) Cimpress N.V., a public limited
company incorporated under the laws of the Netherlands (“Parent”), (ii) Cimpress
USA Incorporated, a Delaware corporation (“Buyer”), (iii) Cimpress Acquisition,
LLC, a Delaware limited liability company and wholly-owned subsidiary of Buyer
(“Merger Sub”), (iv) the Sellers listed on the signature pages hereto (each
individually a “Seller”, and collectively, the “Sellers”), (v) Build A Sign LLC,
a Delaware limited liability company (the “Company”), and (vi) BAS Buyer, LLC, a
Delaware limited liability company, in its capacity as the Seller Representative
(as defined in Section 14 hereto).
WHEREAS, the Sellers constitute all of the members of the Company and are the
record and beneficial owners of all of the issued and outstanding common units
of the Company (the “Common Units”), the issued and outstanding preferred units
of the Company (the “Preferred Units”), and the issued and outstanding profits
interest units of the Company (the “Profits Interest Units”, and together with
the Common Units and the Preferred Units, the “Units”);
WHEREAS, certain employees of the Company currently hold an indirect interest in
Profits Interest Units through Build A Sign Management Pool LLC, a Delaware
limited liability company (“BAS Management Pool”), and, prior to the Closing,
BAS Management Pool will distribute a portion of the Profits Interest Units held
by BAS Management Pool to certain of its members (the “Distribution”), while
certain of its members will continue to hold an indirect interest in the Company
through BAS Management Pool following the Closing (the members of BAS Management
Pool immediately following the Distribution, the “Rollover Holders”, and the
Units held by BAS Management Pool immediately following the Distribution, the
“Retained Units”);
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
pursuant the Merger (as defined below), Buyer desires to (i) convert all of the
Units, other than the Retained Units, held by the Sellers as of the Closing into
a right to receive the consideration described herein, and (ii) acquire a
controlling interest in the Company;
WHEREAS, the respective boards of managers or directors, as applicable, of
Buyer, Merger Sub and the Company have authorized, adopted and approved this
Agreement and determined that this Agreement and the Merger are desirable and in
the best interests of their respective organizations and equityholders; and
WHEREAS, it is contemplated that the limited liability company agreement of the
Company will be amended and restated in substantially the form attached hereto
as Exhibit C (the “Fifth Amended and Restated Company LLCA”), to be effective
simultaneously with the effectiveness of the Merger, to provide for, among other
things, the admission of Buyer as a member of the Company.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement (defined terms having the
meanings indicated in Section 1.1 or otherwise as defined elsewhere in this
Agreement), and for other good and valuable consideration, the receipt


1




US-DOCS\102662145.20

--------------------------------------------------------------------------------





of which is hereby acknowledged, Buyer, Merger Sub, the Company, Sellers and the
Seller Representative, intending to be legally bound, agree as follows:
SECTION 1
DEFINITIONS AND INTERPRETATIONS
1.1    Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
“2018 Bonus Payments” means the aggregate amount payable to all then current
participants as of the Closing in the Company Bonus Plan for the 2018 calendar
year.
“Accounting Arbitrator” shall have the meaning set forth in Section 2.2(f).
“Act” shall mean the Delaware Limited Liability Company Act (6 Del. C. §18-101
et seq.).
“Action” shall mean any action, arbitration, suit, claim, audit, litigation, or
other proceeding, whether civil, criminal or administrative, in law or in equity
by or before any Governmental Authority or arbitrator.
“Adjusted Purchase Price” shall have the meaning set forth in Section 2.2(a).
“Adjustment Escrow Account” shall have the meaning set forth in Section
2.3(b)(iv)(a).
“Adjustment Escrow Amount” shall mean $750,000.
“Adjustment Escrow Funds” shall mean any remaining balance of the Adjustment
Escrow Amount from time to time.
“Adjustment Time” shall mean 12:01 a.m. eastern time on the Closing Date.
“Advance Amount” shall have the meaning set forth in Section 14.1(f).
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one (1) or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” shall have the meaning set forth in the Preamble.
“Agreement Date” shall have the meaning set forth in the Preamble.
“Ancillary Agreements” shall mean the Escrow Agreement, the Award Letters, the
Fifth Amended and Restated Company LLCA, the Put/Call Agreements and each of the
other written agreements, documents, statements, certificates and instruments
referred to therein or otherwise delivered by Sellers or the Company pursuant to
Section 10.1, or by Buyer pursuant to Section 10.2.
“Annual Financial Statements” shall have the meaning set forth in Section
3.14(a).


2


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Anti-Corruption and Anti-Bribery Laws” shall have the meaning set forth in
Section 3.27.
“Award Letters” shall mean an award letter in substantially the form attached
hereto as Exhibit D duly executed and delivered by Buyer.
“BAS Management Pool” shall have the meaning set forth in the Recitals.
“BASNV” shall mean BAS NV, LLC, a Nevada limited liability company.
“BASNV Organizational Documents” shall mean the Articles of Organization
Limited-Liability Company of BASNV.
“Business Day” shall mean the period from 12:01 a.m. through 12:00 midnight, New
York City, New York time on any day of the year on which national banking
institutions in the State of New York are open to the public for conducting
business and are not required or authorized by law to close.
“Buyer” shall have the meaning set forth in the Preamble.
“Buyer Indemnified Party” shall have the meaning set forth in Section 12.3.
“Buyer Proceedings” shall have the meaning set forth in Section 13.5.
“Cancelled Units” shall have the meaning set forth in Section 2.1(e)(i).
“Cash” shall mean cash and cash equivalents determined in accordance with GAAP,
using the policies, conventions, methodologies and procedures used by the
Company in preparing the Financial Statements. Notwithstanding the foregoing,
“Cash” shall (i) include uncashed and uncleared checks and other deposits or
transfers received or deposited for the account of the Company and restricted
cash, and (ii) exclude any outstanding checks delivered by a Company Member to
any third party that have not been cashed or otherwise reflected as a deduction
to Cash.
“Certificate of Merger” means the Certificate of Merger, substantially in the
form attached hereto as Exhibit B.
“Closing” shall have the meaning set forth in Section 2.3(a).
“Closing Bonus Payments” shall mean (i) an aggregate of $2,000,000.00 in
incentive payments to be made to various employees of the Company at the Closing
pursuant to resolutions adopted by the Board of Managers of the Company on the
date hereof, and (ii) an aggregate of $664,275.00 in incentive payments to be
paid to the Key Employees at the closing in satisfaction of that portion of any
amounts that would otherwise be payable under the Excess Bonus Program in
respect of the Company’s 2018 fiscal year.
“Closing Cash” shall mean the aggregate amount of Cash held by the Company
Members, as of the Adjustment Time.
“Closing Date” shall have the meaning set forth in Section 2.3(a).
“Closing Date Schedule” shall have the meaning set forth in Section 2.2(e)(i).


3


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Closing Indebtedness” shall mean the aggregate amount of all Indebtedness of
the Company and the Company Subsidiaries outstanding as of the Adjustment Time,
on a consolidated basis.
“Closing Net Working Capital” shall have the meaning set forth in Section
2.2(e)(i).
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
“Common Units” has the meaning set forth in the Recitals.
“Company” shall have the meaning set forth in the Preamble.
“Company Bonus Plan” shall mean the Company’s bonus plan as in effect at the
Closing and consistent with Schedule 2.2(h)(i), which Company Bonus Plan
includes both the Base Target Bonus Program (the “Base Target Bonus Program”)
and the Excess Bonus Program (the “Excess Bonus Program”) described therein.
“Company Intellectual Property” means all Intellectual Property that is owned,
used, held for use or practiced by the Company or any of the Company
Subsidiaries, or necessary for the conduct of the business of the Company or any
of the Company Subsidiaries.
“Company IT Systems” shall mean all computer systems, servers, network equipment
and other computer hardware owned, licensed or leased by a Company Member.
“Company Licensed Intellectual Property” means Intellectual Property owned by
any Person other than a Company Member that is licensed to any Company Member.
“Company Member” shall mean any of the Company or any of the Company
Subsidiaries.
“Company Member Organizational Documents” shall mean, collectively: (i) the
Company Organizational Documents, and (ii) the BASNV Organizational Documents.
“Company Organizational Documents” shall mean the Amended and Restated Company
LLCA and the Company’s Certificate of Formation.  
“Company Owned Intellectual Property” means all Company Intellectual Property
owned or purported to be owned by the Company or any of the Company
Subsidiaries, including all Company Registered Intellectual Property.
“Company Product” shall have the meaning set forth in Section 3.29.
“Company Registered Intellectual Property” means all Registered Intellectual
Property owned or purported to be owned by, or filed by or in the name of the
Company or any of the Company Subsidiaries.
“Company Returns” shall have the meaning set forth in Section 13.6(b).
“Company Subsidiaries” shall mean BASNV, any entity set forth on Section 3.3 of
the Disclosure Schedule, and any other Subsidiary of the Company.


4


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Company Tangible Properties” shall have the meaning set forth in Section 3.13.
“Confidential Information” shall have the meaning set forth in Section 6.2(b).
“Confidential Information Agreement” shall have the meaning set forth in
Section 3.19.
“Confidentiality Agreement” shall have the meaning set forth in Section 6.2(a).
“Continuing Employees” shall have the meaning set forth in Section 6.7(a).
“Contract” shall mean any agreement, contract, subcontract, settlement
agreement, lease, instrument, note, option, warranty, license, sublicense,
insurance policy or binding commitment, arrangement, obligation or undertaking
of any nature, including all amendments to any of the foregoing.
“Damages” shall mean any and all damages, losses, awards, actions, proceedings,
causes of action, obligations, Liabilities, claims, encumbrances, penalties,
demands, assessments, settlements, judgments, including reasonable legal fees,
in each case to the extent actually incurred by an Indemnified Party.
Notwithstanding anything to the contrary, for the purposes of measuring the
amount of any Damages, Damages for any item shall be net of specifically
identifiable reserves or accruals accurately established in the Financial
Statements (including the notes thereto) with respect to such item.  
“Disclosure Schedule” shall have the meaning set forth in Section 3.
“Dispute Period” shall have the meaning set forth in Section 12.6(b).
“Effective Time” shall have the meaning set forth in Section 2.1(b).
“Employee Benefits” shall have the meaning set forth in Section 6.7(b).
“Employee Plan” shall mean any material employee benefit plan (as defined in
Section 3(3) of ERISA) maintained by any Company Member subject to ERISA, and
any other material plan, agreement, policy, or arrangement providing bonuses or
other incentive compensation, severance, retention, change in control, deferred
compensation, or equity compensation under which any Company Member has any
liability.
“End Date” shall have the meaning set forth in Section 11.1(b).
“Environmental Laws” shall mean, with respect to any geographic location, all
Legal Requirements with respect to (i) pollution, the protection or cleanup of
the environment or natural resources; (ii) the Release or threatened Releases
of, or exposure to Hazardous Materials; (iii) the use, treatment, storage,
transportation, handling, or disposal of Hazardous Materials, (iv) the
preservation or protection of lands, waterways, groundwater, drinking water,
air, wildlife, plants or other natural resources; (v) the protection of human
health and safety in respect of Hazardous Materials; and (vi) Liability or
responsibility with respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


5


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“ERISA Affiliate” shall mean any entity (whether or not incorporated) that,
together with any Company Member, would be treated as a “single employer” within
the meaning of Section 4001 of ERISA or Sections 414(b), (c), (m) or (o) of the
Code.
“Escrow Agent” shall have the meaning set forth in Section 2.3(b)(iv).
“Escrow Agreement” shall have the meaning set forth in Section 2.3(b)(iv).
“Estimated Closing Cash” shall have the meaning set forth in Section
2.2(b)(iii).
“Estimated Closing Indebtedness” shall have the meaning set forth in Section
2.2(b)(ii).
“Estimated Net Working Capital” shall have the meaning set forth in Section
2.2(b)(i).
“Estimated Net Working Capital Deficiency” shall mean the absolute value of the
amount, if any, by which (x) the Estimated Net Working Capital, is less than (y)
the Target Net Working Capital Amount minus $250,000.
“Estimated Net Working Capital Surplus” shall mean the amount, if any, by which
(x) the Estimated Net Working Capital is greater than (y) the Target Net Working
Capital Amount plus $250,000.
“Estimated Seller Transaction Expenses” shall have the meaning set forth in
Section 2.2(b)(iv).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, or any successor statute,
rules and regulations thereto.
“Fifth Amended and Restated Company LLCA” shall have the meaning set forth in
the Recitals.
“Final Adjusted Purchase Price” shall have the meaning set forth in Section
2.2(g)(i),
“Financial Statements” shall have the meaning set forth in Section 3.14(a).
“Fraud” shall mean a Person’s knowing and intentional material misstatement or
omission about a material fact or circumstance made with the intent to induce
another Person to rely on such misstatement or omission or to act or refrain
from acting based on such misstatement or omission, where such other Person did
rely on, act or refrain from acting based on such misstatement or omission, and
such other Person suffered damages or harm as a result of such reliance.
“Fundamental Representations” shall mean the representations and warranties in
Section 3.1 (Organization and Good Standing), Section 3.2 (Capitalization and
Ownership of Units), Section 3.3 (Company Subsidiaries), Sections 3.4
(Authority), and Section 3.5(b) (No Conflict), Section 3.25 (Brokers and
Finders), Section 4.1 (Right to Sell Units; Binding Effect; Organization and
Power), Section 4.2 (Title to Interests, Liens, etc.) and Section 4.3 (No
Conflicts), and Section 4.6 (Brokers and Finders).
“GAAP” shall mean United States generally accepted accounting principles
consistently applied and maintained throughout the periods indicated.
“GAAP Exceptions” shall have the meaning set forth in Section 3.14(b).


6


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“General Customer Contracts” means all Contracts to provide the Company’s
products and services to customers, in each case, that do not materially differ
from the form therefor that has been made available to Buyer.
“Governmental Authority” shall mean any United States federal, state, municipal
or local or any foreign government, or political subdivision thereof, or any
supranational organization (e.g., the European Union) or authority or any
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, policy, regulatory or Taxing power, or any
court or tribunal (or any department, bureau or division thereof), or any other
self-regulatory or quasi-governmental authority of any nature, or any arbitral
body.
“Hazardous Material” shall mean any material, chemical, substance, pollutant,
contaminant or waste (regardless of physical form or concentration) that (i) is
hazardous, toxic, infectious, explosive, radioactive, carcinogenic or corrosive
including those subject to regulations, control or remediation under any
Environmental Laws, or (ii) is identified, defined, designated, listed,
restricted or otherwise regulated under Environmental Law due to its dangerous,
harmful or deleterious properties or characteristics.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder, or any
successor statute, rules and regulations thereto.
“Indebtedness” shall mean (i) all obligations for borrowed money including all
principal, interest, fees, expenses, overdrafts, penalties, premiums, costs, and
other payment obligations with respect thereto, (ii) all obligations evidenced
by notes, bonds, debentures, mortgage or other equivalent instruments, (iii) all
obligations under any debt security, interest rate, currency or other hedging or
swap, derivative obligation or other similar arrangement, (iv) all reimbursement
obligations under letters of credit (only to the extent drawn) or similar
facilities, (v) all obligations upon which interest charges are customarily paid
(other than trade payables incurred in the Ordinary Course of Business), (vi)
all obligations with respect to leases of real or personal property or a
combination thereof required to be classified or accounted for as capital leases
under GAAP and the amount of such obligations at any date shall be the
capitalized amount of such obligations at such date determined in accordance
with GAAP together with all obligations to make termination payments under such
capitalized lease obligations, (vii) all obligations incurred or assumed as the
deferred purchase price of property or services (excluding obligations to
creditors for inventory, services and supplies incurred in the Ordinary Course
of Business), including any earn-out obligations, (viii) any unpaid severance
amounts incurred in the Ordinary Course of Business payable to any employee of
the Company whose employment was terminated prior to the Closing (excluding any
severance due to any such employees terminated in connection with the Closing),
(ix) all guarantees of any items set forth in clauses (i) through (viii) of
third parties, and (x) all outstanding prepayment premiums, if any, and accrued
interest, fees and expenses related to any of the items set forth in clauses
(i) through (viii), in each case as determined in accordance with the
methodologies set forth in the Indebtedness Schedule. For the avoidance of
doubt, “Indebtedness” shall not include any deferred revenue of the Company
Members, amounts included as Seller Transaction Expenses, or amounts relating to
the Specified Matters.
“Indebtedness Schedule” shall mean the policies, conventions, methodologies and
procedures related to Indebtedness described on Annex 5 hereto.


7


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Indemnified D&Os” shall have the meaning set forth in Section 6.6(a).
“Indemnified Party” shall have the meaning set forth in Section 12.6(a).
“Indemnified Taxes” shall mean (i) all Taxes of the Company Members for the
Pre-Closing Tax Period, excluding any Taxes related to or arising from the
Specified Matters, and (ii) all Taxes of any member (other than a Company
Member) of an affiliated, combined or unitary group of which any Company Member
was a member prior to the Closing pursuant to Treasury Regulation Section
1.1502-6 or any analogous state, local or foreign Legal Requirement; provided
that items (i) and (ii) shall not include any Taxes taken into account in the
calculation of the Final Adjusted Purchase Price, any Taxes arising from an
election filed by Buyer or its Affiliates, or any Taxes arising from a
transaction outside the ordinary course of business after the Closing. In the
case of any Straddle Period, the determination of the amount of any Taxes
allocable to the Pre-Closing Tax Period shall be: (x) in the case of Property
Taxes, determined by multiplying the amount of such Tax for the entire taxable
period by a fraction the numerator of which is the number of days in the taxable
period ending on the Closing Date and the denominator of which is the number of
days in such Straddle Period, and (y) in the case of all other Taxes, determined
on a “closing of the books basis” by assuming that the books of the Company
Members were closed at the close of the Closing Date.
“Indemnifying Party” shall have the meaning set forth in Section 12.6(a).
“Indemnity Escrow Account” shall have the meaning set forth in Section
2.3(b)(iv)(b).
“Indemnity Escrow Amount” shall mean $1,400,000.
“Indemnity Escrow Funds” shall mean any remaining balance of the Indemnity
Escrow Amount from time to time.
“Information Privacy Laws” shall have the meaning set forth in Section 3.7(k).
“Information Security Laws” shall have the meaning set forth in Section 3.7(l).
“Initial Closing Statement” shall have the meaning set forth in Section 2.2(b).
“Intellectual Property” means Intellectual Property Rights and Technology,
collectively.
“Intellectual Property Licenses” means (i) any written grant by the Company to
any Person of any license, right, permission, consent or non-assertion relating
to or under any Intellectual Property, and (ii) any written grant by any Person
to the Company of any license, right, permission, consent or non-assertion
relating to or under any Intellectual Property.
“Intellectual Property Rights” means all intellectual property rights and
related priority rights protected, created or arising under the Laws of the
United States or any other jurisdiction or under any international convention,
including all: (i) patents and patent applications, industrial designs and
design patent rights, including any continuations, divisionals,
continuations-in-part and provisional applications and any patents issuing on
any of the foregoing and any reissues, reexaminations, substitutes and
extensions of any of the foregoing (collectively, “Patents”); (ii) trademarks,
service marks, trade names, service names, brand names, trade dress rights,
logos, Internet domain names, corporate names and other source or business


8


US-DOCS\102662145.20

--------------------------------------------------------------------------------





identifiers, together with the goodwill associated with any of the foregoing,
and all applications, registrations, extensions and renewals of any of the
foregoing, (collectively, “Marks”); (iii) copyrights and works of authorship,
database and design rights, mask work rights and moral rights, whether or not
registered or published, and all registrations, applications, renewals,
extensions and reversions of any of any of the foregoing (collectively,
“Copyrights”); (iv) trade secrets, know-how and confidential and proprietary
information (collectively, “Trade Secrets”); (v) rights in or to Software or
other Technology; and (vi) any other intellectual or proprietary rights
protectable by any Legal Requirements anywhere in the world.
“Interim Financial Statements” shall have the meaning set forth in Section
3.14(a).
“Inventory” means the goods (semi-finished goods, finished goods, or residual
goods), merchandise, supplies, works in process and raw materials, including any
of the foregoing owned by the Company or any of its Subsidiaries but in the
possession of Persons other than the Company or any of its Subsidiaries for the
benefit of, or pursuant to instructions of, the Company or any of its
Subsidiaries.
“IRS” shall mean the United States Internal Revenue Service.
“Key Employees” shall mean each of Bryan Kranik, Joseph Licata, Christopher
Mellem, and Jeffrey Novak.
“Knowledge”, whether such term is capitalized or not, (i) of the Company, with
respect to any fact or matter in question, shall mean the actual knowledge,
after reasonable inquiry of direct reports to such persons who would reasonably
be expected to have actual knowledge of the subject matter, of any of Bryan
Kranik, Joe Licata, Kit Mellem, Jeff Novak or Christian Orawetz, and (ii) of
Buyer or any Seller, with respect to any fact or matter in question, shall mean
all facts that are actually known by such party, and to the extent such party is
an entity, are actually known by an officer or director of such party or its
general partner or managing member, in each case, without any duty to
investigate or conduct independent inquiry (provided that the knowledge of a
particular Seller, in its, his or her capacity as such, shall not be imputed to
another Seller, in its, his or her capacity as such).
“Legal Requirements” shall mean any and all applicable federal, state, local,
municipal, provincial, territorial, national, foreign or other civil or criminal
law, common law, statute, legislation, ordinance, constitution, directive,
resolution, ordinance, code, edict, decree, Order (including executive orders),
code, treaty, convention, rule, directive, requirement, determination, decision,
judgment, injunction, writ, regulation or ruling enacted, adopted, promulgated,
implemented, issued, passed, approved or otherwise put into effect by or under
the authority of any Governmental Authority.
“Liabilities” shall mean with respect to any Person, any liability of such
Person of any kind, whether absolute or contingent, known or unknown, accrued or
unaccrued, asserted or unasserted, matured or un-matured, fixed, disputed,
liquidated or executory, in each case to the extent required to be recorded or
reflected on a balance sheet prepared in accordance with GAAP.
“Liens” shall mean any mortgage, license, charge, interest, pledge, claim, lien,
encumbrance, option, security interest, restriction on the right to sell,
transfer or dispose (and in the case of securities, vote) or


9


US-DOCS\102662145.20

--------------------------------------------------------------------------------





other adverse claim of any kind or nature whatsoever (whether arising by
contract or by operation of law and whether voluntary or involuntary).
“Listed Company Contracts” shall have the meaning set forth in Section 3.9(a).
“Material Adverse Effect” shall mean any change, occurrence, event, fact,
circumstance or effect that, either alone or in combination with any other
changes, occurrences, events, facts, circumstances or effects, has had or could
reasonably be expected to have a materially adverse effect on (i) the business,
operations, condition (financial or other), properties or assets, prospects or
results of operations of the Company and its Subsidiaries, taken as a whole, or
the Company’s ability to perform its obligations hereunder; provided, however,
that no change or effect arising from or attributable or relating to any of the
following shall be taken into account in determining whether there has been, a
Material Adverse Effect: (i) economic conditions generally affecting the
industries in which the Company operates or participates; (i) compliance by the
Company with the terms of, or the taking of any action by the Company required
by, this Agreement (including the public announcement of the transactions
contemplated by this Agreement); (i) any breach by Buyer of this Agreement or
the Confidentiality Agreement; (i) the taking of any action by Buyer or any of
Buyer’s Affiliates (other than to enforce their rights under this Agreement);
(i) any change in GAAP or in accounting standards, or applicable laws (or
interpretation thereof); (i) any acts of God, calamities, acts of war, terrorism
or military action or the escalation thereof; (i) any action taken, or failure
to take any action, or such other change or event, in each case to which Buyer
has consented; or (i) any failure, in and of itself, by the Company to meet any
projections, forecasts, or revenue or earnings predictions for any period (it
being understood that the facts and circumstances, if any, giving rise or
contributing to such failure may be taken into account in determining whether
there has been a Material Adverse Effect); provided further, however, that in
the case of clauses (a), (e) and (f), only to the extent that such change or
effect does not disproportionately impact the Company compared to other
participants in the industries in which the Company operates or participates; or
(ii) the ability of the Company to perform its material obligations under this
Agreement and to consummate the transactions contemplated hereby on a timely
basis.
“Merger” shall have the meaning set forth in Section 2.1(a).
“Merger Sub” shall have the meaning set forth in the Preamble.
“Net Working Capital” shall mean the amount (which may be a negative number)
equal to (i) the current assets of the Company Members, minus (ii) the current
liabilities of the Company Members, in each case as of the Adjustment Time and
determined in accordance with the methodologies set forth in the Net Working
Capital Schedule and GAAP and the calculation of the Target Net Working Capital
Amount; provided that in an event of a conflict or inconsistency between the
methodologies in the Net Working Capital Schedule and GAAP, the Net Working
Capital Schedule shall govern in all respects; provided further, that Net
Working Capital shall be adjusted as follows: (i) Net Working Capital shall not
include, and shall be calculated without taking into account the effect of
(a) any Seller Transaction Expenses, (b) any Cash, (c) any deferred Tax assets
or deferred tax liabilities, (d) any liability relating to the Specified
Matters, (e) any Indebtedness, and (f) the Closing Bonus Payments, and (ii) Net
Working Capital shall include and be calculated taking into account an accrual
for the Base Target Bonus Program.


10


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Net Working Capital Schedule” shall mean the policies, conventions,
methodologies and procedures related to Net Working Capital described on Annex 4
hereto.
“Non-Party Affiliate” shall have the meaning set forth in Section 15.12.
“Notice” shall have the meaning set forth in Section 12.6(a).
“Off-the-Shelf Software” means any Software that is made generally and widely
available to the public on a commercial basis and is licensed to the Company or
any of the Company Subsidiaries on a non-exclusive basis under standard terms
and conditions for a one-time license fee of less than $50,000 per license, or
an ongoing licensee fee of less than $20,000 per year.
“Order” means any writ, judgment, edict, decree, injunction, ruling,
pronouncement, order, determination or other binding obligation of any
Governmental Authority (whether preliminary or final).
“Ordinary Course of Business” shall mean the ordinary and usual course of
day-to-day operations of the business of the Company Members through the date
hereof consistent with past customs or practices.
“OSHA” means the Occupational Safety and Health Act, 29 U.S.C. § 600, et seq.,
or any similar state or local Legal Requirement.
“Partners” shall have the meaning set forth in Section 3.23(a).
“Payment Allocation Certificate” shall have the meaning set forth in
Section 2.2(d).
“Permits” shall mean all permits, approvals, concessions, grants, franchises,
licenses, identification numbers and other authorizations and approval of or by
any Governmental Authority.
“Permitted Liens” shall mean (i) statutory Liens for Taxes not yet due and
payable or being contested in good faith through appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP,
(ii) statutory Liens of landlords, (iii) statutory Liens of carriers,
warehousemen, mechanics, materialmen and repairmen incurred in the Ordinary
Course of Business and not yet delinquent or due or payable, or are being
contested in good faith through appropriate proceedings, (iv) those other Liens
listed on Annex 1 to this Agreement, (v) with respect to real property, Liens
and easements due to zoning and subdivision laws and regulations which are
imposed by any Governmental Authority having jurisdiction over such real
property and which are not violated by the current use or occupancy of such real
property or the operation of the business of any Company Member, (vi) with
respect to real property, reservations, restrictions, easements, limitations,
conditions and other Liens of public record that do not materially interfere
with any Company Member’s present or anticipated uses or occupancy of such real
property and that do not include any financial obligations, (vii) non-exclusive
licenses to Intellectual Property, and (viii) Liens that will be terminated or
released at the Closing in connection with the repayment of Closing Indebtedness
at the Closing.
“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.


11


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Personal Information” means all information regarding or associated directly
with an individual consumer, including (i) information that identifies, could
reasonably be used to identify or is otherwise identifiable with an individual,
including name, physical address, telephone number, email address, financial
account number, government-issued identifier (including Social Security number
and driver’s license number) and, to the extent identifying, reasonably capable
of use for identification, or otherwise being identifiable with an individual,
any medical, health or insurance information, gender, date of birth, educational
or employment information, religious or political views or affiliations, marital
or other status, photograph, face geometry, or biometric information, and any
other data used or intended to be used to identify, contact or precisely locate
an individual, (ii) any data regarding an individual’s activities online or on a
mobile or other application (e.g., searches conducted, web pages or content
visited or viewed), and (iii) Internet Protocol addresses or other persistent
identifiers. Personal Information may relate to any individual, including a
current, prospective or former customer, employee or vendor of any Person.
Personal Information includes information in any form, including paper,
electronic and other forms.
“Personal Property Leases” shall have the meaning set forth in Section 3.13.
“Pre-Closing Tax Period” means taxable periods ending on or before the Closing
Date and the portion of any Straddle Period ending on and including the Closing
Date.
“Preferred Units” has the meaning set forth in the Recitals.
“Privacy Policies” shall have the meaning set forth in Section 3.7(k).
“Pro Rata Share” shall mean, as to any Seller, the amount for such Seller
calculated, from time to time, in accordance with the Payment Allocation
Certificate.
“Profits Interest Units” has the meaning set forth in the Recitals.
“Property Taxes” shall mean all real property Taxes, personal property Taxes and
similar ad valorem Taxes.
“Public Software” means any Software that contains, includes, incorporates, or
has instantiated therein, or is derived in any manner (in whole or in part)
from, any Software that is distributed as free software, open source software
(e.g., Linux) or similar licensing or distribution models, including under any
terms or conditions that impose any requirement that any Software using, linked
with, incorporating distributed with or derived from such Public Software (i) be
made available or distributed in source code form; (ii) be licensed for purposes
of making derivative works; or (iii) be redistributable at no or a nominal
charge, including Software licensed or distributed under any of the following
licenses or distribution models, or licenses or distribution models similar to
any of the following: (1) GNU’s General Public License (GPL) or Lesser/Library
GPL (LGPL); (2) the Artistic License (e.g., PERL); (3) the Mozilla Public
License; (4) the Netscape Public License; (5) the Sun Community Source License
(SCSL); (6) the Sun Industry Standards License (SISL); (7) the BSD License; and
(8) the Apache License.
“Purchase Price” means an amount equal to $280,000,000.
“Purchase Price Allocation” shall have the meaning set forth in Section 13.9.


12


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Put/Call Agreement” means the Put/Call Agreement, substantially in the form
attached hereto as Exhibit E.
“Real Property Leases” shall have the meaning set forth in Section 3.12.
“Recent Balance Sheet” means the balance sheet of the Company included in the
Interim Financial Statements.
“Registered Intellectual Property” means all issued Patents, pending Patent
applications, registered Marks, pending applications for registration of Marks,
registered Copyrights, pending applications for registration of Copyrights and
Internet domain name registrations.
“Related Party” shall mean any present officer, director or member of the
Company or any Affiliate of the Company.
“Related Party Agreements” shall mean the Promissory Note, dated as of February
6, 2015, by and between the Company and BAS NewCo, LLC.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment (including the abandonment or discarding of barrels, containers,
and other closed receptacles containing any hazardous substance or pollutant or
contaminant).
“Representatives” shall mean with respect to any Person its respective
directors, members of its board of managers, officers, employees, agents,
advisors, affiliates and representatives (including attorneys, accountants,
consultants, bankers and financial advisors).
“Resolution Event” shall have the meaning given to such term in Annex 6.
“Retained Units” shall have the meaning set forth in the Recitals.
“Rollover Holders” shall have the meaning set forth in the Recitals.
“Rollover Value” shall mean the aggregate value of the Retained Units, as set
forth on Schedule 1.1.
“RSM” shall have the meaning set forth in Section 2.2(f).
“RWI Policy” means a transaction representations and warranties insurance policy
acquired by Buyer, the terms of which are to the reasonable satisfaction of the
Sellers, to be dated as of the Closing Date, issued by AIG Specialty Insurance
Company and in substantially the form attached hereto as Exhibit F. The RWI
Policy shall provide that the insurer(s) thereunder shall have no right, and
waives any right, of subrogation, contribution or otherwise against any Seller
Indemnified Party (including any former, current, or future Representative of
any of the foregoing) based upon, arising out of, or in any way connected to
this Agreement, this transaction, or the RWI Policy, except for any payment
under the RWI Policy resulting from such Person’s Fraud (which, for the
avoidance of doubt, shall not be imputed to any other Person). The Seller
Indemnified Parties shall be intended third party beneficiaries under the policy
of the immediately preceding provision. Buyer and its Affiliates shall not
amend, waive, modify or otherwise revise the RWI


13


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Policy in any manner that could reasonably expected to adversely affect any
Seller Indemnified Party without the consent of the Seller Representative, such
consent not to be unreasonably withheld, conditioned or delayed.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, or any successor statute, rules or
regulations thereto.
“Seller” and “Sellers” shall have the meaning set forth in the Preamble.
“Seller Group” shall have the meaning set forth in Section 6.9.
“Seller Indemnified Party” shall have the meaning set forth in Section 12.4(a).
“Seller Indemnifying Party” or “Seller Indemnifying Parties” shall have the
meaning set forth in Section 12.3.
“Seller Proceedings” shall have the meaning set forth in Section 13.5.
“Seller Representative” shall have the meaning set forth in Section 14.1(a).
“Seller Returns” shall have the meaning set forth in Section 13.6(a).
“Seller Transaction Expenses” shall mean, without duplication, and to the extent
unpaid as of the Closing Date, (i) the fees and disbursements payable to
investment bankers, brokers, financial advisors and finders engaged by the
Company Members or Sellers, including those payable to Lincoln International LLC
referenced in Section 3.23 of the Disclosure Schedule; (ii) the fees and
disbursements payable to Latham & Watkins LLP, legal counsel to the Company;
(iii) any change-in-control payments, severance, retention, bonus or similar
compensatory amounts payable, or that become payable, by any Company Member
solely as a direct result of the consummation of the transactions contemplated
hereby (i.e., “single trigger” severance) to or any accelerated benefits payable
to, any officer, director, employee, or consultant of the Company Members,
specifically including the Closing Bonus Payments, and including $485,327.18 as
an amount negotiated by the parties to approximate that amount that may be
payable in respect of the Excess Bonus Program for the Company’s 2018 fiscal
year for employees other than the Key Employees, together with the employer
portion of any payroll, medical, social security, unemployment or similar Taxes
related to the payment of such bonuses or benefits to employees; (iv) all other
fees, disbursements, reimbursements, commissions, expenses or costs, in each
case payable or incurred by the Company Members or Sellers in connection with
the negotiation, preparation, and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement, and (v) fifty
percent (50%) of the premium, taxes, underwriting fees, and broker fees incurred
with respect to the RWI Policy (excluding, for the avoidance of doubt, any legal
fees, costs and expenses (other than the insurer’s underwriting fee)). For the
avoidance of doubt, Seller Transaction Expenses shall not include amounts
relating to or arising from the Specified Matters or any amounts included in Net
Working Capital or Indebtedness.
“Software” shall mean any and all: (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable


14


US-DOCS\102662145.20

--------------------------------------------------------------------------------





or otherwise; (iii) descriptions, flowcharts and other work product used to
design, plan, organize and develop any of the foregoing, screens, user
interfaces, report formats, firmware, development tools, templates, menus,
buttons and icons; and (iv) all documentation, including user manuals and other
training documentation, related to any of the foregoing.
“Solvent” shall have the meaning set forth in Section 5.7(b).
“Special Escrow Account” shall have the meaning set forth in Section
2.3(b)(iv)(c).
“Special Escrow Amount” shall mean $4,000,000.
“Special Escrow Funds” shall mean any remaining balance in the Special Escrow
Account from time to time.
“Specified Matters” shall have the meaning given to such term in Annex 6.
“Straddle Period” shall mean any taxable period beginning on or before and
ending after the Closing Date.
“Straddle Proceedings” shall have the meaning set forth in Section 13.5.
“Subsidiary” shall mean any Person of which the Company (either alone or through
or together with any other Subsidiary) (i) owns or has rights to acquire,
directly or indirectly, more than fifty percent (50%) of the equity interests,
or (ii) has the power to vote or direct the voting of sufficient securities or
other equity interests to elect a majority of the board of directors or other
governing body of such Person.
“Surviving Company” shall have the meaning set forth in Section 2.1(a).
“Target Net Working Capital Amount” shall mean ($4,846,000), a negative number.
“Tax” or “Taxes” shall mean any and all federal, state, local and foreign taxes,
and other governmental charges in the nature of a tax, including gross receipts,
income, profits, gain, sales, use and occupation, and value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, alternative
minimum, estimated, stamp, excise and property taxes, together with all
interest, penalties and additions imposed by a Governmental Authority with
respect to such amounts, whether disputed or not, and including Taxes imposed
under Law as a result of being a transferee or successor of another person or as
a result of being a member of an affiliated, consolidated, unitary or combined
group pursuant to Treasury Regulation Section 1.1502-6 or analogous state, local
or foreign Legal Requirements. Grammatical variations of the term “Tax”, such as
“Taxable” or “Taxing”, shall have correlative meanings.
“Tax Proceeding” shall have the meaning set forth in Section 13.5.
“Tax Return” shall mean any return, report, claim for refund, information
return, statement, or other document filed or required to be filed with a
Governmental Authority with respect to Taxes (including any schedules or
attachments thereto, and any amendment thereof).


15


US-DOCS\102662145.20

--------------------------------------------------------------------------------





“Technology” means, collectively, all Software, designs, websites, formulae,
algorithms, procedures, methods, techniques, ideas, know-how, research and
development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and other tangible embodiments of the
foregoing, in any form whether or not specifically listed herein, and all
related technology, that are used in, incorporated in, embodied in, displayed by
or relate to, or are used in connection with the foregoing.
“Third-Party Claim” shall have the meaning set forth in Section 12.6(a).
“Top Customers” shall have the meaning set forth in Section 3.22(a).
“Top Suppliers” shall have the meaning set forth in Section 3.21(a).
“Transfer Taxes” shall mean all sales, use, transfer, recording, value added,
documentary, registration, conveyance, stamp, deed or similar Taxes arising out
of, in connection with or attributable to the transactions effectuated pursuant
to this Agreement.
“Units” has the meaning set forth in the Recitals.
“WARN Act” means the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §§ 2101, et seq.. or any similar state or local Legal Requirement.
1.2    Interpretation. For purposes of this Agreement, the following rules of
interpretation apply:
(a)    Descriptive Headings. The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.
(b)    Calculation of Time Period. Except as otherwise provided herein, when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period is excluded. If any period is to be
measured in Business Days and the last day of such period is not a Business Day,
the period in question ends on the next succeeding Business Day.
(c)    Currency. Any reference in this Agreement to $ means U.S. dollars.
(d)    Section and Similar References. Unless the context otherwise requires,
all references in this Agreement to any “Annex,” “Section,” “Schedule” or
“Exhibit” are to the corresponding Annex, Section, Schedule or Exhibit of this
Agreement.
(e)    Mutual Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and have been represented by their
own legal counsel in connection with the transactions contemplated by this
Agreement, with the opportunity to seek advice as to their legal rights from
such counsel. In the event any ambiguity or question of intent or interpretation
arises, this Agreement is to be construed as jointly drafted by the parties
hereto and no presumption or burden of proof is to arise favoring or disfavoring


16


US-DOCS\102662145.20

--------------------------------------------------------------------------------





any party by virtue of the authorship of any provision of this Agreement or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof.
(f)    Counterparts. This Agreement may be executed in two (2) or more
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.
(g)    Facsimile. The exchange of signature pages to this Agreement (in
counterparts or otherwise) by facsimile transmission, .pdf scan or other
electronic transmission shall be sufficient to bind the parties to the terms and
conditions of this Agreement.
(h)    Other Definitional and Interpretive Matters. Unless otherwise expressly
provided herein, for purposes of this Agreement, the following rules of
interpretation shall apply:
(i)    Exhibits/Schedules. The Exhibits and Schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein shall be defined as set forth in this Agreement.
(ii)    Gender and Number. Any reference in this Agreement to gender shall
include all genders, and words imparting the singular number only shall include
the plural and vice versa.
(iii)    License. The word “license” (regardless of the tense when used as a
verb or single or plural form when used as a noun) shall include the term
“sublicense” (and its corresponding forms) and vice versa.
(iv)    Herein. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” and any other words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits to this Agreement) and not merely to a particular term or
provision of this Agreement or subdivision in which such words appear unless the
context otherwise requires.
(v)    Including. The word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.
(vi)    Reflected On or Set Forth In. An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (A) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the specific subject matter of such representation,
(B) such item is otherwise specifically set forth on the balance sheet or
financial statements, or (C) such item is reflected on the balance sheet or
financial statements and is specifically set forth in the notes thereto.


17


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(vii)    Threatened. The word “threatened” or any variation thereof, unless
otherwise described in the context in which it appears, means “threatened
verbally or in writing”.
SECTION 2    
MERGER AND CONSIDERATION
2.1    Merger and Purchase Price.
(a)    The Merger. Upon the terms and subject to the conditions set forth in
this Agreement, at the Effective Time, Merger Sub shall merge with and into the
Company, whereupon separate existence of Merger Sub shall cease, and the Company
shall be the surviving limited liability company (the “Merger”). The Company, as
the surviving limited liability company after the Merger, is sometimes referred
to herein as the “Surviving Company”. From and after the Effective Time, the
Surviving Company shall succeed to all the assets, rights, privileges, powers
and franchises and be subject to all of the liabilities, restrictions,
disabilities and duties of each of the Company and the Merger Sub, all as
provided under Delaware Law.
(b)    Effective Time. At the Closing, the parties hereto shall cause the Merger
to be consummated by filing the Certificate of Merger with the Secretary of
Staste of the State of Delaware in accordance with the applicable provisions of
Delaware Law. The time of the filing and acceptance by the Secretary of State of
the State of Delaware, or such other time as may be agreed in writing by Buyer
and the Company and specified in the Certificate of Merger, shall be referred to
herein as the “Effective Time”.
(c)    Organizational Documents of the Surviving Company. As of the Effective
Time, (i) the certificate of formation of the Company then in effect shall be
the certificate of formation of the Surviving Company until amended in
accordance with applicable Law, and (ii) the limited liability company agreement
of the Surviving Company shall be amended and restated in the form of the Fifth
Amended and Restated Company LLCA and, as so amended and restated, shall be the
limited liability company agreement of the Surviving Company until amended in
accordance with applicable Law.
(d)    Managers and Officers. From and after the Effective Time, until
successors are duly elected or appointed in accordance with applicable Law (or
their earlier resignation or removal), the officers of the Company at the
Effective Time shall be the officers of the Surviving Company.
(e)    Effect on Equity Interests of the Constituent Merger Entities. At the
Effective Time, upon the terms and subject to the conditions set forth in this
Agreement, by virtue of the Merger and without any further action on the part of
the parties hereto:
(i)    all of the Units held by the Sellers (other than the Retained Units) (the
“Cancelled Units”) shall be converted into the right to receive such Seller’s
portion of (A) the Adjusted Purchase Price, (B) the Adjustment Escrow Amount,
(C) the Indemnity Escrow Amount, (D) the Special Escrow Amount, and (E) the
Advance Amount, in each case as set forth in the Payment Allocation Certificate
(as defined below) and payable to the Sellers in accordance with the terms of
this Agreement;


18


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(ii)    each Retained Unit held by BAS Management Pool immediately prior to the
Effective Time shall be converted into and become one Preferred Unit (as defined
in the Fifth Amended and Restated Company LLCA) of the Surviving Company; and
(iii)    each unit of the Merger Sub’s equity interests held by Buyer
immediately prior to the Effective Time shall be converted into and become one
Preferred Unit (as defined in the Fifth Amended and Restated Company LLCA) of
the Surviving Company.
2.2    Purchase Price; Adjustments.
(a)    Purchase Price Payable at Closing. Subject to the terms and conditions
set forth in this Agreement, the aggregate consideration payable by Buyer to
Sellers at the Closing for the Cancelled Units shall be an amount (the “Adjusted
Purchase Price”) in cash (subject to adjustment pursuant to Section 2.2(e)),
equal to:
(i)    the Purchase Price; minus
(ii)    the Rollover Value; plus
(iii)    the Estimated Net Working Capital Surplus, if any; plus
(iv)    the Estimated Closing Cash; minus
(v)    the Estimated Closing Indebtedness; minus
(vi)    the Estimated Seller Transaction Expenses; minus
(vii)    the Advance Amount; minus
(viii)    the Adjustment Escrow Amount; minus
(ix)    the Indemnity Escrow Amount; minus
(x)    the Special Escrow Amount; and minus
(xi)    the Estimated Net Working Capital Deficiency, if any.
The Adjusted Purchase Price shall be allocated among the Sellers in accordance
with the Payment Allocation Certificate.
(b)    Initial Closing Statement. At least three (3) Business Days prior to the
Closing Date, the Company shall deliver to Buyer a certificate (the “Initial
Closing Statement”) of the Company signed by an officer of the Company
certifying as to the accuracy and completeness (and in the case of an estimate,
the completeness and good faith nature of such estimate and providing an
illustration of the calculation), in each case as of the Adjustment Time, of:


19


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(i)    the estimated Net Working Capital (the “Estimated Net Working Capital”)
(prepared in accordance with the Net Working Capital Schedule), and any
Estimated Net Working Capital Surplus or Estimated Net Working Capital
Deficiency, as the case may be, together with a description and the amount of
each element thereof;
(ii)    the estimated Closing Indebtedness (the “Estimated Closing
Indebtedness”) (prepared in accordance with the Indebtedness Schedule), together
with a description and the amount of each element thereof;
(iii)    the estimated Closing Cash (“Estimated Closing Cash”), together with a
description and the amount of each element thereof;
(iv)    the estimated Seller Transaction Expenses (the “Estimated Seller
Transaction Expenses”), together with a description and the amount of each
element thereof;
(v)    the Company’s calculation of the Adjusted Purchase Price, together with a
description and the amount of each element thereof; and
(vi)    the amount of the Adjusted Purchase Price to be paid to each Seller at
Closing in accordance with the Payment Allocation Certificate.
The Initial Closing Statement shall be subject to Buyer’s review and approval,
which shall not be unreasonably withheld, conditioned or delayed, provided,
however, that in the event that Buyer’s approval is not received prior to the
Closing, and all of the other conditions to Buyer’s obligation to implement the
Closing contained herein have otherwise been satisfied or waived, Buyer shall be
deemed to have approved the Initial Closing Statement initially delivered by the
Company for all purposes of this Agreement and the Closing shall not be delayed
or otherwise affected thereby.
(c)    The Initial Closing Statement, when approved by Buyer or otherwise deemed
final, shall be deemed the definitive calculation of each Seller’s share of the
Adjusted Purchase Price payable at Closing, and shall be used for purposes of
determining amounts payable pursuant to Section 2.3(b). Attached hereto as Annex
2 is a form of the Initial Closing Statement, which form provides an
illustration of the matters and calculations to be set forth on the Initial
Closing Statement and has been prepared as though the Closing were taking place
on the date of this Agreement.
(d)    Payment Allocation Certificate. Contemporaneous with the delivery of the
Initial Closing Statement, the Seller Representative shall deliver to Buyer a
certificate setting forth the Company’s determination of the allocation of the
Adjusted Purchase Price among the Sellers (the “Payment Allocation Certificate”)
and setting forth, for each Seller:
(i)    such Seller’s name, address and email address;
(ii)    the number of Preferred Units held by such Seller as of immediately
prior to the Closing;


20


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(iii)    the number of Common Units held by such Seller as of immediately prior
to the Closing;
(iv)    the number of Profits Interest Units held by such Seller as of
immediately prior to the Closing;
(v)    with respect to each Profits Interest Unit held by such Seller, the date
of grant of such Profits Interest Unit and the distribution threshold applicable
to such Profits Interest Unit;
(vi)    the portion of the applicable payment of the Adjusted Purchase Price,
expressed as a Dollar amount and as a percentage, attributable to such Seller
before any Tax withholdings (which amount will be calculated in accordance with
the provisions of the Company Organizational Documents in effect immediately
prior to the Closing, Law, and the terms and conditions of this Agreement) in
respect of each of (1) such Common Units, (2) such Preferred Units, and (3) such
Profits Interest Units; provided, that with respect to each such amount, Buyer,
Parent or any of its Affiliates, the Company, the Escrow Agent, the Seller
Representative, or any other party required to make a payment under this
Agreement, will be entitled to withhold Taxes in accordance with Section 2.2(h);
(vii)    the portion of the Adjustment Escrow Amount, deposited with the Escrow
Agent, expressed as a Dollar amount and as a percentage, attributable to each
Seller consistent with the manner described in clause (vi) above;
(viii)    the portion of the Indemnity Escrow Amount, deposited with the Escrow
Agent, expressed as a Dollar amount and as a percentage, attributable to each
Seller consistent with the manner described in clause (vi) above;
(ix)    the portion of the Special Escrow Amount, deposited with the Escrow
Agent, expressed as a Dollar amount and as a percentage, attributable to each
Seller consistent with the manner described in clause (vi) above; and
(x)    the portion of the Advance Amount, deposited with the Seller
Representative, expressed as a Dollar amount and as a percentage, attributable
to each Seller consistent with the manner described in clause (vi) above.
(e)    Final Post-Closing Adjustment to Purchase Price.
(i)    As promptly as practicable, but in no event later than sixty (60) days
following the Closing Date, Buyer shall (and Parent shall cause Buyer to) (A)
prepare and deliver to the Seller Representative a statement (the “Closing Date
Schedule”), setting forth in reasonable detail (x) Buyer’s calculation of, in
each case as of the Adjustment Time, Closing Indebtedness (prepared in
accordance with the Indebtedness Schedule), Closing Cash, Seller Transaction
Expenses, and Net Working Capital (the “Closing Net Working Capital”) (in each
case, prepared in accordance with the Net Working Capital Schedule and GAAP,
provided that in the event of a conflict between the


21


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Net Working Capital Schedule and GAAP, the Net Working Capital Schedule shall
prevail), and (y) Buyer’s calculation of the Final Adjusted Purchase Price, and
(B) deliver to the Seller Representative a certificate of Buyer executed on its
behalf by an officer of Buyer confirming that the Closing Date Schedule was
prepared in good faith and in accordance with the Net Working Capital Schedule,
the Indebtedness Schedule and GAAP; provided that in the event of a conflict
between the Net Working Capital Schedule and GAAP, the Net Working Capital
Schedule shall prevail. The Closing Date Schedule will entirely disregard
(i) any and all purchase accounting effects on the assets or liabilities of the
Company as a result of the transactions contemplated hereby or of any financing
or refinancing arrangements entered into at any time by Buyer or any other
transaction entered into by Buyer in connection with the consummation of the
transactions contemplated hereby (except to the extent set forth in the
definitions of the terms Net Working Capital, Closing Cash, Closing Indebtedness
and Seller Transaction Expenses), and (ii) any of the plans, transactions, or
changes which Buyer intends to initiate or make or cause to be initiated or made
after the Closing with respect to the Company or their business or assets, or
any facts or circumstances that are unique or particular to Buyer or any of its
assets or liabilities. Following the Closing, Buyer shall provide the Seller
Representative and its representatives timely reasonable access to the records,
properties, personnel and (subject to the execution of customary work paper
access letters if requested) auditors of the Company Members relating to the
preparation of the Closing Date Schedule and shall cause the personnel of the
Company Members to reasonably cooperate with the Seller Representative in
connection with its review of the Closing Date Schedule.
(ii)    The Seller Representative may dispute any amounts reflected on the
Closing Date Schedule by notifying Buyer in writing of each disputed item,
specifying the amount thereof in dispute and setting forth, in reasonable
detail, the basis for such dispute and the Seller Representative’s proposed
adjustment, within thirty (30) days of Buyer’s delivery to the Seller
Representative of the Closing Date Schedule. If the Seller Representative
delivers a notice of disagreement within such thirty (30) day period, the Seller
Representative and Buyer shall, during the thirty (30) days following such
delivery (or such longer period as they may mutually agree), each use reasonable
best efforts to reach agreement on the disputed items or amounts in order to
finally determine the amounts set forth on the Closing Date Schedule. If the
Seller Representative and Buyer are unable to reach agreement concerning any
items on the Closing Date Schedule during such thirty (30) day period, they
shall promptly thereafter submit the dispute to the Accounting Arbitrator for
resolution pursuant to Section 2.2(f).
(iii)    The amounts set forth on the Closing Date Schedule shall be deemed
conclusively determined for purposes of this Agreement upon the earlier to occur
of (A) the failure of the Seller Representative to notify Buyer of a dispute
within thirty (30) days of Buyer’s delivery of the Closing Date Schedule as set
forth in Section 2.2(e)(ii) above, (B) the mutual written resolution of all
disputes pursuant to Section 2.2(e)(ii) by Buyer and the Seller Representative,
and (C) the resolution of all disputes by the Accounting Arbitrator pursuant to
Section 2.2(f).
(f)    Adjustment Dispute Resolution. If the Seller Representative and Buyer are
unable to reach agreement concerning the Closing Date Schedule pursuant to
Section 2.2(e)(ii), they shall submit such dispute


22


US-DOCS\102662145.20

--------------------------------------------------------------------------------





to RSM US LLP, (“RSM”) or, if RSM is not willing or is unable to accept such
engagement, an independent accounting or financial consulting firm of recognized
national standing mutually selected by Buyer and the Seller Representative (the
“Accounting Arbitrator”) (provided that if Buyer and the Seller Representative
are unable to select an Accounting Arbitrator within ten (10) days after
receiving notice that RSM is not willing or is unable to accept such engagement,
then each shall select a nationally recognized accounting or financial
consulting firm, which firms will jointly select a third nationally recognized
independent accounting or financial consulting firm which shall act as the
Accounting Arbitrator), for resolution pursuant to this Section 2.2(f) and
instruct the Accounting Arbitrator to review the disputed items or amounts for
the purpose of final determination of the amounts set forth on the Closing Date
Schedule provided, that the Accounting Arbitrator shall rely on the
methodologies set forth in the Net Working Capital Schedule, the Indebtedness
Schedule and GAAP (provided that in the event of a conflict between the Net
Working Capital Schedule and GAAP, the Net Working Capital Schedule shall
prevail). In making such determination and calculations, the Accounting
Arbitrator shall consider only those items or amounts on the Closing Date
Schedule as to which the Seller Representative has disagreed with in writing.
Each of Buyer and the Seller Representative shall promptly provide their
assertions regarding the disputed amounts concerning the Closing Date Schedule
pursuant to Section 2.2(e)(ii) in writing to the Accounting Arbitrator and to
each other. The Accounting Arbitrator shall be instructed to render its
determination with respect to such disagreements as soon as reasonably
practicable (which the parties hereto agree should not be later than thirty (30)
days after submission of the dispute) and issue a report setting forth the
Accounting Arbitrator’s calculation of the disputed amounts (which calculation
shall be within the range of dispute in respect of each disputed item between
the amounts set forth on the Closing Date Schedule and the notice of dispute
delivered in accordance with Section 2.2(e)(ii)). The Accounting Arbitrator
shall base its determination solely on the written submissions of the parties
and shall not conduct an independent investigation. Such report shall be final
and binding upon the Seller Representative, Sellers and Buyer and the resulting
Closing Date Schedule and amounts set forth thereon shall be final for all
purposes of this Agreement. Buyer, on the one hand, and the Seller
Representative on behalf of Sellers, on the other hand, shall each pay their own
fees and expenses. The fees, costs and expenses of the Accounting Arbitrator
shall be allocated to and borne by Buyer and the Seller Representative, on
behalf of Sellers, based on the inverse of the percentage that the Accounting
Arbitrator determination (before such allocation) bears to the total amount of
the total items in dispute as originally submitted to the Accounting Arbitrator.
For example, should the items in dispute total in amount to one thousand dollars
($1,000) and the Accounting Arbitrator awards six hundred dollars ($600) in
favor of the Seller Representative’s position, sixty percent (60%) of the costs
of its review would be borne by Buyer and forty percent (40%) of the costs would
be borne by the Seller Representative, on behalf of Sellers.
(g)    Final Adjusted Purchase Price; Payment Upon Final Determination of
Adjustments.
(i)    Following the final determination of the Closing Net Working Capital,
Closing Cash, Closing Indebtedness and Seller Transaction Expenses in accordance
with this Section 2.2, the Adjusted Purchase Price shall be recalculated, using
such Closing Net Working Capital, Closing Cash, Closing Indebtedness and Seller
Transaction Expenses in lieu of the Estimated Net Working Capital, Estimated
Closing Cash, Estimated Closing Indebtedness and Estimated Seller Transaction
Expenses (such adjusted amount, the “Final Adjusted Purchase Price”). In the
event that the Final Adjusted Purchase Price is less than the Adjusted Purchase
Price then the Seller Representative and


23


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Buyer shall promptly after the Final Adjusted Purchase Price is finally
determined in accordance with this Section 2.2, issue joint written instructions
to the Escrow Agent instructing the Escrow Agent to (x) release the amount of
such deficiency to Buyer first from the Adjustment Escrow Funds and then, if
necessary, from the Indemnity Escrow Funds, and (y) release all remaining
Adjustment Escrow Funds, if any, to the Seller Representative or its designee(s)
as and when directed by the Seller Representative.
(ii)    If the Final Adjusted Purchase Price, as finally determined in
accordance with this Section 2.2, is more than the Adjusted Purchase Price, then
(x) Buyer shall, no later than five (5) Business Days after the Final Adjusted
Purchase Price is finally determined in accordance with this Section 2.2, cause
to be paid to Sellers an amount equal to such excess by delivery of immediately
available funds in accordance with payment instructions (which shall include the
allocation of such amount among the Sellers) provided in writing by the Seller
Representative to Buyer, and (y) Buyer and the Seller Representative shall,
promptly after the Final Adjusted Purchase Price is finally determined in
accordance with this Section 2.2 issue joint written instructions to the Escrow
Agent instructing the Escrow Agent to release all Adjustment Escrow Funds to the
Sellers as and when directed by the Seller Representative.
(iii)    If the Final Adjusted Purchase Price equals the Adjusted Purchase
Price, then the Seller Representative and Buyer shall, promptly after the Final
Adjusted Purchase Price is finally determined in accordance with this Section
2.2, issue joint written instructions to the Escrow Agent instructing the Escrow
Agent to release all of the Adjustment Escrow Funds to the Sellers as and when
directed by the Seller Representative. Any payments made to any party pursuant
to this Section 2.2(g) shall constitute an adjustment of the Adjusted Purchase
Price for Tax purposes and shall be treated as such by Buyer and Sellers on
their Tax Returns to the greatest extent permitted by the applicable Legal
Requirements.
(h)    Withholding Rights; Deductions from Purchase Price. Each of the Company,
Buyer and the Escrow Agent (and any of their respective paying agents) shall be
entitled to deduct and withhold from any payment to any Person under this
Agreement such amounts as any of them is required under applicable Legal
Requirements to deduct and withhold with respect to such payments. Before making
any such deduction or withholding, the Company, Buyer, or the Escrow Agent, as
the case may be, shall provide any Person on behalf of which such deduction or
withholding is proposed to be made advance written notice of the intention to
make such deduction or withholding, which notice shall include the authority,
basis and method of calculation for the proposed deduction or withholding, and
the Company, Buyer, and the Escrow Agent will cooperate with any reasonable
request from such Person to obtain reduction of or relief from such deduction or
withholding. To the extent that amounts are so withheld or deducted and timely
paid to the appropriate Governmental Authority, such amounts shall be treated
for all purposes of this Agreement as having been paid to the Person in respect
of which such deduction and withholding was made.


24


US-DOCS\102662145.20

--------------------------------------------------------------------------------





2.3    Closing.
(a)    Time and Place. The closing of the Merger (the “Closing”), shall take
place at the offices of Latham & Watkins LLP, 200 Clarendon Street, 27th Floor,
Boston, Massachusetts 02116 at 10:00 a.m., eastern time, as soon as reasonably
practicable (and in no event later than three (3) Business Days) after the date
of the satisfaction or, to the extent permitted, waiver of each of the
conditions set forth in Section 7, Section 8 and Section 9 hereof (other than
conditions that by their nature are to be satisfied at Closing, but subject to
the satisfaction or waiver (in writing by the party having the benefit of such
condition) of those conditions at such time) or at such other time and place as
the parties shall otherwise mutually agree (the “Closing Date”), provided, that
in no event shall the Closing occur prior to October 1, 2018. Subject to the
provisions of Section 11, the failure to consummate the Closing on the date and
time and at the place determined pursuant to this Section 2.3(a) shall not
result in the termination of this Agreement and shall not relieve any party to
this Agreement of any obligation under this Agreement.
(b)    Transactions at the Closing.
(i)    Payment of Closing Indebtedness; Transaction Expenses. At the Closing,
subject to the terms and conditions hereof, Buyer, on behalf of the Company,
shall pay or cause to be paid, (A) all Estimated Closing Indebtedness evidenced
on the Initial Closing Statement that Buyer and the Seller Representative
mutually agree shall be repaid, and (B) the Estimated Seller Transaction
Expenses identified on the Initial Closing Statement, in each case to the
respective debtholders, vendors or other Persons and in the respective amounts
set forth on the Initial Closing Statement.
(ii)    Payment of Adjusted Purchase Price to Sellers. At the Closing, subject
to the terms and conditions hereof, Buyer shall pay or cause to be paid to each
Seller, severally and not jointly, such Seller’s respective share of the
Adjusted Purchase Price (such share being set forth on the Initial Closing
Statement), in respect of the Cancelled Units being cancelled in connection with
the Merger.
(iii)    Payment of Advance Amount to the Seller Representative. At the Closing,
subject to the terms and conditions hereof, Buyer shall pay or cause to be paid
the Advance Amount to the Seller Representative, as provided in Section 14.1(f)
below.
(iv)    Escrows. At the Closing, subject to the terms and conditions hereof,
Buyer shall pay or cause to be paid to PNC Bank, a national banking association,
as escrow agent (the “Escrow Agent”):
(a)    cash in an amount equal to the Adjustment Escrow Amount for deposit into
an escrow account (the “Adjustment Escrow Account”), to be held and administered
pursuant to the terms and provisions of the escrow agreement substantially in
the form attached as Exhibit A hereto (the “Escrow Agreement”), and which
Adjustment Escrow Amount shall be (1) established solely to provide a source of
payment in connection with the post-closing adjustment to the purchase price
pursuant to Section 2.2(e) hereof, and (2) held by the Escrow Agent until it is
released pursuant to Section 2.2(g) hereof and the Escrow Agreement;


25


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(b)    cash in an amount equal to the Indemnity Escrow Amount for deposit into
an escrow account (the “Indemnity Escrow Account”), to be held and administered
pursuant to the terms and provisions of the Escrow Agreement and which Indemnity
Escrow Amount shall be (1) established solely to (A) provide a source of payment
in connection with the post-closing adjustment to the purchase price pursuant to
Section 2.2(e) hereof, and (B) secure the rights of Buyer Indemnified Parties to
indemnification hereunder, and (2) held by the Escrow Agent in escrow from the
Closing Date until the twelve (12) month anniversary of the Closing Date, at
which time the balance of the Indemnity Escrow Amount remaining in the Indemnity
Escrow Account which is not subject to an outstanding claim shall be disbursed
to the Sellers in accordance with their Pro Rata Share of such amounts as and
when directed by the Seller Representative in accordance with this Agreement and
the Escrow Agreement;
(c)    cash in an amount equal to the Special Escrow Amount for deposit into an
escrow account (the “Special Escrow Account”), to be held and administered
pursuant to the terms and provisions of the Escrow Agreement and which Special
Escrow Amount shall be established solely to secure the rights of Buyer
Indemnified Parties to indemnification hereunder with respect to the Specified
Matters to the extent expressly provided for under this Agreement. The Special
Escrow Amount shall be held by the Escrow Agent in escrow from the Closing Date
until the occurrence of a Resolution Event, as defined and set forth on Annex 6.
If, upon the occurrence of the final Resolution Event, the balance of the
Special Escrow Amount is greater than $0, then such balance shall be disbursed
to Sellers in accordance with their Pro Rata Share of such amounts as and when
directed by the Seller Representative in accordance with this Agreement and the
Escrow Agreement; and
(v)    Each such payment made at the Closing pursuant to this Section 2.3(b)
shall be made by wire transfer of immediately available funds; provided that the
Company shall provide in the Initial Closing Statement delivered to Buyer valid
wiring instructions for (i) the recipients of the payments described in Section
2.3(b)(i), (ii) the Seller Representative, (iii) each Seller, and (iv) the
Escrow Agent. Upon such payments by Buyer, the Closing shall be deemed to have
been effected.
SECTION 3
REPRESENTATIONS AND WARRANTIES REGARDING
THE COMPANY MEMBERS
The Company hereby represents and warrants to Buyer that the statements in this
Section 3 are true and correct as of the date of this Agreement (unless the
particular statement speaks expressly as of another date, in which case it is
true, complete and correct as of such other date), subject, in any case, to the
exceptions provided in the disclosure schedule supplied by the Company to Buyer,
dated as of the date of this Agreement (the “Disclosure Schedule”).
3.1    Organization and Good Standing; Organizational Documents. The Company is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has all requisite
limited liability company power and authority to own its properties and carry on
its business as presently conducted. The Company is duly qualified to transact
business and is in good standing under the law of each jurisdiction in which it
owns or leases real property and each other


26


US-DOCS\102662145.20

--------------------------------------------------------------------------------





jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification, except where the failure to be so
authorized, qualified or in good standing would not constitute a Material
Adverse Effect. The Company is not in violation of any term or provision of the
Company Organizational Documents.
3.2    Capitalization and Ownership of Units.
(a)    The Company owns, directly or indirectly, all of the issued and
outstanding membership interests of each of the Company Subsidiaries. The
membership interests in the Company owned by the Sellers constitute all of
issued and outstanding Units (or any other membership interests of the Company).
No Units (or any other membership interests of the Company) are reserved for
issuance, or will be reserved for issuance as of the Closing Date.
(b)    All of the issued and outstanding Units and equity interests of the
Subsidiaries have been duly authorized and validly issued in compliance with the
Company Member Organizational Documents and all applicable Legal Requirements.
Except as set forth in Section 3.2(b) of the Disclosure Schedule, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights), unit appreciation rights,
redemption rights, repurchase rights, or agreements or arrangements, calls,
commitments or other rights of any kind, orally or in writing, relating to the
issuance, sale or redemption of any membership interests or units of the Company
Members, or any other securities convertible into or exchangeable for membership
interests or units of any Company Member. Except pursuant the Company Member
Organizational Documents as of the date hereof, and except as set forth on
Section 3.2(b) of the Disclosure Schedule, no Company Member has any obligation
to purchase, redeem, or otherwise acquire any such interests or securities. As
of the Closing, the relative rights, preferences and other terms relating to
each class of equity interests in the Company will be as set forth in the Fifth
Amended and Restated Company LLCA, and such rights and preferences will be valid
and enforceable under Delaware law.
3.3    Company Subsidiaries. Except for the Company Subsidiaries or as set forth
on Section 3.3 of the Disclosure Schedule, the Company does not own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity. Section 3.3 of the Disclosure Schedule lists the name and jurisdiction
of organization of each Subsidiary. Each Subsidiary has full power and authority
to carry on its business as it is currently being conducted. Each Subsidiary is
duly qualified or licensed to do business in each jurisdiction where the actions
required to be performed by it hereunder make such qualification or licensing
necessary, except in those jurisdictions where the failure to be so qualified or
licensed would not be reasonably likely to have a Material Adverse Effect.
3.4    Authority. The Company has all requisite power, authority and legal
capacity to execute and deliver this Agreement and the Ancillary Agreements, to
consummate the transactions contemplated hereby and thereby, and to perform its
obligations hereunder and thereunder. All Company action required to be taken by
the Board of Managers and the members of the Company in order to authorize the
Company to enter into this Agreement and the Ancillary Agreements has been taken
or will be taken prior to the Closing, and no other action on the part of the
Company is necessary to authorize this Agreement or the Ancillary


27


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Agreements and the transactions contemplated hereby and thereby. All action on
the part of the officers of the Company necessary for the execution and delivery
of this Agreement and the Ancillary Agreements, the performance of all
obligations of the Company under this Agreement and the Ancillary Agreements to
be performed as of the Closing has been taken. This Agreement and the Ancillary
Agreements, when executed and delivered by the Company (assuming the due
authorization, execution and delivery by the other parties thereto), shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or any other Legal Requirements of general application affecting the
enforcement of creditors’ rights generally, and as limited by Legal Requirements
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
3.5    No Conflict; Consent of Third Parties.
(a)    Assuming the accuracy of the representations made by Buyer in Section 5,
no consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of any Company Member in connection with: (i) the execution and
delivery of this Agreement and the other Ancillary Agreements, the compliance by
the Company Members with any of the provisions hereof and thereof, or the
consummation of the transactions contemplated hereby and thereby; or (ii) the
continuing validity and effectiveness immediately following the Closing of any
Permit of any Company Member.
(b)    Neither the execution and delivery by a Company Member of this Agreement
or the Ancillary Agreements to which it is a party, the consummation of the
transactions contemplated hereby or thereby, nor compliance by such Company
Member with any of the provisions hereof or thereof will conflict with,
contravene, or result in any violation or breach of or default (with or without
notice or lapse of time, or both) under, give rise to a right of termination or
cancellation under any provision of, cause the creation of any Lien under, or
give rise to or accelerate any obligation of such Company Member to make any
payment under any provision of: (i) the Company Member Organizational Documents;
(ii) any Listed Company Contract or any Permit by which any of the properties or
assets of such Company Member are bound; or (iii) any Legal Requirements
applicable to such Company Member or any of the properties or assets of such
Company Member.
3.6    Litigation, etc. There is no Action pending against the Company Members
or threatened against the Company Members nor to the Company’s Knowledge pending
or threatened in writing against any of the Company Members’ present or former
members, officers, managers, employees, consultants or independent contractors
(in each case, acting in their capacity as such), nor, to the Company’s
Knowledge, has there occurred any event nor does there exist any condition that
could reasonably be expected to serve as the basis for any such Action. Neither
the Company Members nor, to the Company’s Knowledge, any of their respective
members, officers, managers, employees, consultants or independent contractors
is a party to, or is named as subject to, the provisions of any Order (in the
case of officers, managers, employees, consultants or independent contractors,
such as would affect the Company Members or the transactions contemplated hereby
and or by the Ancillary Agreements). There is no Action by any Company Member
pending or which any Company Member currently intends to initiate. Section 3.6
of the Disclosure Schedule


28


US-DOCS\102662145.20

--------------------------------------------------------------------------------





includes a description of all Actions involving any Company Members, or any of
the Company Members’ members, officers, managers, employees, consultants or
independent contractors (in each case, acting in their capacity as such), in
connection with the business of any Company Members occurring, arising or
existing since February 2, 2015.
3.7    Intellectual Property.
(a)    Section 3.7(a) of the Disclosure Schedule sets forth a true and correct
list of (i) all currently issued or pending Company Registered Intellectual
Property, and (ii) material unregistered Marks owned by the Company or any of
the Company Subsidiaries. Section 3.7(a) of the Disclosure Schedule lists, for
each item of Company Registered Intellectual Property (A) the record owner of
such item, and, if different from the record owner, the beneficial owner of such
item, (B) the jurisdictions in which such item has been issued or registered or
filed, (C) the issuance, registration or application date, as applicable, for
such item, and (D) the issuance, registration or application number, as
applicable, for such item. No individual unregistered Copyright is material to
the business of the Company.
(b)    As of the date of this Agreement, all necessary fees and filings with
respect to any Company Registered Intellectual Property have been timely
submitted to the relevant Governmental Authority and Internet domain name
registrars to maintain such Company Registered Intellectual Property in full
force and effect. No issuance or registration obtained and no application filed
by the Company or any of the Company Subsidiaries for any Intellectual Property
has been cancelled, abandoned, allowed to lapse or not renewed, except where the
Company or any Company Subsidiary has, in its reasonable business judgment,
decided to cancel, abandon, allow to lapse or not renew such issuance,
registration or application. There are no legal or governmental proceedings,
including interference, re-examination, reissue, opposition, nullity, or
cancellation proceedings pending that relate to any of the Company Registered
Intellectual Property, other than review of pending patent and trademark
applications and, to the Company’s Knowledge, no such proceedings are threatened
or contemplated by any Governmental Authority or any other Person.
(c)    The Company exclusively owns all right, title and interest in and to all
Company Owned Intellectual Property, free and clear of all Liens or obligations
to others other than Permitted Liens. No Company Member has (i) transferred
ownership of, or granted any exclusive license with respect to, any Company
Owned Intellectual Property to any other Person, or (ii) granted any customer
the right to use any Company Member product or service or portion thereof on
anything other than a non-exclusive basis. Section 3.7(c) of the Disclosure
Schedule sets forth a list of all current Contracts for Company Licensed
Intellectual Property, other than (A) licenses to Off-the-Shelf Software, (B)
licenses to Public Software, and (C) non-disclosure agreements and licenses
granted by employees, individual consultants or individual contractors of the
Company or any of the Company Subsidiaries pursuant to Contracts with employees,
individual consultants or individual contractors, in each case that do not
materially differ from the Company Members’ form therefor that has been made
available to Buyer. The Company or the applicable Company Subsidiary have valid
and continuing rights under all Contracts for Company Licensed Intellectual
Property to use, sell, license and otherwise exploit, as the case may be, all
Company Intellectual Property licensed pursuant to such Contracts as the same is
currently used, sold, licensed and otherwise exploited by the Company or the
applicable Company Subsidiary, other than to the extent such Contracts expire in
accordance with their terms


29


US-DOCS\102662145.20

--------------------------------------------------------------------------------





or where the Company or the applicable Company Subsidiary has, in its reasonable
business judgment, decided to terminate the applicable Contract. The Company
Owned Intellectual Property and the Company Licensed Intellectual Property
constitutes all of the Intellectual Property used or held for use by the Company
Members in the operation of their respective businesses, and all Intellectual
Property necessary and sufficient to enable the Company Members to conduct their
respective businesses as currently conducted. The Company Registered
Intellectual Property and the Company Owned Intellectual Property are valid,
subsisting and enforceable and all of the Company Members’ rights in and to the
Company Registered Intellectual Property and, to the Company’s Knowledge, all of
the Company Members’ rights in and to all other Company Owned Intellectual
Property and the Company Licensed Intellectual Property, are valid and
enforceable.
(d)    None of the Company Owned Intellectual Property, and, to the Company’s
Knowledge, none of the Company Licensed Intellectual Property is subject to any
outstanding Order or agreement that restricts in any manner the use, sale,
transfer, licensing or exploitation thereof by the Company or any of the Company
Subsidiaries or affects the validity, use or enforceability of any such Company
Owned Intellectual Property.
(e)    Neither the conduct of the business of the Company or any of the Company
Subsidiaries, nor any of the products or services offered, marketed, licensed,
provided, sold, distributed or otherwise exploited by the Company or any of the
Company Subsidiaries, nor the design, development, manufacturing, reproduction,
use, marketing, offer for sale, sale, importation, exportation, distribution,
maintenance or other exploitation of any of such products or services (i)
infringes, constitutes or results from an unauthorized use or misappropriation
of or otherwise violates, or will infringe, constitute or result from an
unauthorized use or misappropriation of or otherwise violate, any Intellectual
Property of any other Person, or (ii) constitutes or will constitute unfair
competition or trade practices under the Legal Requirements of any relevant
jurisdiction.
(f)    Except as set forth on Section 3.7(f) of the Disclosure Schedule, there
is no Action pending nor has the Company or any of the Company Subsidiaries
received any written communications in the five (5) year period prior to the
date of this Agreement (i) alleging that a Company Member has infringed,
misappropriated or otherwise violated or, by conducting its business, would
infringe, misappropriate or otherwise violate any the Intellectual Property
Rights of any other Person, (ii) challenging the validity, enforceability, use
or exclusive ownership of any Company Owned Intellectual Property or (iii)
inviting any Company Member to take a license under any Intellectual Property or
consider the applicability of any Intellectual Property to any products or
services of any Company Member or to the conduct of the business of the Company
Member.
(g)    To the Company’s Knowledge, no Person is infringing, misappropriating,
misusing, diluting or violating any Company Owned Intellectual Property. No
Company Member has made any written claim against any Person alleging any
infringement, misappropriation, or other violation of any Company Owned
Intellectual Property.
(h)    Each Company Member has obtained, possesses and is in compliance with
valid licenses to use all of the Software present on the computers and other
Software-enabled electronic devices that it owns or leases or that is otherwise
used by such Company Member and/or its employees in connection with


30


US-DOCS\102662145.20

--------------------------------------------------------------------------------





the Company Members’ business. No Company Member has disclosed or delivered to
any escrow agent or any other Person, other than employees or contractors who
are subject to confidentiality obligations, any of the source code that is
Company Owned Intellectual Property, and no other Person has the right,
contingent or otherwise, to obtain access to or use any such source code. No
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time or both) will, or could reasonably be expected
to, result in the delivery, license, or disclosure of any source code that is
owned by a Company Member or otherwise constitutes Company Owned Intellectual
Property to any Person who is not, as of the date the event occurs or
circumstance or condition comes into existence, a current employee or contractor
of a Company Member subject to confidentiality obligations with respect thereto.
(i)    No government funding and no facilities of any university, college, other
educational institution or research center were used in the development of any
Company Owned Intellectual Property where, as a result of such funding or the
use of such facilities, any government or any university, college, other
educational institution or research center has any rights in such Company Owned
Intellectual Property. To the Company’s Knowledge, no current or former
employee, individual consultant or individual contractor of the Company or any
Company Subsidiaries that contributed to the creation or development of any
Company Owned Intellectual Property has performed any services for any
government or any university, college, other educational institution or research
center during a period of time during which such employee, consultant or
contractor was also performing services for the Company or any Company
Subsidiaries.
(j)    No Company Member has accessed, used, modified, linked to, created
derivative works from or incorporated into any Software that constitutes a
product or service offered by a Company Member or is otherwise considered
Company Owned Intellectual Property and that is distributed outside of the
Company or any of the Company Subsidiaries, any Public Software, in whole or in
part, in a manner that (i) requires any Company Owned Intellectual Property to
be licensed, sold, disclosed, distributed, hosted or otherwise made available,
including in source code form and/or for the purpose of making derivative works,
for any reason, (ii) grants, or requires the Company or any of the Company
Subsidiaries to grant, the right to decompile, disassemble, reverse engineer or
otherwise derive the source code or underlying structure of any Company Owned
Intellectual Property, (iii) limits in any manner the ability to charge license
fees or otherwise seek compensation in connection with marketing, licensing or
distribution of any Company Owned Intellectual Property, or (iv) otherwise
imposes any limitation, restriction or condition on the right or ability of the
Company or any of the Company Subsidiaries to use, hold for use, license, host,
distribute or otherwise dispose of any Company Owned Intellectual Property,
other than compliance with notice and attribution requirements.
(k)    The Company IT Systems are sufficient for the conduct of the business of
each Company Member as currently conducted and have not suffered any failure
within the past five (5) years that has had a material effect on the operations
of any Company Member. To the Company’s Knowledge, there has been no
unauthorized access to or use of any Company IT Systems (or any Software,
information or data stored on any Company IT Systems). To the Company’s
Knowledge, the Company IT Systems do not contain any computer code designed to
disrupt, disable or harm in any manner the operation of any software or
hardware. To the Company’s Knowledge, the Company IT Systems do not contain any
unauthorized feature (including any worm, bomb, backdoor, clock, timer or other
disabling device, code, design or routine) that causes the


31


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Company IT Systems or any portion thereof to be erased, inoperable or otherwise
incapable of being used, either automatically, with the passage of time or upon
command by any Person. The Company Members have implemented commercially
reasonable backup and disaster recovery technology.
(l)    The Company Members are in compliance in all material respects with their
respective posted privacy policies (“Privacy Policies”) and any applicable Legal
Requirements relating to privacy or data protection or governing the collection,
use or disclosure of personal information (“Information Privacy Laws”). During
any period in which the Company or any of the Company Subsidiaries owned or
operated any website, a Privacy Policy regarding the collection, retention, use
and distribution of the Personal Information from visitors to such websites is
and has been posted and accessible to individuals at all times on each such
website. No Company Member has received written notice of any claims relating
to, or been charged in writing with the violation of, any such Information
Privacy Laws. No Company Member is under investigation by any Governmental
Authority with respect to any violation of any such Information Privacy Laws.
The execution of this Agreement and the consummation of the transactions
contemplated hereby will not cause any Company Member to violate any of the
Privacy Policies nor require any Company Member to seek any consent from, any
employee, customer, supplier, service provider or other third Person under any
Privacy Policy. The Company has made available to Buyer true and correct copies
of all current written policies maintained by any Company Member with respect to
privacy and Personal Information protection relating to their respective
employees, customers, suppliers, service providers or any other third parties
from or about whom any Company Member may have obtained Personal Information.
(m)    The Company Members are in compliance in all material respects with all
applicable U.S. Legal Requirements relating to the security of Personal
Information collected, stored, or otherwise maintained by any Company Member
(“Information Security Laws”). The Company Members’ information security
practices comply with any information security statements in the Privacy
Policies. No Action has been commenced or threatened in writing against any
Company Member by any Person with respect to the Company Members’ security
practices applicable to any Personal Information. To the Company’s Knowledge,
there has been no unauthorized access to, or disclosure or misuse of, Personal
Information owned, licensed or maintained by, or on behalf of, any Company
Member.
(n)    The consummation of the transactions contemplated hereby will not result
in the loss or impairment of any right of the Company Members to own, use,
practice or otherwise exploit any Company Intellectual Property. Neither this
Agreement nor any of the transactions contemplated hereby will result in the
grant of any ownership interest, right, license, Lien or protection from any
Action with respect to any Company Owned Intellectual Property to any third
Person pursuant to any Contract to which a Company Member is a party or by which
any assets or properties of a Company Member are bound.
3.8    Compliance with Other Instruments. No Company Member is in violation or
default, or has received any written notice of or been charged in writing with
the violation or default: (a) of any Legal Requirement; or (b) under any
promissory note, indenture or mortgage.


32


US-DOCS\102662145.20

--------------------------------------------------------------------------------





3.9    Agreements; Actions.
(a)    Section 3.9(a) of the Disclosure Schedule sets forth, as of the date
hereof, all of the currently effective Contracts of the following types to which
a Company Member is a party or by which it or any of its properties or assets
are otherwise bound (collectively, the “Listed Company Contracts”):
(i)    Contracts with any current or former officer, member, manager, director,
equityholder or Affiliate of any Company Members, including indemnification
agreements;
(ii)    Personal Property Leases and Real Property Leases;
(iii)    Any loan agreements, indentures, promissory notes, guaranties,
mortgages, pledges, security agreements, deeds of trust or other Contracts for
borrowing or imposing a Lien on any of the assets of any Company Member and any
grant, subsidy or financial assistance received by any Company Member;
(iv)    Contracts under which a Company Member has made advances or loans to any
other Person, except for advances of business expenses of up to $20,000 in the
Ordinary Course of Business;
(v)    Contracts under which a Company Member expects to pay in excess of
$50,000 during the current calendar year;
(vi)    Contracts under which a Company Member expects to receive in excess of
$50,000 during the current calendar year, excluding General Customer Contracts
and Employee Plans;
(vii)    Contracts that are not terminable by any Company Member without penalty
on less than ninety (90) days’ notice, or that will not expire pursuant to their
terms during the ninety (90) day period commencing on the date of this Agreement
(other than Employee Plans);
(viii)    Contracts requiring engineering, development or ongoing support work
or other service obligations by any Company Member after the date of this
Agreement, other than General Customer Contracts;
(ix)    Contracts for the licensing, distribution (other than Contracts covered
by Section 3.9(a)(xii)), purchase, sale or servicing of the Company Members’
products and services, other than General Customer Contracts;
(x)    Contracts relating to any single or series of related capital
expenditures by any Company Member pursuant to which such Company Member has
future financial obligations in excess of $50,000;
(xi)    Contracts for (A) the sale of any of the business, properties or assets
of any Company Members, in each case other than in the Ordinary Course of
Business, (B) the grant to any Person of any preferential rights to purchase any
of its properties or assets or (C) the acquisition by any


33


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Company Member of any operating business, properties or assets, whether by
merger, purchase or sale of stock or assets or otherwise (other than Contracts
for the purchase of Inventory or supplies entered into in the Ordinary Course of
Business);
(xii)    distributor, manufacturing, supply, development, sales representative,
marketing or advertising Contracts, in each case excluding (A) General Customer
Contracts, (B) Contracts for Off-the-Shelf Software and (C) Contracts entered
into in the Ordinary Course of Business pursuant to which any Company Member has
future financial obligations in amounts less than $50,000;
(xiii)    Contracts that grant to any Person other than the Company any
(A) exclusive license, supply, distribution or other rights, (B) “most favored
nation” rights, (C) rights of first refusal, rights of first negotiation or
similar rights, (D) exclusive rights to purchase any of the Company Members’
products or services, or (E) royalty, dividend or similar arrangement based on
the revenues or profits of the Company Member;
(xiv)    any Contract (other than Employee Plans) that (A) provides for the
development of any Intellectual Property by or for the Company Member, (B)
provides for the acquisition of any ownership interest by any Company Member in
Intellectual Property, (C) provides for the assignment or other transfer of any
ownership interest in Intellectual Property by any Company Member to any Person,
(D) includes any Intellectual Property License by any Company Member to any
Person (excluding Off-the-Shelf Software, Public Software, General Customer
Contracts and non-disclosure agreements), (E) includes any Intellectual Property
License or any other grant of any right, permission, consent or non-assertion
relating to or under any material Intellectual Property by any Person to any
Company Member (excluding Off-the-Shelf Software, Public Software, General
Customer Contracts and non-disclosure agreements that do not materially differ
from the Company’s form therefor that has been made available to Buyer); or (F)
fixed price or fixed volume arrangements (excluding in the case of this clause
(F) General Customer Contracts and Contracts entered into in the Ordinary Course
of Business pursuant to which any Company Member has future financial
obligations in amounts less than $50,000);
(xv)    Contracts (other than Employee Plans) providing for any minimum or
guaranteed payments by any Company Member to any Person;
(xvi)    Contracts for joint ventures, strategic alliances, partnerships or
similar arrangements;
(xvii)    Contracts that purport to (A) limit, curtail or restrict the ability
of any Company Member or any of its existing or future Affiliates to compete in
any geographical area, market or line of business, (B) restrict any Company
Member or any of its existing or future Affiliates from selling products or
delivering services, (C) restrict any Company Member or any of its existing or
future Affiliates from hiring any Persons or (D) otherwise restrict any Company
Member or any of its existing or future Affiliates from engaging in any aspect
of its business;


34


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(xviii)    (A) Contracts for the employment of any individual on a full-time or
part-time basis (other than temporary service provider arrangements or Contracts
that do not exceed six (6) months in duration) that is not terminable at will
without obligation to provide severance pay or similar termination benefits, (B)
Contracts with any individual consultant or independent contractor with annual
base compensation in excess of $150,000 and that is not terminable upon less
than thirty (30) days’ notice without obligation to provide termination pay or
similar termination benefits, and (C) Contracts providing for retention, change
in control or other similar payments;
(xix)    Contracts that contain indemnification obligations of any Company
Member (excluding General Customer Contracts), and Contracts under which any
Company Member has any outstanding obligations or liabilities (whether actual or
contingent) under a guarantee, indemnity or other similar agreement or
arrangement in respect of the obligations or liabilities of another Person;
(xx)    Any Contract with any Governmental Authority;
(xxi)    Contracts for the redemption or purchase of, or otherwise affecting or
relating to, the equity interests of the Company Member, including, without
limitation, any agreement with any equityholder of any Company Member which
includes anti-dilution rights, registration rights, voting arrangements,
operating covenants or similar provisions;
(xxii)    Membership interest option plans or other equity incentive or equity
compensation plans or arrangements;
(xxiii)    Any collective bargaining agreement or other similar Contract with
any labor union or other association or employee representative of a group of
employees of a Company Member, and all amendments, addenda, side letter, or
supplements thereto.
(xxiv)    all management agreements, other than Employee Plans, that require any
Company Member to make payments of any cash or other compensation or benefits,
including agreements providing for the payment of cash or other compensation or
benefits upon the consummation of the transactions contemplated hereby;
(xxv)    Contracts with any Top Customers or any Top Suppliers, in each case,
with a contract value in excess of $50,000 per calendar year;
(xxvi)    any Contract for the purchase or sale of real property;
(xxvii)    any Contract providing for material liquidated damages or material
penalties on the event of transfer, assignment or default; and
(xxviii)    any Contract not executed in the Ordinary Course of Business;
(b)    Each Listed Company Contract is in full force and effect and is the
legal, valid and binding obligation of the applicable Company Member and of the
other parties thereto, enforceable against each of


35


US-DOCS\102662145.20

--------------------------------------------------------------------------------





them in accordance with its terms and, upon consummation of the transactions
contemplated by this Agreement, shall continue in full force and effect without
penalty or other adverse consequence. No Company Member is in breach of or
default under any Listed Company Contract, nor, to the Knowledge of the Company,
is any other party to any Listed Company Contract in breach of or default
thereunder, and to the Knowledge of the Company, no event has occurred that with
the lapse of time or the giving of notice or both would constitute a breach or
default by a Company Member or any other party thereunder. No party to any of
the Listed Company Contracts has delivered to any Company Member written notice
of, and to the Company’s Knowledge, there has been no written threat of,
termination or cancellation with respect thereto, and no Company Member has
received written notice of, and to the Company’s Knowledge, there has been no
written threat of, any significant dispute with respect to any Listed Company
Contract. The Company has made available to Buyer true and correct copies of all
of the Listed Company Contracts, together with all amendments, modifications or
supplements thereto.
3.10    Certain Transactions.
(a)    Except as set forth in Section 3.10(a) of the Disclosure Schedule, and
other than employment related Contracts covered by Section 3.9(a)(xviii) and
employee benefits generally made available to all employees of the Company in
the Ordinary Course of Business, there are no Contracts, understandings or
transactions between the Company and any Seller or any Related Party.
(b)    No Company Member is indebted, directly or indirectly, to any Related
Party, other than in connection with (i) payroll expenses or advances of
expenses incurred in the Ordinary Course of Business, (ii) employee benefits
made generally made available to all employees of the Company in the Ordinary
Course of Business and (iii) employment related Contracts covered by
Section 3.9(a)(xviii). Except as set forth in Section 3.10(b) of the Disclosure
Schedule, none of the Related Parties are, directly or indirectly, indebted to
any Company Member or, to the Company’s Knowledge, have any (i) commercial,
industrial, banking, consulting, legal, accounting, charitable or familial
relationship with any of the Company Members’ customers, suppliers, service
providers, joint venture partners, licensees and competitors, (ii) direct or
indirect ownership interest in any firm or corporation with which any Company
Member is affiliated or with which any Company Member has a business
relationship, or any firm or corporation which competes with the Company (except
that Related Parties may own stock in (but not exceeding two percent (2%) of the
outstanding capital stock of) publicly traded companies that may compete with
the Company) or (iii) financial interest in any Contract to which a Company
Member is a party or by which any of the properties or assets of a Company
Member are bound.
3.11    Rights of Registration and Voting Rights. As of the date hereof, the
Company is not under any obligation to register under the Securities Act any of
its outstanding securities. Except as set forth in Section 3.11 of the
Disclosure Schedule or as expressly set forth in the Company Organizational
Documents, no member of the Company has entered into any agreements with respect
to the voting of membership interests of the Company or restrictions on the
transfer of membership interests of the Company.
3.12    Real Property. Section 3.12 of the Disclosure Schedule sets forth a
true, correct and complete list of all real property and interests in real
property leased by a Company Member as lessee or sublessee (the “Real Property
Leases” and such related real property being referred to herein as the “Company
Real


36


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Properties”). The Company Members do not, directly or indirectly, currently own,
and have never in the past owned, any real property. The Company Real Properties
constitute all interests in real property currently used or currently held for
use in connection with or necessary for the conduct of the business of the
Company Members. The Company has provided to Buyer true and correct copies of
each Real Property Lease, including all amendments, supplements and
modifications thereto, and the Real Property Leases are in full force and effect
and are valid, legal and binding agreements of the applicable Company Member
party thereto, in each case subject to proper authorization and execution of
such lease by the other parties thereto, the limitations of bankruptcy laws,
other similar laws affecting creditors’ rights and to general principles of
equity. No Company Member and, to the Company’s Knowledge, no other parties
thereto are in breach of or default under any Real Property Leases, and no event
has occurred and no circumstances exists, which if not remedied and with or
without notice or the passing of time or both, would result in a default under
any Real Property Leases. The applicable Company Member has a valid and
enforceable leasehold interest, free and clear of any Liens, other than
Permitted Liens, under each of the Real Property Leases, and has not subleased,
licensed, or otherwise granted any Person (other than a Company Member) the
right to use or occupy any of the Company Real Properties. No Company Member
owns or holds, or is obligated under or a party to, any option, right of first
refusal or other contractual right to purchase, acquire, sell, assign or dispose
of any real estate or any portion thereof or interest therein. The Company
Members have not received any written notice of condemnation or taking of any of
the Company Real Properties. No Company Member is in violation in any material
respect of any zoning, building or safety ordinance, regulation or requirement
or other Legal Requirement applicable to the operation of the Company Real
Properties, nor has any Company Member received written notice of any violation
with which it has not complied in all material respects. There is no dispute
with any adjoining or neighboring owner or occupier with respect to any Company
Member’s use and occupation of any Company Real Property.
3.13    Tangible Personal Property. Section 3.13 of the Disclosure Schedule sets
forth a true, correct and complete list of all leases of personal property
(“Personal Property Leases”) used in the business of the Company or to which a
Company Member is a party or by which the properties or assets of a Company
Member are bound. The Company has good and marketable title to, or a valid and
enforceable leasehold interest in, all of the items of tangible personal
property currently used in or necessary for the conduct of the business of the
Company (the “Company Tangible Properties”), free and clear of any and all
Liens, other than Permitted Liens. All Company Tangible Properties that,
individually or in the aggregate, are material to the operation of the business
of the Company as presently conducted are in good condition and in a state of
good maintenance and repair (ordinary wear and tear excepted).
3.14    Financial Statements; No Undisclosed Liabilities.
(a)    Section 3.14(a) of the Disclosure Schedule sets forth true, complete and
correct copies of (%3) the audited balance sheet of the Company as of December
31, 2015, 2016, and 2017, and the related statements of income and cash flows
for the years then ended, (such balance sheets and related statements of income
and cash flows, the “Annual Financial Statements”), and (%3) the unaudited
balance sheet of the Company as of August 31, 2018, and the related statements
of income and cash flow for the eight (8) month period then ended, (such balance
sheets and related statements of income and cash flows, the “Interim Financial
Statements” and, together with the Annual Financial Statements, the “Financial
Statements”).


37


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(b)    Except as set forth in Section 3.14(b) of the Disclosure Schedule (the
“GAAP Exceptions”), the Financial Statements have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods indicated, except
that the Interim Financial Statements do not contain all footnotes required by
GAAP and other presentation items that may be required by GAAP for audited
financial statements, and the Interim Financial Statements are subject to normal
year-end adjustments. The Financial Statements are consistent in all material
respects with the books and records of the Company, fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the periods, indicated therein, subject in the case of
the Interim Financial Statements to normal year-end audit adjustments.
(c)    Except as identified in Section 3.14(c) of the Disclosure Schedule, no
Company Member has any (i) Indebtedness, (ii) liabilities or obligations,
whether accrued, absolute, contingent or otherwise, asserted or unasserted,
known or unknown, (iii) obligations with respect to undrawn letters of credit,
(iv) obligations with respect to interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements, interest rate insurance
agreements, foreign exchange contracts, currency swap or option agreements,
forward contracts, commodity swap, purchase or option agreements, other
commodity price hedging arrangements and all other similar contracts designed to
alter the risks of any Person arising from fluctuations in interest rates,
currency values or commodity prices, (v) Indebtedness secured by a Lien on the
property of any Company Member, whether or not the respective Indebtedness so
secured is a primary obligation of, or has been assumed by, any Company Member,
or (vi) any off-balance sheet financing of a Person (but excluding all leases
recorded for accounting purposes by the applicable Person as operating leases
and any leases with respect to the Company Real Properties), in each case other
than (A) those specifically reflected in or fully reserved for against in the
Interim Financial Statements, (B) those incurred in the Ordinary Course of
Business since December 31, 2017, and which are not, individually or in the
aggregate, material in amount, (C) non-monetary obligations to perform under
executory Contracts to which it is a party (all of which have been made
available to Buyer), and (D) expenses incurred in connection with the
transactions contemplated hereby. No Company Member has assumed, guaranteed,
endorsed or otherwise become directly or contingently liable on or for any
indebtedness of any other person.
(d)    All books, records and accounts of the Company are accurate and complete
and are maintained in all material respects in accordance with good business
practice and all applicable Legal Requirements.
(e)    All of the accounts receivable of the Company are valid claims which
arose in bona fide arm’s length transactions in the Ordinary Course of Business,
are subject to no set-off or counterclaim, and, to the Company’s Knowledge, are
expected to be fully collectible in the normal course of business, after
deducting any reserve for doubtful accounts stated in the Interim Financial
Statements, which reserve, except for the GAAP Exceptions, is in accordance with
GAAP and is a reasonable estimate of the Company’s uncollectible accounts. Since
the date of the Recent Balance Sheet, the Company has collected its accounts
receivable in the Ordinary Course of Business and in a manner which is
consistent with past practices and has not accelerated any such collections. The
Company does not have any accounts receivable or loans receivable from any
Person which is Affiliated with it or any of the directors, managers, officers,
employees or equityholders of the Company.


38


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(f)    All accounts payable and notes payable of the Company arose in bona fide
arm’s length transactions in the Ordinary Course of Business. Since the date of
the Recent Balance Sheet, the Company has paid its accounts payable in the
Ordinary Course of Business and in a manner which is consistent with its past
practices.
(g)    No Company Member has entered into any transactions involving the use of
special purpose entities for any off balance sheet activity. The revenue
recognition policies of the Company Members and the application of those
policies are in compliance with the applicable standards under GAAP, subject to
the GAAP Exceptions.
(h)    All of the Inventory reflected on the balance sheet included in the
Recent Balance Sheet consisted of goods usable or saleable in the Company’s and
its Subsidiaries’ Ordinary Course of Business, after deducting any reserve for
obsolete or unsalable amounts reflected in such Recent Balance Sheet. Since the
Recent Balance Sheet Date, no Inventory has been sold or disposed of except
through sales in the Ordinary Course of Business.
(i)    The Company Members maintain an adequate system of internal controls and
procedures.
(j)    There is no grant, subsidy or financial assistance which has been
received or applied for by any Company Member and which is repayable in whole or
in part in any circumstances.
3.15    Absence of Changes. Except as disclosed in Section 3.15 of the
Disclosure Schedule, since the date of the Recent Balance Sheet:
(a)    each Company Member has conducted its business only in the Ordinary
Course of Business;
(b)    there has not been any material change in the assets, liabilities,
financial condition or operating results of any Company Member;
(c)    there has been no material damage, destruction or loss to any material
property of any Company Member, whether or not covered by insurance;
(d)    there has been no material labor disturbance or claim of unfair labor
practices involving any Company Member,
(e)    there has been no resignation, termination or removal of any officer of
any Company Member or material loss of key personnel of any Company Member or
material change in the terms and conditions of the employment of any Company
Member’s officers or key personnel;
(f)    there has been no material loss, nor to the Knowledge of the Company, any
development that is reasonably expected to result in a material loss, of any
customers, distributors, partners, or suppliers of any Company Members;
(g)    no Company Member has taken any action described in Section 6.1 that, if
taken after the date hereof and prior to the Closing, without the prior written
consent of Buyer, would violate such provision;


39


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(h)    there has not been any event or development that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(i)    there has not been any grant to any current or former director, manager,
officer or employee of any Company Member of any loan or a material increase in
wages, target bonus opportunity or severance, profit sharing, retirement,
deferred compensation, insurance or other compensation or benefits except in the
Ordinary Course of Business;
(j)    No Company Member has entered into, modified, amended or terminated any
Listed Company Contract, other than entering into agreements with customers in
the Ordinary Course of Business;
(k)    No Company Member has entered into any Contract with any Affiliate of any
Company Member;
(l)    No Company Member has encumbered or granted or created or discharged a
Lien on any of the material assets used by any Company Member other than
Permitted Liens;
(m)    There has been no loss, lapse or abandonment of any Company Intellectual
Property;
(n)    There has been no transfer or grant any license or sublicense of any
right under or with respect to any Company Intellectual Property;
(o)    No Company Member has made, revoked, or changed any material Tax
election, entered into any closing agreement or settlement in respect of any
material Taxes, conceded any material claim or assessment in respect of Taxes,
changed any annual method of accounting, consented to any extension or waiver of
the statute of limitations period applicable to any material Tax claim or
assessment, or filed any amended material Tax Return;
(p)    There has been no amendment or changes to the Organizational Documents of
any Company Member;
(q)    Except for cash equivalent investments, no Company Member has directly or
indirectly acquired, made any investment in, or made any capital contributions
to, any Person;
(r)    Except as may be required as a result of a change in applicable Law or
GAAP, (i) there has been no change to any of the accounting methods, practices
or principles used by any Company Members, or (ii) there has been no write up,
write down or write off the book value of any Company Member’s assets, except
write-offs of individual accounts receivable of such Company Member in the
Ordinary Course of Business in an amount not to exceed the reserve therefor;
(s)    No Company Member has issued, delivered, pledged, redeemed, repurchased,
encumbered or sold, or authorized or proposed the issuance, delivery, pledge,
redemption, repurchase, encumbrance or sale of, any equity securities of any
Company Member or securities convertible into, or rights, warrants or options to
acquire, any such equity securities or authorize or propose any change in its
equity capitalization;


40


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(t)    No Company Member has borrowed any amount or incurred any Indebtedness,
or incurred any contingent Liabilities as guarantor or otherwise with respect to
the obligations of others or canceled any debt or claim owing to, or waived any
material right of, any Company Member;
(u)    No Company Member has declared or paid any dividends or made any
distributions on such Company Member’s equity interests;
(v)    No Company Member has acquired any other business or Person (or any
significant portion or division thereof), whether by merger, consolidation or
reorganization or by purchase of its assets or equity interests or acquire any
other material assets;
(w)    No Company Member has waived, released or assigned any claims or rights
of any Company Member the value of which is in excess of $25,000 in the
aggregate;
(x)    No Company Member has made any capital expenditure or incurred any
capital commitment or dispose of or realize any capital asset or interest
therein, in each case, in an individual amount or with an individual value in
excess of $250,000;
(y)    No Company Member has consummated any other transaction other than
transactions in the Ordinary Course of Business;
(z)    No Company Member has changed any pricing or discount strategy, altered
pricing or profit margins or entered into any new lines of business; or
(aa)    No Company Member has agreed or committed (orally or in writing) to do
any of the foregoing.
3.16    Employee Matters.
(a)    The Company has made available to Buyer accurate and detailed
information, on an anonymous basis, regarding all compensation, including
salary, bonus, severance obligations and deferred compensation paid or payable
for each current full-time and part-time employee, consultant and independent
contractor of any Company Member, together with such Person’s: (i) start date;
(ii) job title or description of services; and (iii) treatment as an exempt or
non-exempt employee and full-time or part-time; and (iv) any material benefits
(including housing or car allowances) that are not disclosed in Section 3.16(d)
of the Disclosure Schedule.
(b)    No Company Member is delinquent in any material respects in payments to
any of its employees, consultants, or independent contractors for any wages,
salaries, commissions, bonuses, or other direct compensation for any service
performed for it to the date hereof or amounts required to be reimbursed to such
employees, consultants, or independent contractors. Each Company Member is in
compliance, and at all times has complied, in all material respects with all
applicable state and federal equal employment opportunity laws and with other
Legal Requirements related to employment, including those related to wages,
hours, worker classification, employment practices, terms and conditions of
employment, employment standards, immigration, occupational health and safety,
workers’ compensation, human rights,


41


US-DOCS\102662145.20

--------------------------------------------------------------------------------





discrimination, leave requirements, and collective bargaining. No Company Member
has incurred any material Liability with respect to any misclassification of:
(i) any Person as an independent contractor rather than as an employee, (ii) any
employee leased from another employer, or (iii) any employee currently or
formerly classified as exempt from overtime wages.
(c)    Except pursuant to any Employee Plan set forth in Section 3.16(d) of the
Disclosure Schedule, the Company has no formal written policy, practice, plan,
or program of paying severance pay or any form of severance compensation in
connection with the termination of employment services.
(d)    Section 3.16(d) of the Disclosure Schedule sets forth a true, correct and
complete list of each Employee Plan. The Company has made available to Buyer, to
the extent applicable, correct and complete copies of the following with respect
to each Employee Plan: (i) the Employee Plan (including all amendments and
attachments thereto) and the related trust documents, if any; (ii) the most
recent annual report (IRS Form 5500) filed with the IRS, including all schedules
and attachments; (iii) the most recent determination letter or opinion letter
from the IRS and (iv) the most recent summary plan description and any summary
of material modification thereto.
(e)    Each Employee Plan that is intended to be qualified under Section 401(a)
of the Code, and the trust (if any) forming a part thereof, has either received
a favorable determination, opinion, notification or advisory letter from the IRS
with respect to each such Employee Plan as to its qualified status under the
Code, or has remaining a period of time under applicable treasury regulations of
the Code or IRS pronouncements in which to apply for such a letter and make any
amendments necessary to obtain a favorable determination as to the qualified
status of each such Employee Plan, and, to the Company’s Knowledge, nothing has
occurred that would adversely affect the qualification or tax exemption of any
such Employee Plan or related trust.
(f)    The Company Members do not now, nor have they ever, maintained,
established, sponsored, participated in, contributed to, or been required to
contribute to any pension plan which is subject to Title IV of ERISA or Section
412 or 430 of the Code, and none of the Company Members has any outstanding
liability under Title IV of ERISA (including with respect to any such pension
plan sponsored or contributed to by any ERISA Affiliate). None of the Company
Members is a party to, or has made any contribution to or otherwise incurred any
obligation under, any “multiemployer plan” as defined in Section 3(37) of ERISA
and no Employee Plan is a “multiple employer plan” within the meaning of
Section 413(c) of the Code or a “multiple employer welfare arrangement” within
the meaning of Section 3(40) of ERISA. None of the Company Members has any
liability with respect to any post-retirement benefit under any Employee Plan
which is a welfare plan (as defined in Section 3(1) of ERISA), other than the
health care continuation provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 or any state law governing health care continuation
coverage. Each Employee Plan has been established, funded, and administered in
accordance with its terms and in material compliance with the requirements
prescribed by any and all statutes, rules and regulations (including, without
limitation, ERISA and the Code) and the Company has performed all material
obligations required to be performed by it under, is not in default under or
violation of and has no Knowledge of any material default or violation by any
other party to, any of the Employee Plans.


42


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(g)    Full payment has been made, or otherwise properly accrued on the books
and records of the Company, of all amounts that any Company Member is required,
under the terms of the Employee Plans or applicable Legal Requirement, to have
paid as contributions to such Employee Plans on or prior to the date hereof
(excluding any amounts not yet due).
(h)    Each Employee Plan that constitutes in any part a nonqualified deferred
compensation plan within the meaning of Section 409A of the Code has been
operated and maintained in all material respects in operational and documentary
compliance with Section 409A of the Code and all IRS guidance promulgated
thereunder, to the extent such section and such guidance have been applicable to
such Employee Plan. There is no agreement, plan or other arrangement to which
any Company Member is a party or by which it is otherwise bound to compensate
any Person in respect of Taxes pursuant to Section 409A or 4999 of the Code.
(i)    Except as set forth in Section 3.16(i) of the Disclosure Schedule, no
Employee Plan exists that could: (i) result in the payment to any employee,
member or consultant of any money or other property, or (ii) accelerate the time
of payment or vesting, or trigger any payment or funding, of any compensation,
benefits or any additional rights or other obligations under any Employee Plan
for, or on behalf of, any employee, member or consultant, in either case, solely
as a result of the execution of this Agreement.
(j)    No claim, lawsuit, arbitration or other Action is currently pending or to
the Company’s Knowledge threatened against any Employee Plan, any Company Member
or against any fiduciary of an Employee Plan with respect to such Employee Plan,
collective bargaining agreement, or material violation of the rights of
employees, and there are no audits or other investigations currently pending or,
to the Company’s Knowledge, threatened by the IRS or any Governmental Authority.
No Company Member is a party to a conciliation agreement, consent decree or
other Contract or order with any Governmental Authority with respect to
employment practices.
(k)    (i) No Company Member is, or within the three (3) years has been, a party
to, or bound by, any labor Contract or collective bargaining agreement, nor is
any such Contract presently being negotiated; (ii) no labor organization or
group of employees has filed any representation petition or made any written
demand to the Company Members for recognition, and there are no labor
organizations representing, or, to the Company’s Knowledge, purporting or
seeking to represent any employees of any Company Member; (iii) to the Company’s
Knowledge, no organizing or decertification efforts are underway or threatened
by any labor organization or group of employees with respect to the employees of
any Company Member; (iv) no labor strike, work stoppage, slowdown or other
material labor dispute has occurred or been threatened in writing in the past
three (3) years, and none is underway or, to the Company’s Knowledge,
threatened; and (v) there is no employment-related charge (including, but not
limited to, an unfair labor practice charge), complaint, grievance,
investigation, inquiry or obligation of any kind, currently pending or, to the
Company’s Knowledge, threatened, in any forum, relating to an alleged violation
or breach by any Company Member (or any of their respective officers or
directors) of any Legal Requirement or Employee Plan. No Company Member in the
past three (3) years has engaged in any unfair labor practice within the meaning
of the National Labor Relations Act or any similar state or local Legal
Requirement that would reasonably be expected to result in material Liability to
any Company Member.


43


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(l)    None of the Company Members has within the past three (3) years incurred
any material Liability under the WARN Act which remains unsatisfied. Except as
disclosed on Section 3.16(l) of the Disclosure Schedules, no employees have
suffered an “employment loss” (as defined in the WARN Act) more recently than
ninety (90) days prior to the date hereof.
(m)    To the Company’s Knowledge, all employees of each Company Member are
legally authorized to work in the United States. Each Company Member has
properly completed all reporting and verification requirements pursuant to
applicable Legal Requirements relating to immigration control for all of its
current employees. To the Company’s Knowledge, no Company Member has received
any notice from any Governmental Authority that such Company Member is in
violation of any Legal Requirement pertaining to immigration control or that any
current, former employee, agent or contractor of a Company Member is or was not
legally authorized to be employed in the United States or is or was using an
invalid social security number and there is no pending, or to the Knowledge of
the Company, threatened, charge or complaint under the Immigration Reform and
Control Act of 1986 against any Company Member.
(n)    To the Company’s Knowledge, each Company Member has provided to Buyer all
inspection reports issued under OSHA. Except as disclosed on Section 3.16(n) of
the Disclosure Schedules, there are no outstanding inspection orders or any
pending or, to the Knowledge of the Company, threatened charges under OSHA.
There have been no fatal or OSHA reportable accidents that could lead to charges
under OSHA. Except as disclosed on Section 3.16(n) of the Disclosure Schedules,
no Company Member has received any notice of a citation, penalty, or assessment
from any Governmental Authority with responsibility for workers’ compensation or
occupational safety and health. There is no claim, pending or threatened against
a Company Member by any of its employees in respect of any illness or injury,
which is not fully covered by insurance.
(o)    Each Employee Plan is in compliance in all material respects  with the
Patient Protection and Affordable Care Act and its companion bill, the Health
Care and Education Reconciliation Act of 2010 (together, the “2010 Health Care
Law”), to the extent applicable, except for such noncompliance that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  The operation of each Employee Plan that is a welfare
plan under section 3(1) of ERISA has not resulted in the incurrence of any
penalty to any Company Member pursuant to the 2010 Health Care Law, to the
extent applicable that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
3.17    Tax Returns and Payments. Except as otherwise indicated in Section 3.17
of the Disclosure Schedule:
(a)    Each Company Member has timely filed all federal, state, local and
foreign Tax Returns required to be filed by it and all such Tax Returns filed
by, or on behalf of, the Company Members are in all material respects true,
correct and complete. No Company Member is currently a beneficiary of any
extension of time within which to file any Tax Return, other than extensions
obtained in the Ordinary Course of Business. Each Company Member has paid or
caused to be paid all Taxes required to be paid by it, whether or not shown on a
Tax Return. The unpaid Taxes of each Company Member as of the date of the Recent
Balance Sheet have been reserved for in accordance with GAAP except for the GAAP
Exceptions in a manner


44


US-DOCS\102662145.20

--------------------------------------------------------------------------------





consistent with such Company Members’ past practices on the Recent Balance
Sheet. Since the date of the Recent Balance Sheet, the Company Members have not
incurred any liability for Taxes arising from extraordinary gains or losses, as
that term is used in GAAP except for the GAAP Exceptions, outside the Ordinary
Course of Business, other than in connection with the transactions contemplated
by this Agreement.
(b)    No Company Member has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to any Tax payment,
assessment, deficiency or collection, nor has any request been made in writing
for any such waiver or extension. No Company Member has received written notice
from a Governmental Authority in a jurisdiction where such Company Member does
not file Tax Returns to the effect that such Company Member is or may be subject
to taxation or Tax reporting requirements by that jurisdiction.
(c)    No Company Member (i) is a party to, bound by, or obligated under, any
agreement or arrangement requiring the indemnification, sharing or allocation of
Taxes (other than any commercial agreement or arrangement entered into in the
Ordinary Course of Business, the primary purpose of which is unrelated to
Taxes), or (ii) has any liability for the Taxes of any other Person by Contract,
as a transferee or successor, or otherwise by operation of any Legal
Requirement. No Company Member has been a member of an affiliated group filing a
consolidated federal income Tax Return.
(d)    There are no Liens for Taxes upon the assets of any Company Member,
except for Permitted Liens.
(e)    Each Company Member has duly and timely withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, member or other third
party.
(f)    No Company Member has been a party to any transaction that could give
rise to (i) a reporting obligation under Section 6111 of the Code or the
regulations thereunder, (ii) a list maintenance obligation under Section 6112 of
the Code or the regulations thereunder, (iii) a disclosure obligation of a
“reportable transaction” under Section 6011 of the Code and the regulations
thereunder, or (iv) any similar obligation under any predecessor or successor
Legal Requirement or regulation or comparable provision of state, local or
foreign Legal Requirement.
(g)    No foreign, federal, state or local tax audits or administrative or
judicial Tax proceedings are pending, threatened in writing or being conducted
with respect to any Company Member. No Company Member has received from any
foreign, federal, state or local taxing authority any (i) written notice
indicating an intent to open an audit or other review, (ii) written request for
information related to Tax matters, or (iii) written notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted or assessed in
writing by any taxing authority against such Company Member.
(h)    No Company Member will be required to include any material item of income
in, or exclude any material item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any: (i) change in method of accounting filed prior to the Closing or use of an
improper method of accounting for a taxable period (or portion thereof) ending
on or prior to the Closing


45


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Date; (ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed prior to the Closing Date; (iii) intercompany transactions effected
prior to the Closing Date or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax law); (iv) election under
Section 108(i) of the Code made prior to the Closing; or (v) prepaid amount
received prior to the Closing.
(i)    The Company is classified as a partnership for U.S. federal income tax
purposes and, after February 6, 2015, has not been classified as an association
taxable as a corporation for U.S. federal income tax purposes. Each Company
Subsidiary has been classified as a disregarded entity for U.S. federal income
Tax purposes since each Company Subsidiary’s formation date listed on Section
3.17(i) of the Disclosure Schedule.
(j)    During the last three (3) years no Company Member has been a party to any
transaction treated by the parties thereto as one to which Section 355 of the
Code applied.  
3.18    Insurance. Section 3.18 of the Disclosure Schedule contains a complete
and correct list of all insurance policies of the Company Members presently in
effect that relate to the Company Members, the Company Real Properties or the
Company Tangible Properties, including the amounts of such insurance. Such
policies are sufficient for all requirements of Listed Company Contracts. To the
Company’s Knowledge, no event relating to the Company Members has occurred which
could reasonably be expected to (i) result in a retroactive upward adjustment in
premiums under any such insurance policies or which could reasonably be expected
to result in a prospective upward adjustment in such premiums, or (ii) lead to
any insurance policies of the Company Members being revoked, violated or not
renewed in the Ordinary Course of Business. There are currently no claims
pending against any Company Member under such insurance policies, and all
premiums due and payable with respect to such insurance policies have been paid
to date. No Company Member has received any written threat of termination of any
such insurance policies.
3.19    Confidential Information and Invention Assignment Agreements. Each
Company Member has taken commercially reasonable measures to protect the
confidentiality of all Trade Secrets owned by (a) a Company Member that are
material to its business and that such Company Member maintain as Trade Secrets
or (b) any Person to whom any Company Members has a confidentiality obligation.
Each Company Member’s current employees, consultants, advisors, and independent
contractors who independently or jointly contributed to or otherwise
participated in the authorship, invention, creation, improvement, modification
or development of any Company Owned Intellectual Property have entered into
valid and enforceable written agreements (each, a “Confidential Information
Agreement”) with such Company Member pursuant to which such Person agrees to
maintain and protect the confidential information of all Company Members and
assigns to such Company Member, using present, affirmative assignment terms, all
Intellectual Property authored, invented, created, improved, modified or
developed by such person in the course of such Person’s employment or other
engagement with such Company Member, all in accordance with all applicable laws
except any Intellectual Property Rights to which any of the following conditions
apply or where otherwise prohibited by law: (i) no equipment, supplies,
facilities, “proprietary and confidential information,” or Intellectual Property
of any Company Member was used in its development;


46


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(ii) it was developed entirely on the employee’s, consultant’s or contractor’s
own time; (iii) it does not relate to any Company Members’ business or to any
Company Members’ anticipated business or developmental programs; and (iv) it
does not result from any work performed by the employee, consultant or contactor
for such Company Member. Except as set forth in Section 3.19 of the Disclosure
Schedule, no current employee, individual consultant or individual independent
contractor of any Company Member has excluded any works or inventions from his
or her assignment of inventions pursuant to such Person’s Confidential
Information Agreement. To the Company’s Knowledge, no current employee,
individual consultant or individual independent contractor of a Company Member
is in default or breach of any material term of his or her Confidential
Information Agreement. To the Company’s Knowledge, no Trade Secrets owned by a
Company Member that such Company Member intends to maintain as Trade Secrets
have been disclosed or authorized to be disclosed by such Company Member to any
of its employees or any other Person other than pursuant to a written
non-disclosure or confidentiality agreement. The conduct of each Company
Members’ business as currently conducted does not require the right to use any
works or inventions of any of their employees, individual consultants or
individual independent contractors made prior to or independent of their
employment or engagement by such Company Member, other than where such employee,
consultant or independent contractor has granted such Company Member a license
to use such works or inventions.
3.20    Compliance with Law and Regulations; Permits.
(a)    Since the date of the Company’s formation, and in the case of any Company
Subsidiary, since the date of its formation, each Company Member and its
business operations have been in compliance, in all material respects, with all
Legal Requirements applicable to such Company Member or any of its assets and
properties (but excluding Legal Requirements subject to (i) the provisions of
Section 3.16, with respect to employee matters, (ii) the provisions of Section
3.17, with respect to Tax matters, (iii) the provisions of Section 3.26, with
respect to environmental matters, and (iv) the provisions of Section 3.27, with
respect to certain payments and export control matters, in each case as to which
solely such other Sections shall be applicable). Neither the Company nor any
Company Subsidiary, nor, to the Company’s Knowledge, any of its members,
officers, managers, employees, consultants or independent contractors, has
received written notice of any violation of any Legal Requirement applicable to
the Company Members or any of their respective assets and properties. No Company
Member has entered into or been subject to any Order with respect to any aspect
of the business, affairs, properties or assets of such Company Member or
received any request for information, notice, demand letter, administrative
inquiry or formal or informal complaint or claim from any regulatory agency with
respect to any aspect of the business, affairs, properties or assets of such
Company Member.
(b)    The Company Members have all Permits required by any Legal Requirement or
any Governmental Authority, and have made all notifications, registrations,
certifications and filings with all Governmental Authorities necessary for the
conduct of the Company Members’ business as presently conducted. Each of the
Permits is in full force and effect and no suspension or cancellation of any
Permit has been or is being threatened in writing, and each Company Member is in
compliance in all material respects with the terms and requirements thereof,
and, to the Company’s knowledge, no event has occurred which, with notice or the
lapse of time or both, would reasonably be expected to constitute a default or
violation of any terms, condition or provision of any material Permit. No such
Permit is subject to any


47


US-DOCS\102662145.20

--------------------------------------------------------------------------------





conditions or limitations other than those applicable to permits of that kind
generally. No such Permit will be affected by entering in to this Agreement or
the Ancillary Agreements or the consummation of the transactions contemplated
hereby and thereby. No Company Member has received written notice from any
Governmental Authority, which remains outstanding, regarding any proposed
modification, non-renewal, suspension, cancellation or termination of any such
Permits, and, to the Company’s Knowledge, no event has occurred which is
reasonably expected to result in the modification, non-renewal, suspension,
cancellation or termination of any such Permit. There is no Action pending or,
to the Company’s Knowledge, threatened by any Governmental Authority with
respect to (i) any alleged failure by any Company Member or any of their
respective personnel to have any Permit required in connection with the
operation of their respective businesses or (ii) any revocation, cancellation,
rescission, modification, termination or refusal to renew in the ordinary
course, any of the Permits. Since February 2, 2015, no Permit has been revoked,
cancelled, terminated, rescinded, modified or been subject to a refusal to
renew. No Permit is subject to termination as a result of the execution of this
Agreement or consummation of the transactions contemplated hereby.
(c)    To the Company’s Knowledge, none of the members, managers, officers or
directors of any Company Member during the previous five (5) years has been (i)
subject to voluntary or involuntary petition under the federal bankruptcy laws
or any state insolvency law or the appointment of a receiver, fiscal agent or
similar officer by a court for his business or property; (ii) convicted in a
criminal proceeding or named as a subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses) or been otherwise
accused of any act of moral turpitude; (iii) subject to any Order (not
subsequently reversed, suspended or vacated) of any court of competent
jurisdiction permanently or temporarily enjoining him or her from, or otherwise
imposing limits or conditions on his or her, engaging in any securities,
investment advisory, banking, insurance or other type of business or acting as
an officer or director of a public company; or (iv) found by a court of
competent jurisdiction in a civil action or by the Securities and Exchange
Commission or the Commodity Futures Trading Commission to have violated any
federal or state commodities, securities or unfair trade practices law, which
such judgment or finding has not been subsequently reversed, suspended, or
vacated.
3.21    Suppliers.
(a)    Section 3.21(a) of the Disclosure Schedule sets forth a true, correct and
complete list of the Company’s top twenty (20) suppliers for materials, products
or services of the Company based on the amount spent by the Company with such
suppliers for (i) the 2017 fiscal year and (ii) from January 1, 2018 until the
date of this Agreement (the “Top Suppliers”), as well as the dollar volume of
the Company’s purchases from each such Top Supplier for each of the two (2) most
recent fiscal years of the Company.
(b)    Except as set forth in Section 3.21(b) of the Disclosure Schedule, no
Company Member has received any written notice to the effect that, and there is
no indication that, any such Top Supplier will, intends to, or is considering
terminating, cancelling, discontinuing, reducing, changing the terms (whether
related to payment, price or otherwise) of, or otherwise adversely modifying its
direct or indirect business with the Company, and there are no outstanding or,
to the Company’s Knowledge, threatened disputes with any such Top Supplier. No
Company Member has received any written notice from, and has reasonable


48


US-DOCS\102662145.20

--------------------------------------------------------------------------------





basis to believe that, any such Top Supplier is or will be the subject of any
voluntary or involuntary bankruptcy, insolvency or other similar proceeding.
3.22    Customers.
(a)    Section 3.22(a) of the Disclosure Schedule sets forth a true, correct and
complete list of the Company’s top ten (10) customers based on the revenue the
Company derived from such customers for (i) the 2017 fiscal year and (ii) from
January 1, 2018 until the date of this Agreement (the “Top Customers”), as well
as the amount of revenue the Company derived from each such Top Customer for
each of the two (2) most recent fiscal years of the Company.
(b)    Except as set forth in Section 3.22(b) of the Disclosure Schedule, no
Company Member has received any written notice to the effect that, and there is
no indication that, any such Top Customer will, intends to, or is considering
terminating, cancelling, discontinuing, reducing, changing the terms (whether
related to payment, price or otherwise) of, or otherwise adversely modifying its
direct or indirect business with the Company, and there are no outstanding or,
to the Company’s Knowledge, threatened disputes with such Top Customers. No
Company Member has received any written notice from, and has reasonable basis to
believe that, any such Top Customer is or will be the subject of any voluntary
or involuntary bankruptcy, insolvency or other similar proceeding.
3.23    Partners.
(a)    Section 3.23(a) of the Disclosure Schedule sets forth a true and correct
list of any persons or entities with which any Company Member has a material
strategic partnership or similar relationship (“Partners”).
(b)    Except as set forth in Section 3.23(b) of the Disclosure Schedule, no
Company Member has received any written notice to the effect that, and there is
no indication that, any Partner will, intends to, or is considering terminating,
cancelling, discontinuing, reducing, changing the terms (whether related to
payment, price or otherwise) of, or otherwise adversely modifying its direct or
indirect business with any Company Member, and there are no outstanding or, to
the Company’s Knowledge, threatened disputes with such Partners. No Company
Member has received any written notice from, and has no reasonable basis to
believe that, any such Partner is or will be the subject of any voluntary or
involuntary bankruptcy, insolvency or other similar proceeding.
3.24    Corporate Documents.
(a)    The Company has made available to Buyer true and correct copies of the
Company Member Organizational Documents, in each case as amended and in effect
on the date hereof.
(b)    Copies of any and all minutes of meetings of managers or members and all
actions by written consent without a meeting by the managers and members of the
since the date of organization of the Company Members have been made available
to Buyer, and such materials accurately reflect in all material respects all
actions by the managers and members of the Company Members.


49


US-DOCS\102662145.20

--------------------------------------------------------------------------------





3.25    Brokers and Finders. Except for Lincoln International LLC, no Person has
acted, directly or indirectly, as a broker or finder for the Company in
connection with the transactions contemplated by this Agreement and no Person
will be entitled to any fee or commission or like payment in respect thereof.
3.26    Environmental Matters. Except as set forth on Section 3.26 of the
Disclosure Schedule:
(a)    the Company Members have not, and to the Company’s Knowledge, Sellers
have not, received from any Person any written directive, notice of violation,
penalty, suit, investigation, proceeding, demand or other notice respecting any
environmental claim relating to actual or alleged non-compliance with or
potential liability under any applicable Environmental Law or any term or
condition of any Permit under any applicable Environmental Law;
(b)    no Hazardous Material has been generated, transported, used, handled,
processed, disposed, stored or treated on any real property owned, leased or
operated by any Company Members;
(c)    no Hazardous Material (i) has been spilled, Released, discharged,
disposed, or transported to or from any real property owned, leased or operated
by any Company Members, or (ii) is present in, on, or under any such property
that, in each case requires notification to any Governmental Authority or any
investigation or remediation under Environmental Laws;
(d)    the Company Members are, and at all times have been, in compliance in all
material respects with all applicable Environmental Laws and Permits issued
under applicable Environmental Laws;
(e)    the Company has delivered to Buyer copies of all environmental reports
and material correspondence with respect to environmental matters and Hazardous
Materials in the Company’s possession or control; and
(f)    the Company has no Knowledge of any facts or circumstances which could
result in litigation of the Company Members, or impose upon the Company Members
any liability, arising under any Environmental Laws.
3.27    Illegal Payments; Export Controls. Neither the Company nor any Company
Subsidiary, nor, to the Company’s Knowledge, any of its Affiliates (in
connection with (a) the performance of their duties and responsibilities or (b)
any other actions taken, in each case, on behalf of the Company) has taken any
action that has resulted in a violation by the Company or the Company Subsidiary
of any applicable laws relating to anti-bribery, money laundering, unlawful
political contributions or gifts or corrupt practices, including the U.S.
Foreign Corrupt Practices Act of 1977, as amended from time to time, the United
Kingdom Bribery Act of 2010, all other national and international laws enacted
to implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions and any similar laws (collectively,
“Anti-Corruption and Anti-Bribery Laws”), including by (i) the use of any
Company Members’ funds for unlawful contributions, gifts, entertainment, or
other expenses relating to political activity, (ii) making any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from any Company Members’ funds, or
(iii) making or receiving any unlawful bribe, rebate, payoff, influence payment,
kickback, or other similar unlawful payment. The


50


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Company Members have complied in all material respects with (A) all applicable
Legal Requirements and other restrictions relating to the export, transshipment,
re-export and other transfers of U.S. origin commodities, software, technology
and services, and (B) all applicable sanctions and/or anti-boycott laws. The
Company Members have established and maintained a compliance program and
internal controls and procedures reasonably appropriate to the requirements of
Anti‑Corruption and Anti‑Bribery Laws that apply to the Company Members. There
have been no false or fictitious entries made in the books or records of the
Company Members relating to any secret or unrecorded fund or any unlawful
payment, gift, political or charitable contribution or other thing of value or
advantage and no Company Member has established or maintained a secret or
unrecorded fund. No Seller is a “foreign official” within the meaning of
Anti‑Corruption and Anti‑Bribery Laws.
3.28    Solvency. No Company Member: (a) made a general assignment for the
benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.
3.29    Company Product Warranties. Section 3.29 of the Disclosure Schedule sets
forth a complete list of all outstanding product and customer service
warranties, indemnities and guarantees on any of the products or services that
the any Company Member distributes, services, markets, sells or produces for
itself, a customer or a third party (each such product or service shall be
referred to herein as a “Company Product”). There are no existing nor, to the
Company’s Knowledge, threatened in writing, claims against any Company Member
relating to any work performed by any Company Member, product liability,
indemnity, warranty or other similar claims against any Company Member alleging
that any Company Product is defective or fails to meet any product or services
warranties. There are (i) no inherent design defects or systemic or chronic
problems in any Company Product and (ii) no liabilities for warranty or other
claims or returns with respect to any Company Product relating to any such
defects or problems which could reasonably be expected to have a Material
Adverse Effect.
3.30    Bank Accounts. Section 3.30 of the Disclosure Schedule sets forth each
bank, savings institution and other financial institution with which any Company
Member has an account or safe deposit box and the names of all Persons
authorized to draw thereon or to have access thereto.
3.31    Powers of Attorney. Each Person holding a power of attorney or similar
grant of authority on behalf of any Company Member is identified on Section 3.31
of the Disclosure Schedule. Except as disclosed on Section 3.31 of the
Disclosure Schedule, no Company Member has given any revocable or irrevocable
powers of attorney to any Person relating to its business for any purpose
whatsoever.
3.32    No Other Representations or Warranties. Except for the representations
and warranties contained in this Agreement (in each case as modified by the
Disclosure Schedule), neither the Company nor any Seller makes any other express
or implied representation or warranty with respect to the Company (including any
implied warranty of merchantability or fitness for a particular purpose). Except
for the representations and warranties contained in this Agreement (as modified
by the Disclosure Schedule), the


51


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Company hereby disclaims, for itself and each of its Affiliates and
Representatives, all liability and responsibility for any statement, or any
information made, communicated, or furnished (orally or in writing) to Buyer or
its Affiliates or Representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Buyer by any
director, officer, employee, agent, consultant, other Representative of the
Company or any of its Affiliates, or any other Person). The Company makes no
representations or warranties to Buyer in connection with the transactions
contemplated by this Agreement regarding any projection or forecast of future
results (including financial or other results) or profitability of the Company.
3.33    Disclaimer. EXCEPT AS SET FORTH IN THIS SECTION 3 (AS MAY BE MODIFIED BY
THE DISCLOSURE SCHEDULE OR THE CERTIFICATE DELIVERED PURSUANT TO SECTION
10.1(a)), NONE OF THE COMPANY MEMBERS, THE AFFILIATES OF THE COMPANY MEMBERS OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE
OR HAVE MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR
IN EQUITY, IN RESPECT OF SELLERS, THE COMPANY MEMBERS, RESULTS OF OPERATIONS OR
FINANCIAL CONDITION OF THE COMPANY MEMBERS, INCLUDING ANY REPRESENTATIONS AND
WARRANTIES AS TO THE FUTURE SALES, REVENUE, PROFITABILITY OR SUCCESS OF THE
BUSINESS, OR ANY REPRESENTATIONS OR WARRANTIES ARISING FROM STATUTE OR OTHERWISE
IN LAW, FROM A COURSE OF DEALING OR A USAGE OF TRADE. ANY SUCH OTHER
REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.
SECTION 4
REPRESENTATIONS AND WARRANTIES REGARDING SELLERS
Each Seller, severally and not jointly, as to himself, herself or itself, as
applicable, represents and warrants to Buyer as follows:
4.1    Right to Sell Units; Binding Effect; Organization and Power. Such Seller
has all requisite corporate, limited partnership, or limited liability company
power, as applicable, and full legal right to enter into this Agreement and each
Ancillary Agreement to which such Seller is to be a party, to perform all of
such Seller’s agreements and obligations hereunder or thereunder in accordance
with its terms, and to sell to Buyer all of the Units owned by such Seller. This
Agreement has been, and each Ancillary Agreement to which such Seller will be a
party will be, duly executed and delivered by such Seller, assuming the due
authorization, execution and delivery by the other parties hereto and thereto
(other than such Seller) and constitutes or will constitute, as applicable, the
legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its terms, except as such enforceability may be
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity. Each Seller that is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation, and each such Seller’s organizational documents (of which each such
Seller is not in material violation) are in full force and effect.
4.2    Title to Interests, Liens, etc. Such Seller has sole record, legal and
beneficial ownership of the Units set forth opposite such Seller’s name in
Section 4.2(a) of the Disclosure Schedule, free and clear


52


US-DOCS\102662145.20

--------------------------------------------------------------------------------





of any Lien (other than restrictions that may, following the Closing, be
applicable on any subsequent transfer by Buyer under applicable securities laws
or the Company Organizational Documents), and the Units held by such Seller
constitute all of the membership interests in the Company owned beneficially or
held of record by such Seller as of the date of this Agreement. Upon the
consummation of the transactions contemplated hereby, Buyer will acquire sole
record, legal and beneficial ownership of all of the Units held by such Seller
other than the Retained Units, free and clear of any Lien (other than
restrictions that may, following the Closing, be applicable on any subsequent
transfer by Buyer under applicable securities laws or the Company Organizational
Documents). Except as set forth in Section 4.2(b) of the Disclosure Schedule,
such Seller does not own any other securities of any Company Member of any class
or kind, including any debt securities of any class or kind, nor does such
Seller have any right or option to subscribe for, or to purchase, shares or
other equity securities or debt securities of any Company Member. Except as
provided in this Agreement, any Ancillary Agreement or the Company
Organizational Documents, as applicable, such Seller is not party to or bound by
any agreement or instrument affecting or relating to such Seller’s right to
transfer or vote the Units owned by such Seller.
4.3    No Conflicts. The execution and delivery by such Seller of this Agreement
or the other Ancillary Agreements, as applicable, the consummation of the
transactions contemplated hereby or thereby, or compliance by such Seller with
any of the provisions hereof or thereof will not conflict with, contravene or
result in any violation of or default (with or without notice or lapse of time,
or both) under, give rise to a right of termination or cancellation under any
provision of, cause the creation of any Lien under, or give rise to any
obligation of such Seller to make any payment under any provision of: (i) the
organizational documents of such Seller; or (ii) any Legal Requirements
applicable to such Seller or any of the properties or assets of such Seller.
4.4    Governmental Consents. Except for compliance with the HSR Act, no
consent, approval or authorization of, or registration, qualification or filing
with, any Governmental Authority is required for the execution, performance and
delivery of this Agreement or any Ancillary Agreement to which such Seller is to
be a party by such Seller or for the consummation by such Seller of the
transactions contemplated hereby and thereby.
4.5    Litigation, etc. No Action is pending or, to such Seller’s Knowledge,
threatened, against such Seller with respect to such Seller’s execution,
performance and delivery of this Agreement or any Ancillary Agreement to which
such Seller is to be a party or the consummation by such Seller of the
transactions contemplated hereby or thereby. No Action is pending or, to such
Seller’s Knowledge, threatened against such Seller before any arbitrator or
court or other Governmental Authority which (a) if adversely determined, would
be reasonably likely to result in payments, penalties or fines payable by any
Company Member, or (b) challenges the validity of this Agreement or any
Ancillary Agreement or any action taken or to be taken in connection herewith or
therewith.
4.6    Brokers and Finders. No Person has acted, directly or indirectly, as a
broker or finder for such Seller in connection with the transactions
contemplated by this Agreement and no Person will be entitled to any fee or
commission or like payment in respect thereof.


53


US-DOCS\102662145.20

--------------------------------------------------------------------------------





4.7    Investment Representations and Finders. If a Rollover Holder, such Seller
(a) is acquiring the Retained Units for its own account, for investment only,
and not with a view to any resale or public distribution thereof, (b)
acknowledges that the Retained Units have not been registered under the
Securities Act, or any state securities Laws, there is no public market for the
Retained Units and there can be no assurance that a public market will develop,
and it must bear the economic risk of its investment in the Retained Units for
an indefinite period of time, and (c) is an “accredited investor” within the
meaning of the Securities and Exchange Commission Rule 501 of Regulation D of
the Securities Act.
SECTION 5
REPRESENTATIONS AND WARRANTIES REGARDING PARENT AND BUYER
Each of Parent and Buyer jointly and severally represent and warrant to the
Company and Sellers as follows:
5.1    Organization and Standing. (a) (i) Parent is a public limited company
duly organized, validly existing and in good standing under the laws of the
Netherlands and (ii) Buyer is a corporation duly organized, validly existing and
in good standing under the laws Delaware, and (b) each such party (i) has all
requisite power and authority to carry on its business as it is now being
conducted in all material respects, and (ii) is duly qualified to do business
and is in good standing in each of the jurisdictions in which the ownership,
operation or leasing of its properties and assets and the conduct of its
business requires it to be so qualified, licensed or authorized, except for
those jurisdictions where the failure to be so qualified, licensed or authorized
would not reasonably be expected to have a material adverse effect on Parent or
Buyer, as applicable, or materially impair the ability of Parent or Buyer, as
applicable, to consummate the transactions contemplated by this Agreement.
5.2    Authority for Agreement; No Conflict.
(a)    Each of Parent and Buyer have all necessary power and authority to
execute and deliver this Agreement, each Ancillary Agreement, and each
instrument required hereby or thereby to be executed and delivered by such party
at the Closing, and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Parent and Buyer of this Agreement, each Ancillary
Agreement, and each instrument required hereby or thereby to be executed and
delivered by Parent or Buyer, as applicable, at the Closing and the consummation
by Parent and Buyer of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary action, and no other
proceedings on the part of Parent or Buyer are necessary to authorize this
Agreement, each Ancillary Agreement or to consummate the transactions so
contemplated.
(b)    This Agreement and the Ancillary Agreements have been and each instrument
required hereby or thereby to be delivered by Parent or Buyer at the Closing
will be duly and validly executed and delivered by Parent and Buyer, as
applicable, and, assuming the due authorization, execution and delivery by the
other parties hereto or thereto, constitutes or will constitute a legal, valid
and binding obligation of Parent and Buyer, as the case may be, enforceable
against Parent and Buyer in accordance with its terms, subject to bankruptcy,
insolvency, reorganization or similar laws of general application affecting the
rights and remedies of creditors, and to general equity principles.


54


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(c)    The execution and delivery by Parent and Buyer of this Agreement or the
other Ancillary Agreements, the consummation of the transactions contemplated
hereby or thereby, or compliance by Parent and Buyer with any of the provisions
hereof or thereof will not conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, give rise to a
right of termination or cancellation under any provision of, cause the creation
of any Lien under, or give rise to any obligation of the Company to make any
payment under any provision of: (i) such party’s organizational documents each
as amended to date and currently in effect; (ii) any material Contract or Permit
to which Buyer or Parent is a party or by which any of their respective
properties or assets are bound; (iii) any Legal Requirements applicable to
Parent or Buyer, as applicable, or any of the properties or assets of such
party; or (iv) any Legal Requirement applicable to Parent or Buyer, as
applicable, except in the case of clauses (ii) and (iii) above, any such
conflicts, violations, defaults, rights or Liens that would not reasonably be
expected to have a material adverse effect on Parent or Buyer, as applicable, or
materially impair the ability of such party to consummate the transactions
contemplated by this Agreement.
5.3    Government Consents. No consent of, or registration, declaration, notice
or filing with, any Governmental Authority is required to be obtained or made
by, or given to, Parent or Buyer in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, other than (i) compliance with and filings as may be
required under the HSR Act and any applicable foreign antitrust laws, (ii) such
consents, approvals, orders authorizations, registrations declarations and
filings as may be required under applicable state and federal securities laws
and the securities laws of any foreign country, and (iii) where the failure to
obtain such consent or to make such registration, declaration, notice or filing
would not when taken together with all other such failures by Parent and Buyer
reasonably be expected to have a material adverse effect on Parent or Buyer or
materially impair the ability of such party to consummate the transactions
contemplated by this Agreement.
5.4    Brokers and Finders. No Person has acted, directly or indirectly, as a
broker or finder for Parent nor Buyer nor any of their respective Affiliates in
connection with the transactions contemplated by this Agreement and no Person
will be entitled to any fee or commission or like payment in respect thereof.
5.5    Litigation, etc. As of the date of this Agreement, no Action is pending
or, to Parent’s or Buyer’s Knowledge, threatened against such party before any
arbitrator or court or other Governmental Authority which (i) challenges the
validity of this Agreement or any Ancillary Agreement or any action taken or to
be taken in connection herewith or therewith, or (ii) would, individually or in
the aggregate, reasonably be expected to result in a material adverse effect on
Parent’s or Buyer’s ability to perform its obligations hereunder or to
consummate the transactions contemplated hereby.
5.6    Investment. Buyer is acquiring the Preferred Units of the Surviving
Company for its own account as an investment without the present intent to sell,
transfer or otherwise distribute such units to any other Person. Parent and
Buyer have made, independently and without reliance on any of the Company or
Sellers (except to the extent that Parent or Buyer has relied on the
representations and warranties set forth in this Agreement, the Ancillary
Agreements and in any document, certificate or other instrument required to be
delivered to such under this Agreement), its own analysis of the Company. Parent
and Buyer each acknowledges that, at the Closing, the Preferred Units of the
Surviving Company are not registered pursuant


55


US-DOCS\102662145.20

--------------------------------------------------------------------------------





to the Securities Act and that no such units may be transferred, except pursuant
to an applicable exception under the Securities Act.
5.7    Financing; Solvency.
(a)    Each of Parent and Buyer affirms that it is not a condition to the
Closing or to any of its other obligations under this Agreement that Buyer or
any of its Affiliates obtain financing for or related to any of the transactions
contemplated hereby. Buyer will have available at the Closing the funds
necessary to (x) make the payments required hereunder, (y) pay all fees and
expenses to be paid by Buyer in connection with the transactions contemplated by
this Agreement and (z) satisfy all other payment obligations at the Closing that
may arise in connection with, or may be required in order to consummate, the
transactions contemplated by this Agreement.
(b)    Assuming the accuracy of the representations and warranties contained in
Section 3 and Section 4, as of the Closing, immediately after giving effect to
all of the transactions contemplated by this Agreement, Buyer will be Solvent.
For purposes of this Section 5.7, “Solvent” means that, with respect to any
Person and as of any date of determination, (i) the amount of the “present fair
saleable value” of the assets of such Person, will, as of such date, exceed the
amount of all “liabilities of such Person, contingent or otherwise,” as of such
date, as such quoted terms are generally determined in accordance with
applicable federal laws governing determinations of the insolvency of debtors,
(ii) the present fair saleable value of the assets of such Person will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person on its indebtedness as its indebtedness becomes absolute and
matured, (iii) such Person will have, as of such date, adequate capital with
which to conduct its business and (iv) such Person will be able to pay its
indebtedness as its indebtedness matures. For purposes of the foregoing
definition only, “indebtedness” means a liability in connection with another
Person’s (A) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, or (B) right to
any equitable remedy for breach of performance if such breach gives rise to a
right of payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.
5.8    Due Diligence Investigation.
(a)    Parent and Buyer have had an opportunity to discuss the business,
management, operations and finances of the Company Members with its officers,
directors, employees, agents, representatives and Affiliates, and has had an
opportunity to inspect the facilities of the Company Members. Parent and Buyer
have conducted to their respective satisfaction, their own independent
investigation of the conditions, operations and business of the Company Members
and, in making their respective determination to proceed with the transactions
contemplated by this Agreement, Parent and Buyer have relied on the results of
their own independent investigation. In making the decision to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement, Parent and Buyer have each relied solely upon the representations and
warranties of the Company set forth in Section 3 (and acknowledges that such
representations and warranties are the only representations and warranties made
by the Company as may be modified by the Disclosure Schedule or the certificate
delivered pursuant to Section 10.1(a)) and the representations and warranties of
the Sellers set forth in Section 4 and has not relied, except in the case of


56


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Fraud, upon any other information provided by, for or on behalf of any of the
Company Members, or their respective agents or representatives, to Parent or
Buyer in connection with the transactions contemplated by this Agreement. Parent
and Buyer have each entered into the transactions contemplated by this Agreement
with the understanding, acknowledgement and agreement that no representations or
warranties, express or implied, are made with respect to future prospects
(financial or otherwise) of the Company Members.
(b)    In connection with Parent’s and Buyer’s investigation of the Company
Members, Parent and Buyer have received certain projections, including projected
statements of operating revenues and income from operations of the business, the
Company Members and certain business plan information. Parent and Buyer each
acknowledge that there are uncertainties inherent in attempting to make such
estimates, projections and other forecasts and plans, that Parent and Buyer are
familiar with such uncertainties and that each Parent and Buyer are taking full
responsibility for making their own evaluation of the adequacy and accuracy of
all estimates, projections and other forecasts and plans so furnished to it,
including the reasonableness of the assumptions underlying such estimates,
projections, forecasts and plans. Accordingly, no representation or warranty is
made with respect to such estimates, projections and other forecasts and plans,
including the reasonableness of the assumptions underlying such estimates,
projections, forecasts and plans, except to the extent such estimates,
projections and other forecasts and plans or underlying assumptions are the
direct subject of the representations given in Section 3 and Section 4.
SECTION 6
CONDUCT OF BUSINESS
6.1    Conduct of Company. During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement or the
Closing, the Company covenants and agrees that, unless Buyer shall otherwise
agree in writing (which may include email or other electronic transmission), the
Company shall, and shall cause each of the Company Subsidiaries to, conduct its
business in the Ordinary Course of Business in all material respects, and shall
not, and shall cause each of the Company Subsidiaries to not, take any action,
except in all material respects in the Ordinary Course of Business. Between the
date of this Agreement and the Closing Date, without the prior consent of Buyer
(which consent shall not be unreasonably withheld, conditioned or delayed), the
Company shall not, and shall cause each of the Company Subsidiaries to not:
(a)    amend or otherwise change the Company Member Organizational Documents;
(b)    repurchase, redeem or otherwise acquire any outstanding shares of capital
stock, membership interests or other equity interests of any Company Member
(other than in connection with repurchases from employees pursuant to the terms
of any Employee Plan);
(c)    transfer, issue, pledge, encumber, assign, sell or dispose of, or grant
options, warrants or other rights to purchase or otherwise acquire, any shares
of capital stock, membership interests or securities convertible, exchangeable
or exercisable therefor of the Company Members or other equity interests of any
Company Member;


57


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(d)    effect any recapitalization, reclassification, reorganization or like
change in the capitalization of any Company Member;
(e)    declare, set aside or pay any dividend or distribution in any property in
respect of any interest of the Company other than (i) a distribution of cash to
Sellers prior to the Adjustment Time, (ii) reimbursements to Affiliates in the
Ordinary Course of Business, and (iii) Tax distributions in accordance with
Section 8 of the Company Organizational Documents;
(f)    other than as set forth on Schedule 6.1(f), terminate any material
Contract (including any Listed Company Contract), materially amend any material
Contract (including any Listed Company Contract), or cancel, modify or waive any
material Indebtedness or claims held in respect of any Company Member or waive
any material rights of value, except in the Ordinary Course of Business;
(g)    mortgage, pledge or subject to any Lien (other than a Permitted Lien) any
portion of a Company Member’s material assets;
(h)    sell, transfer, assign, license or otherwise dispose of a Company
Member’s material assets valued at more than $500,000 in the aggregate except
sales of inventory in the Ordinary Course of Business;
(i)    adopt or materially amend any Employee Plan, except for the renewal of
existing plans in the Ordinary Course of Business or pursuant to applicable
Legal Requirements;
(j)    grant to any employee earning base annual compensation in excess of
$100,000 any material increase in compensation or benefits, except as may be
required under any Employee Plan in effect as of the date hereof or in
connection with annual salary or wage increases made in the Ordinary Course of
Business;
(k)    incur or assume any Indebtedness or guarantee any Indebtedness, other
than Indebtedness which will be discharged at Closing;
(l)    pay, loan or advance any amount to, or sell, transfer or lease any of the
Company’s assets to, or enter into any agreement or arrangement with, any
Affiliate of the Company or any director, officer, employee of the Company, or
any of their respective Affiliates, except for (i) loans or advances to
employees in the Ordinary Course of Business, (ii) payments made in the Ordinary
Course of Business and consistent with past practices to any Seller or its
Affiliates for reimbursable costs and expenses, (iii) Tax distributions in
accordance with Section 8 of the Company Organizational Documents, and (iv)
payments to any Sellers with respect to accrued interest on any debts owed by
the Company to such Seller;
(m)     make any change in any method of financial or Tax accounting, or
financial or Tax accounting practice or policy (including any change in its
annual accounting period) other than those required by GAAP or make, revoke or
change any material Tax election that would reasonably be expected to adversely
affect Buyer, enter into any closing agreement or settlement in respect of
Taxes, concede any claim or assessment in respect of Taxes or file any amended
Tax Return which amendment would reasonably be expected to adversely affect
Buyer;


58


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(n)    acquire by merging or consolidating with, or by purchasing a substantial
portion of the assets of, or by any other manner, any business or any Person, or
otherwise acquire any assets that are valued, individually or in the aggregate,
in excess of $500,000;
(o)    make or incur any capital expenditures that, individually or in the
aggregate, are in excess of $500,000; or
(p)    authorize any of the foregoing, or commit or agree to take actions,
whether in writing or otherwise, to do any of the foregoing.
6.2    Confidentiality; Access.
(a)    The parties acknowledge that the Company and Parent have previously
executed a letter agreement effective as of June 5, 2018 (the “Confidentiality
Agreement”), the entirety of which will continue in full force and effect in
accordance its respective terms, notwithstanding the execution and delivery of
this Agreement, until the Closing, at which time the Confidentiality Agreement
shall terminate and be of no further force or effect. The parties hereto
acknowledge and agree that the existence of this Agreement, the Ancillary
Agreements, the Disclosure Schedule, the Escrow Agreement and the documents and
instruments contemplated hereby and thereby, the terms and conditions hereof and
thereof, the negotiations hereof and thereof and transactions contemplated
hereby and thereby, shall constitute “Confidential Information” under the
Confidentiality Agreement.
(b)    Each Seller acknowledges that, through its, his or her direct or indirect
ownership interest in the Company, such Seller has obtained or received
confidential and proprietary information concerning the business of the Company
and its Subsidiaries that includes, without limitation, (i) any formula,
pattern, device or compilation of information which is used in the business of
the Company or any of its Subsidiaries and which gives the Company or any of its
Subsidiaries a competitive advantage over companies operating in the same or
substantially similar business who lack knowledge of or do not use such
information, (ii) proprietary technology, operating procedures and methods of
operation, financial statements and other financial information, trade secrets,
market studies and forecasts, competitive analyses, pricing policies, the
substance of agreements with customers, referral sources and others, marketing
and similar arrangements, servicing and training programs and arrangements,
customer and referral provider lists, and, other trade secrets, and (iii) any
notes, compilations, Excel spread sheets, data reports, studies, interpretations
or other documents embodying confidential and proprietary information
(clauses (i)-(iii), collectively, the “Confidential Information”). Each Seller
acknowledges that furnishing Confidential Information to third parties would be
detrimental to Buyer and the Company and would place Buyer and the Company at a
competitive disadvantage. During the period following the date hereof until the
fifth (5th) anniversary of the Closing Date, each Seller severally agrees that
it, shall not, directly or indirectly, use or disclose any Confidential
Information to any Person or direct or permit any of such Seller’s Affiliates to
use or disclose Confidential Information to any Person. The foregoing
restrictions and obligations under this Section 6.2(b) shall not apply to: (A)
any Confidential Information that is or becomes generally available to the
public other than as a result of a breach of this Section 6.2(b) by a Seller,
(B) any information obtained by a Seller from a third party on a
non-confidential basis, provided that such third party is not known by such
Seller to be bound by a confidentiality agreement with, or other legal or
fiduciary obligation to, Buyer, or the Company


59


US-DOCS\102662145.20

--------------------------------------------------------------------------------





or any of its Subsidiaries that prohibits the disclosure of Confidential
Information, (C) any Confidential Information that is independently developed by
such Seller without use of any Confidential Information, (D) any information a
Seller that is the subject of a request for disclose under or pursuant to Law,
legal process or regulation, provided that if practicable and permitted by Law
or Order, such disclosing Seller shall provide Buyer and the Company with prompt
written notice of any such request or requirement so that Buyer and the Company
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Section 6.2(b), provided further that such
disclosing Seller shall reasonably cooperate with Buyer and the Company in
seeking such a protective order and/or other appropriate remedy, or (E) any
disclosure to a Seller’s accountants, attorneys, advisors, Affiliates, members,
partners and direct and indirect owners provided that such Seller shall advise
such Persons of the confidential nature of such Confidential Information, such
Seller shall direct such recipient to comply with the terms of this Section
6.2(b), and such Seller shall be responsible for any unauthorized use or
disclosure by such Persons of any such Confidential Information unless such
Person enters into a confidentiality agreement with Buyer or the Company. Each
Seller agrees that money damages would not be a sufficient remedy for any breach
(or threatened breach) of this Section 6.2(b) by a Seller and that Buyer and the
Company shall be entitled to equitable relief, including injunction and specific
performance, pursuant to Section 15.6 as a remedy for any such breach (or
threatened breach), without proof of damages, and each Party further agrees to
waive any requirement for the securing or posting of any bond in connection with
any such remedy. Such remedies shall not be the exclusive remedies for breach of
this Section 6.2(b), but will be in addition to all other remedies available at
law or in equity.
(c)    Subject to the terms of the Confidentiality Agreement and other
confidentiality obligations and similar restrictions that may be applicable to
information in the possession of the Company that has been furnished by third
parties from time to time, during the period following the date hereof and prior
to the Closing, upon reasonable notice and during normal business hours, the
Company shall, and shall cause the officers and employees of the Company to, (i)
afford the officers, employees and authorized agents and representatives of
Buyer reasonable access to the offices, properties, senior executives, and books
and records of the Company Members, and (ii) furnish to the officers, employees
and authorized agents and representatives of Buyer such additional financial and
operating data and other information regarding the assets, properties and
business to the extent related to the Company Members as Buyer may from time to
time reasonably request in order to assist Buyer in fulfilling its obligations
under this Agreement or facilitate the transactions contemplated by this
Agreement; provided that (A) any such access shall be conducted in such a manner
as not to interfere unreasonably with the operation of the Company; (B) Buyer or
any of its representatives shall not contact or have any discussions with any of
the officers, employees, landlords/sub-landlords, tenants/subtenants, customers
or vendors of the Company without the prior written consent of the Company; (C)
Buyer shall be responsible for any damage to any real property owned or leased
by the Company or any other assets or property of the Company caused by Buyer or
any of its representatives; (D) the Company shall not be required to disclose
any information related to the sale of the Company or any activities in
connection therewith, including the solicitation of proposals from third parties
in connection with the sale of the Company or its representatives’ evaluation
thereof, including projections, financial or other information related thereto;
and (E) the Company shall not be required to confer, afford such access or
furnish such copies or other information (x) to the extent that doing so would
result in the breach of any confidentiality or similar agreement to which the
Company is a party as of the date of this Agreement, (y)


60


US-DOCS\102662145.20

--------------------------------------------------------------------------------





that is competitively sensitive, or (z) the disclosure of which would reasonably
be expected to result in the loss or impairment of attorney-client privilege;
provided that the Company shall use its reasonable efforts to allow for such
access or disclosure in a manner that does not result in a breach of such
agreement or a loss of attorney-client privilege.
(d)    For a period of seven (7) years following the Closing, Buyer shall
preserve and keep, or cause to be preserved and kept, all original books and
records in respect of the Company in the possession of Buyer, or its Affiliates,
provided that in accordance with the Company’s current practices, such copies
may be maintained in electronic or digital form. The Seller Representative, upon
reasonable notice and for any reasonable business purpose to which the Seller
Representative or any Seller is a party, and at the Seller Representative’s own
cost and expense, shall have access during normal business hours to examine,
inspect and copy such books and records during such seven (7) year period.
6.3    Efforts; Consents; Regulatory and Other Authorizations.
(a)    Each party to this Agreement shall use its reasonable best efforts to (i)
take, or cause to be taken, all appropriate action, and do, or cause to be done,
all things necessary, proper or advisable under applicable law or otherwise to
promptly consummate and make effective the transactions contemplated by this
Agreement; (ii) obtain all authorizations, consents, orders and approvals of,
and give all notices to and make all filings with, any Governmental Authority
and other third parties (including the consents and filings described in this
Section 6.3) that may be or become necessary for the performance of its
obligations under this Agreement and the consummation of the transactions
contemplated by this Agreement, including those consents set forth in the
Disclosure Schedule; (iii) lift or rescind any injunction or restraining order
or other order adversely affecting the ability of the parties to this Agreement
to consummate the transactions contemplated by this Agreement; and (iv) fulfill
all conditions to such party’s obligations under this Agreement, in each case
such that all of the actions described in clauses (i) through (iv) of this
Section 6.3(a) may be taken and the Closing may be consummated no later than the
End Date. Each party to this Agreement shall cooperate fully with the other
parties to this Agreement in promptly seeking to obtain all such authorizations,
consents, orders and approvals, giving such notices and making such filings.
(b)    The parties hereto acknowledge that each of Buyer and the Company has
filed a Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated by this Agreement prior to the date hereof and in
connection with such filing, each of Buyer and the Company (i) shall supply
promptly any additional information and documentary material that may be
requested by any Governmental Authority (including the Antitrust Division of the
United States Department of Justice and the United States Federal Trade
Commission) pursuant to the HSR Act and other Persons necessary to consummate
the transactions contemplated hereby, and (ii) shall cooperate in connection
with any filing under applicable antitrust laws and in connection with resolving
any investigation or other inquiry concerning the transactions contemplated by
this Agreement commenced by any Governmental Authority, including the United
States Federal Trade Commission, the Antitrust Division of the United States
Department of Justice or the office of any state attorney general. Each party
shall promptly (A) supply the other with any information which may be required
in order to effectuate such filings and (B) supply any additional information
which reasonably may be required by a Governmental Authority of any jurisdiction
and which the parties may reasonably


61


US-DOCS\102662145.20

--------------------------------------------------------------------------------





deem appropriate. No party shall independently participate in any meeting, or
engage in any substantive conversation, with any Governmental Authority in
respect to any such filings, investigation or other inquiry without giving the
other party prior notice of the meeting or conversation and, unless prohibited
by such Governmental Authority, the opportunity to attend or participate. The
parties will consult and cooperate with one another in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of any party in connection with
proceedings under or relating to the HSR Act or other antitrust laws. Each party
shall (x) give the other party prompt notice of the commencement or threat of
commencement of any Action by or before any Governmental Authority with respect
to the transactions contemplated by this Agreement, (y) keep the other party
informed as to the status of any such Action or threat, and (z) promptly inform
the other party of any communication to or from any Governmental Authority
regarding the transactions contemplated by this Agreement.
(c)    Buyer shall promptly furnish to the Company and the Seller Representative
copies of any notices or written communications received by Buyer or any of its
Affiliates from any third party or any Governmental Authority with respect to
the transactions contemplated by this Agreement, and Buyer shall permit counsel
to the Company an opportunity to review in advance, and Buyer shall consider in
good faith the views of such counsel in connection with, any proposed written
communications by Buyer and/or its Affiliates to any Governmental Authority
concerning the transactions contemplated by this Agreement; provided that Buyer
shall not extend any waiting period or comparable period under the HSR Act or
applicable similar foreign Legal Requirement or enter into any agreement with
any Governmental Authority without the written consent of the Seller
Representative. Buyer agrees to provide the Company, the Seller Representative
and its counsel the opportunity, on reasonable advance notice, to participate in
any substantive meetings or discussions, either in person or by telephone,
between Buyer and/or any of its Affiliates, agents or advisors, on the one hand,
and any Governmental Authority, on the other hand, concerning or in connection
with the transactions contemplated hereby.
(d)    Notwithstanding the foregoing provisions of this Section 6.3 or any other
provisions of this Agreement, but without otherwise limiting Buyer’s obligations
set forth in paragraph (a) above, in no event shall Buyer or any of Buyer’s
Affiliates be obligated to (i) sell, license or otherwise dispose of, or hold
separate or agree to sell, license or otherwise dispose of, any entities, assets
or facilities of any Company Member after the Closing or any entity, facility or
assets of Buyer or its Affiliates, (ii) terminate, amend or assign existing
relationships or contractual rights and obligations, (iii) amend, assign or
terminate existing licenses or other agreements or enter into such new licenses
or other agreements, (iv) except as expressly provided in this Agreement, enter
into new contractual obligations, or (iv) litigate any suit, claim, action,
investigation or proceeding, whether judicial or administrative: (A) challenging
or seeking to restrain or prohibit the consummation of the transactions
contemplated herein, (B) seeking to prohibit or limit in any respect the
ownership or operation by Buyer of a material portion of the assets or business
of the Company or its Subsidiaries, or to require any such Person to dispose of
or hold separate any portion of the assets or business of any Person as a result
of the transactions contemplated herein, or (C) seeking to prohibit Buyer or any
of its Affiliates from effectively controlling in any respect all or any portion
of the assets or business of the Company or its Subsidiaries. Except as
expressly permitted by this Agreement, neither the Company, nor Sellers on
behalf of the Company, shall do or agree to do any of the things listed in (i)
through (iv) above except with the express prior written consent of Buyer


62


US-DOCS\102662145.20

--------------------------------------------------------------------------------





6.4    Public Disclosure. Prior to the Closing Date, no issuance of a press
release or public announcement of the transactions contemplated hereby or
negotiations related thereto shall be made by Buyer, the Company, any Seller,
the Seller Representative or any of their respective representatives, without
the express prior written consent of Buyer and the Company, except to the extent
required by applicable Legal Requirements, in which case the party proposing to
issue such press release or public announcement shall use commercially
reasonable efforts to consult in good faith with Buyer or the Company, as
applicable, before issuing any such press release or public announcement to
attempt to agree upon mutually satisfactory text. From and after the Closing
Date, Buyer and the Seller Representative shall jointly draft and approve of all
press releases and any other public announcements concerning the transactions
contemplated hereby, which approvals shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing or anything herein to the
contrary, nothing herein shall prevent (a) Buyer or any of its Affiliates from
making customary disclosures (which are made subject to customary
confidentiality obligations), including the key economic terms of the
transactions contemplated by this Agreement, to its current or prospective
investors or securities analysts in accordance with applicable Legal
Requirements, or (b) a Seller or any of its Affiliates which is a private equity
or other investment fund, from making customary disclosures (which are made
subject to customary confidentiality obligations), including the key economic
terms of the transactions contemplated by this Agreement and the return realized
as a result thereof, to its current or prospective investors in connection with
its normal fundraising and reporting activities.
6.5    Cooperation; Further Actions. Following the Closing, the parties hereto
shall use all reasonable efforts to take or cause to be taken all actions,
execute and deliver such additional instruments, documents, conveyances or
assurances and to do or cause to be done all other things, necessary, proper or
advisable, or otherwise reasonably requested by another party hereto, in order
for such party to fulfill and perform his, her or its obligations in respect of
this Agreement and the Ancillary Agreements to which such Person is a party, or
otherwise to consummate and make effective the transactions contemplated hereby
and thereby and carry out the intent and purposes of this Agreement (which
include the transfer to Buyer of the entire ownership of the Company and
intended related benefits of the business of the Company).
6.6    Indemnification of Managers and Officers.
(a)    During the period ending six (6) years after the Closing Date, the
Company shall, and Buyer will cause the Company to, fulfill its obligations to
the present and former members of the Company’s Board of Managers and present
and former officers of the Company (the “Indemnified D&Os”), pursuant to the
terms of the Company Member Organizational Documents, as the case may be, as in
effect on the date hereof.
(b)    Prior to the Closing, the Company shall obtain prepaid directors’ and
officers’ liability insurance policy or policies (i.e., “tail coverage”) which
policies provide such Indemnified D&Os with coverage for an aggregate period of
not less than six (6) years following the Closing Date with coverage in the same
amount and scope as the Company’s existing coverage, with respect to claims
arising from facts or events that occurred on or before the Closing Date,
including with respect to the transactions contemplated by this Agreement and
the Ancillary Agreements. The premiums for such prepaid policy shall be paid in
full by the Company at or prior to the Closing, and such prepaid policies shall
be non-cancelable. Company


63


US-DOCS\102662145.20

--------------------------------------------------------------------------------





shall, and Buyer shall cause the Company to, maintain such policy in full force
and effect, and continue to honor the obligations thereunder, during the period
for which it has been prepaid.
(c)    In the event Company, or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving entity of such consolidation or merger, or (ii)
transfers or conveys all or substantially all of its properties and assets to
any Person, then, and in each such case, proper provision shall be made so that
such continuing or surviving entity or transferee of such assets, as the case
may be, shall assume the Company’s obligations set forth in this Section 6.6.
(d)    The terms and provisions of this Section 6.6 are intended to be in
addition to the rights otherwise available to the Indemnified D&Os by applicable
Legal Requirements, the Company Member Organizational Documents, or other
contract, as applicable, and shall operate for the benefit of, and shall be
enforceable by, each of the Indemnified D&Os and their respective heirs and
representatives, each of whom is an intended third party beneficiary of this
Section 6.6.
6.7    Employee Benefit Matters.
(a)    For purposes of determining eligibility to participate, vesting and
entitlement to benefits where length of service is relevant under any benefit
plan or arrangement of Buyer, employees of the Company Members following the
Closing (“Continuing Employees”) and, if applicable, the eligible dependents and
beneficiaries of such Continuing Employees, shall receive service credit for
service with the Company Members to the same extent such service credit was
granted under the Employee Plans, subject to offsets for previously accrued
benefits and no duplication of benefits. Buyer shall use commercially reasonable
efforts to (and, if applicable benefits are insured, request (and use
commercially reasonable efforts to cause) its insurance vendors to) (i) waive
all limitations as to preexisting conditions exclusions and waiting periods with
respect to participation and coverage requirements applicable to the Continuing
Employees under any welfare benefits plans of Buyer and its Affiliates that such
employees may be eligible to participate in after the Closing, other than
limitations or waiting periods that are already in effect with respect to such
employees and that have not been satisfied as of the Closing under any Employee
Plan that provides welfare benefits to the Continuing Employees immediately
prior to the Closing, and (ii) provide each Continuing Employee with credit for
any co-payments and deductibles paid by the Continuing Employee and/or his or
her dependents prior to the Closing in satisfying any applicable deductible or
out-of-pocket requirements under any welfare benefit plans of Buyer and its
Affiliates that such employees are eligible to participate in after the Closing.
(b)    For a period of twelve (12) months following the Closing, Buyer shall
provide, or cause to be provided, each Continuing Employee with (i) salary or
wage level, (ii) incentive compensation opportunities, and (iii) employee
benefits (the compensation and benefits described in the foregoing clauses (i),
(ii) and (iii) being collectively referred to as “Employee Benefits”), in each
case which are no less favorable in the aggregate to the Employee Benefits
(other than equity and equity incentive arrangements) provided to such
Continuing Employee by the Company under any Employee Plan immediately prior to
Closing. Thereafter, Buyer shall provide, or cause to be provided, Employee
Benefits to the Continuing Employees which are equivalent in all material
respects to those Employee Benefits generally provided by Buyer to its
similarly-situated employees.


64


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(c)    Nothing contained in this Section 6.7 or any other provision of this
Agreement, express or implied, is intended to confer upon any Continuing
Employee or other employee of any Company Member any right to continued
employment for any period or continued receipt of any specific benefit or
compensation, or shall constitute an establishment of or amendment to or any
other modification of any Employee Plan. Further, this Section 6.7 shall be
binding upon and shall inure solely to the benefit of the parties to this
Agreement, and nothing in this Section 6.7, express or implied, is intended to
confer upon any other Person (including any Continuing Employee or other
employee of any Company Member) any rights or remedies of any nature (including
third-party beneficiary rights under this Agreement) whatsoever under or by
reason of this Section 6.7.
(d)    Promptly following the completion of the Company’s 2018 fiscal year (and
in any event within thirty (30) days thereafter), Buyer shall cause the Company
to pay the amounts required to be paid to the participants under the Company
Bonus Plan with respect to the Company’s 2018 fiscal year (excluding, for the
avoidance of doubt, any amounts included in the Closing Bonus Payments).
6.8    Notice of Developments. From the date of this Agreement until Closing,
Sellers and the Company shall promptly notify Buyer in writing of any
development occurring after the date hereof causing a breach of any of the
representations and warranties in Section 3 and Section 4 above that could
result in the conditions set forth in Section 8.1 not being satisfied at
Closing. . If (i) Buyer has the right to terminate this Agreement pursuant to
Section 11.1(e) below by reason of such development (after application of any
cure or similar period provided therein), and (ii) Buyer does not exercise that
right within ten (10) Business Days after gaining such right, as provided in
Section 11 below, then written notice pursuant to this Section 6.8 shall be
deemed to have qualified the representations and warranties contained in Section
3 and Section 4 above to the extent of the information set forth therein with
respect to such development, and to have cured any misrepresentation or breach
of warranty that otherwise might have existed hereunder by reason of such
development, solely for the purposes of determining whether the conditions set
forth in Section 0 are satisfied and whether Buyer has the right to terminate
this Agreement pursuant to Section 11.1(e) below by reason of such development
and for purposes of Buyer’s right to indemnification pursuant to Section 12
below.
6.9    Provision Respecting Legal Representation. Each of the parties to this
Agreement hereby agrees, on its own behalf and on behalf of its directors,
members, partners, officers, employees and Affiliates, that Latham & Watkins LLP
is serving as counsel to certain Sellers, and may serve as counsel to each and
any Seller, and each of their respective Affiliates (individually and
collectively, the “Seller Group”), on the one hand, and the Company, on the
other hand, in connection with the negotiation, preparation, execution and
delivery of this Agreement prior to Closing and the consummation of the
transactions contemplated hereby, and that, following Closing and consummation
of the transactions contemplated hereby, Latham & Watkins LLP (or any successor)
may serve as counsel to the Seller Group (which will no longer include the
Company Members) or any director, member, partner, officer, employee or
Affiliate of the Seller Group (which will no longer include the Company
Members), in connection with any litigation, claim or obligation arising out of
or relating to this Agreement or the transactions contemplated by this Agreement
notwithstanding such representation, and each of the parties hereto hereby
consents thereto and waives any conflict of interest arising therefrom, and each
of such parties shall cause any Affiliate thereof to consent to waive any
conflict of interest arising from such representation. In addition, all
communications involving


65


US-DOCS\102662145.20

--------------------------------------------------------------------------------





attorney-client confidences between any Sellers (including the Seller
Representative) and their Affiliates which pertain directly to the negotiation,
documentation and consummation of the transactions contemplated hereby shall be
deemed to be attorney-client confidences that belong solely to such Sellers and
their Affiliates (and not the Company). Accordingly, the Company shall not have
access to any such communications, or to the files of Latham & Watkins LLP
relating to such engagement, whether or not the Closing shall have occurred.
Without limiting the generality of the foregoing, upon and after the Closing,
(a) the applicable Sellers and their Affiliates (and not the Company) shall be
the sole holders of the attorney-client privilege with respect to such
engagement, and the Company shall not be a holder thereof, (b) to the extent
that files of Latham & Watkins LLP in respect of such engagement constitute
property of the client, only the applicable Sellers and their Affiliates (and
not the Company) shall hold such property rights, and (c) Latham & Watkins LLP
shall have no duty whatsoever to reveal or disclose any such attorney-client
communications or files to the Company by reason of any attorney-client
relationship between Latham & Watkins LLP and the Company.
6.10    Acknowledgements by Buyer. BUYER ACKNOWLEDGES THAT THE REPRESENTATIONS
AND WARRANTIES MADE BY THE COMPANY AND SELLERS IN THIS AGREEMENT OR IN THE
ANCILLARY AGREEMENTS CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND SELLERS TO BUYER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY. BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT
OR IN THE ANCILLARY AGREEMENTS, ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY
KIND OR NATURE EXPRESSED OR IMPLIED (INCLUDING ANY RELATING TO THE FUTURE OR
HISTORICAL FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF
THE COMPANY) ARE SPECIFICALLY DISCLAIMED BY THE COMPANY AND SELLERS.
6.11    Acknowledgements by Sellers. EACH SELLER ACKNOWLEDGES THAT THE
REPRESENTATIONS AND WARRANTIES MADE BY BUYER IN THIS AGREEMENT OR IN THE
ANCILLARY AGREEMENTS CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF BUYER TO SELLERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH SELLER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR IN THE ANCILLARY
AGREEMENTS, ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE
EXPRESSED OR IMPLIED ARE SPECIFICALLY DISCLAIMED BY BUYER.
SECTION 7
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF EACH PARTY
The respective obligations of each party to this Agreement to effect the
transactions contemplated by this Agreement shall be subject to the satisfaction
as of the Closing of the following conditions:


66


US-DOCS\102662145.20

--------------------------------------------------------------------------------





7.1    No Order. No Legal Requirement, temporary restraining order, preliminary
or permanent injunction or other order or judgment preventing the consummation
of the transaction contemplated by this Agreement shall have been issued by any
court of competent jurisdiction and remain in effect.
7.2    Antitrust Approvals. The waiting period applicable to the consummation of
the transactions contemplated by this Agreement (and any extension thereof)
under the HSR Act shall have expired or been terminated.
7.3    Government and Other Third Party Approvals. All material consents,
approvals, orders or authorizations of, or registrations, declarations or
filings with any Governmental Authority required to have been obtained or made
prior to the consummation of the transactions contemplated hereby, shall have
been obtained or made, and no such consent, approval, order or authorization
shall have been revoked.
SECTION 8
ADDITIONAL CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to satisfaction as of the Closing of each of the
following conditions:
8.1    Representations, Warranties and Covenants.
(a)    Each of the representations and warranties of the Company and Sellers in
this Agreement shall be true, complete and correct in all respects at the
Closing as though such representation or warranty had been made at the Closing
(except that those representations and warranties which address matters only as
of a particular date shall remain true, complete and correct as of such date),
disregarding any materiality qualifiers or references to a Material Adverse
Effect contained in such representations and warranties, except where any
failure of such representations and warranties to be so true and correct,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and
(b)    The Company Members, the Seller Representative and each of the Sellers
shall have performed and complied in all material respects with all covenants
and obligations of this Agreement required to be performed and complied with by
them as of the Closing.
SECTION 9
ADDITIONAL CONDITIONS PRECEDENT TO
OBLIGATIONS OF SELLERS AND THE COMPANY
The obligations of Sellers and the Company to consummate the transactions
contemplated by this Agreement are subject to the satisfaction as of the Closing
of the following conditions:
9.1    Representations, Warranties and Covenants.
(a)    Each of the representations and warranties of Buyer in this Agreement
shall be true, complete and correct in all material respects, in each case, at
the Closing as though such representation or warranty had been made at the
Closing (except that those representations and warranties which address matters
only


67


US-DOCS\102662145.20

--------------------------------------------------------------------------------





as of a particular date shall remain true, complete and correct as of such
date), except where any failure of such representations and warranties to be so
true and correct, individually or in the aggregate, would not materially delay
or prevent the consummation of the transactions contemplated hereby in
accordance with the terms hereof; and
(b)    Buyer shall have performed and complied in all material respects with all
covenants and obligations of this Agreement required to be performed and
complied with by them as of the Closing.
SECTION 10
CLOSING DELIVERIES
10.1    Closing Deliveries of Sellers and the Company. At or prior to the
Closing, Sellers or the Company, as applicable, shall deliver, or caused to be
delivered, to Buyer the following:
(a)    a certificate executed by the chief executive officer of the Company on
behalf of the Company to the effect that, as of the Closing, each of the
conditions set forth in Section 8.1(a) (as it applies to the Company) and
Section 8.1(b) (as it applies to the Company) has been satisfied;
(b)    a certificate executed by the Seller Representative (on behalf of each
Seller) to the effect that, as of the Closing, each of the conditions set forth
in Section 8.1(a) (as it applies to such Seller) and Section 8.1(b) (as it
applies to such Seller) has been satisfied;
(c)    the Escrow Agreement, duly executed and delivered by the Seller
Representative and the Escrow Agent;
(d)    each other Ancillary Agreement, duly executed and delivered by each
Seller and the Seller Representative (in each case, if party thereto), in the
form agreed by the parties and attached as an Exhibit hereto (if applicable);
(e)    a certificate of the secretary or other officer of the Company, dated as
of the Closing Date, in form and substance reasonably satisfactory to Buyer as
to (i) no amendments to the Company Member Organizational Documents, and
(ii) the actions taken by the Board of Managers of the Company to authorize this
Agreement and each Ancillary Agreement to which the Company may be party or
subject, and the other transactions contemplated thereby, copies of which
actions shall be attached to such certificate;
(f)    resignations, dated the Closing Date, of each member of the Board of
Managers of each of the Company Members and, to the extent requested by Buyer,
each officer of a Company Member, effective at or prior to the Closing;
(g)    a restrictive covenant agreement in substantially the form attached
hereto as Exhibit G duly executed and delivered by each person set forth on
Schedule 10.1(g);
(h)    the Fifth Amended and Restated Company LLCA duly executed;


68


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(i)    evidence, reasonably satisfactory to Buyer, as to the termination of the
Related Party Agreements;
(j)    the Initial Closing Statement and any supporting documentation required
to be delivered to Buyer pursuant to Section 2.2(b);
(k)    the Payment Allocation Certificate, duly executed and delivered to Buyer;
(l)     a properly executed statement dated as of the Closing Date that meets
the requirements of Treasury Regulations Section 1.1445-2(b)(2) and Section
1446(f) of the Code from each Seller;
(m)    an assignment of the Units executed and delivered by each Seller, in form
and substance reasonably satisfactory to Buyer;
(n)    the Certificate of Merger, duly executed;
(o)    the Put/Call Agreements, duly executed and delivered by each Rollover
Holder; and
(p)    payoff letters, in form and substance reasonably satisfactory to Buyer,
in respect of the Closing Indebtedness being repaid at the Closing, which payoff
letters shall provide for, among other customary items, customary Lien releases.
10.2    Closing Deliveries of Buyer. At or prior to the Closing, Buyer shall
deliver, or cause to be delivered, the following:
(a)    to Sellers and the Company, a certificate executed on behalf of Buyer to
the effect that, as of the Closing, the conditions set forth in Section 9.1
above have been satisfied;
(b)    to each of the Sellers, the portion of the Adjusted Purchase Price
payable to them in accordance with Section 2.3(b)(ii) (less any amounts payable
to any Seller subject to compensatory withholding which shall be delivered to
the Company);
(c)    to the Seller Representative, the Advance Amount in accordance with
Section 2.3(b)(iii);
(d)    the Escrow Agreement, duly executed and delivered by Buyer and payment of
the Adjustment Escrow Amount, the Indemnity Escrow Amount and the Special Escrow
Amount in accordance with Section 2.3(b)(iv);
(e)    to the debtors of the Closing Indebtedness, the amount identified on the
Initial Closing Statement as owed to such debtor for the full discharge his, her
or its respective item of Closing Indebtedness in accordance with Section
2.3(b)(i);
(f)    to the payees of the Seller Transaction Expenses, the respective amounts
owed to such payees for such Seller Transaction Expenses identified on the
Initial Closing Statement in accordance with Section 2.3(b)(i);


69


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(g)    the Certificate of Merger, duly executed;
(h)    the Award Letters, duly executed by the Key Employees;
(i)    the Put/Call Agreements, duly executed and delivered by Buyer; and
(j)    each other Ancillary Agreement to which Buyer is a party, duly executed
and delivered by Buyer.
SECTION 11    
TERMINATION
11.1    Termination Prior to the Closing. This Agreement may be terminated at
any time prior to the Closing as set forth below:
(a)    by mutual written consent of Buyer and the Seller Representative;
(b)    by either the Seller Representative or Buyer if the Closing shall not
have been consummated by January 23, 2019 (the “End Date”); provided, that the
right to terminate this Agreement under this Section 11.1 shall not be available
to any party whose action or failure to act has been a principal cause of, or
resulted in the failure of, the Closing to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement; provided,
further, that if all of the conditions to Closing have been satisfied or shall
be then capable of being satisfied, other than the conditions set forth in
Section 0, and Buyer is continuing to use its reasonable best efforts to cause
the conditions set forth in Section 0 to be satisfied (and pledges to continue
such efforts pursuant to a plan to be mutually agreed-upon by Buyer and Seller
Representative), then Buyer and the Seller Representative shall discuss in good
faith an agreement to extend the Termination Date (such agreement not to be
unreasonably withheld, conditioned or delayed) and, if the Buyer and the Seller
Representative agree to extend the Termination Date, then the Termination Date
shall be extended until such mutually agreed date.
(c)    by either the Seller Representative or Buyer, if a Governmental Authority
shall have issued or enacted any Legal Requirement or taken any other action
(including the failure to have taken an action), in any case having the effect
of permanently restraining, enjoining or otherwise prohibiting the Closing,
which Legal Requirement is final and nonappealable, as applicable;
(d)    by the Seller Representative, upon a breach of any representation,
warranty, covenant or agreement set forth in this Agreement by Buyer, such that
the conditions set forth in Section 9.1 would not be satisfied as of the time of
such breach; provided, that if such breach by Buyer is curable prior to the End
Date through the exercise of reasonable efforts, then the Seller Representative
may not terminate this Agreement under this Section 11.1(d) prior to thirty (30)
days following the receipt of written notice from the Seller Representative to
Buyer of such breach (it being understood that the Seller Representative may not
terminate this Agreement pursuant to this Section 11.1(d) if (i) such breach by
Buyer is cured such that such conditions would then be satisfied, or (ii) the
Company or any Seller is in breach of this Agreement such that the conditions
set forth in Section 8.1 would not be satisfied); or


70


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(e)    by Buyer, upon a breach of any representation, warranty, covenant or
agreement set forth in this Agreement by the Company or any Seller, such that
the conditions set forth in Section 8.1 would not be satisfied as of the time of
such breach or as of the time such representation or warranty shall have become
untrue; provided, that if such breach is curable by the Company or any Seller,
as applicable, prior to the End Date through the exercise of reasonable efforts,
then Buyer may not terminate this Agreement under this Section 11.1(e) prior to
thirty (30) days following the receipt of written notice from Buyer to the
Seller Representative of such breach (it being understood that Buyer may not
terminate this Agreement pursuant to this Section 11.1(e) if (i) such breach by
the Seller Representative and any Seller, as applicable, is cured such that such
conditions would then be satisfied, or (ii) Buyer is in breach of this Agreement
such that the conditions set forth in Section 9.1 would not be satisfied).
11.2    Notice of Termination; Effect of Termination. If the Seller
Representative or Buyer wishes to terminate this Agreement pursuant to
Section 11.1, then such party shall deliver to the other party a written notice
stating that such party is terminating this Agreement and setting forth a brief
description of the basis on which such party is terminating this Agreement.
Subject to the relevant periods and the receiving party’s right to cure pursuant
to Section 11.1, any termination of this Agreement under Section 11.1 above will
be effective immediately upon the delivery of a valid written notice of the
terminating party to the other parties hereto. In the event of the termination
of this Agreement as provided in Section 11.1, this Agreement shall be of no
further force or effect, except (i) as set forth in Section 6.2(a), Section 6.4,
this Section 11.2, and Section 15, each of which shall survive the termination
of this Agreement, and (ii) nothing herein shall relieve any party from
liability for any willful and intentional breach of this Agreement by such party
or failure by such party to fulfill any condition set forth in this Agreement
prior to such termination.
SECTION 12
INDEMNIFICATION
12.1    Representations, Warranties and Covenants. All representations,
warranties, covenants, and agreements of the Company, the Sellers and Buyer made
in this Agreement, all Ancillary Agreements executed and delivered in connection
herewith, and all certificates delivered in connection therewith (a) shall be
deemed to have been relied upon by the Party or parties to whom they are made,
and shall survive the Closing regardless of any investigation on the part of
such Party or its representatives, and (b) shall bind the parties’ successors
and assigns (including, without limitation, any successor to the Company by way
of acquisition, merger or otherwise), whether so expressed or not, and, except
as otherwise provided in this Agreement, all such representations, warranties,
covenants and agreements shall inure to the benefit of the parties (subject to
Section 12.2 below) and their respective successors and assigns and to their
transferees of Units, whether so expressed or not.
12.2    Survival Period. All of the representations and warranties of the
Company, the Sellers and Buyer contained in this Agreement shall survive the
Closing and continue in full force and effect until the twelve (12) month
anniversary of the Closing Date, provided that the Fundamental Representations
shall survive for the applicable statute of limitations with respect thereto
plus sixty (60) days, provided further that in each case any written claim for
breach of any representation or warranty contained in this Agreement made in
good faith with reasonable specificity (to the extent known at such time) prior
to such expiration


71


US-DOCS\102662145.20

--------------------------------------------------------------------------------





date and delivered to the Party against whom indemnification is sought shall
survive until final resolved thereafter and, as to any such claim, such
applicable expiration will not affect the rights to indemnification of the Party
making such claim with respect to the matters included in such claim. The
covenants contained in this Agreement shall survive the Closing until they are
otherwise terminated by their respective terms or, if no term is applicable,
until the expiration of the statute of limitation in respect of any such claim
for the breach of such covenant; provided, however, that any of the Company’s or
the Sellers’ covenants or agreements to be performed at or prior to the Closing
shall terminate at Closing. It is the express intent of the parties that, if the
applicable survival period for an item as contemplated by this Section 12.2 is
shorter than the statute of limitations that would otherwise have been
applicable to such item, then, by contract, the applicable statute of
limitations with respect to such item shall be reduced to the shortened survival
period contemplated hereby. The parties further acknowledge and agree that the
time periods set forth in this Section 12.2 for the assertion of claims under
this Agreement are the result of arms’ length negotiation among the parties and
that they intend for the time periods to be enforced as agreed by the parties.
12.3    Indemnification Provisions for Buyer’s Benefit.
(a)    Provided that Buyer makes a written claim for indemnification, describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim within the applicable survival period set forth in
Section 12.2, subject to the limitations set forth in this Section 12, each
Seller severally, and not jointly, based on their respective Pro Rata Share of
such amounts, on his or her own behalf and on behalf of his or her successors,
executors, administrators, estate, heirs and assigns (collectively, the “Seller
Indemnifying Parties”, and each individually, an “Seller Indemnifying Party”)
shall indemnify Buyer and Buyer’s directors, managers, officers, employees,
affiliates, members, direct and indirect partners, equityholders, agents,
attorneys, representatives, successors and assigns (collectively, the “Buyer
Indemnified Parties”) from and against the entirety of any Damages of Buyer
Indemnified Parties arising out of, or by reason of (i) any inaccuracy in or
breach by the Company of such party’s representations and warranties set forth
in Section 3, or in any certificate delivered by or on behalf of the Company
pursuant to Sections 10.1(a) hereunder prior to the Closing, (ii) any breach of
any covenant or agreement contained in this Agreement to be performed or
complied with by the Company at or prior to the Closing, (iii) any Closing
Indebtedness not taken into account in the Final Adjusted Purchase Price, (iv)
any Seller Transaction Expenses not taken into account in the Final Adjusted
Purchase Price, (v) any errors in the Payment Allocation Certificate except to
the extent directly related to errors in the calculation of the Adjusted
Purchase Price or any adjustments thereto, (vi) Indemnified Taxes, (vii) the
Specified Matters, or (viii) the matters set forth on Schedule 12.3(a)(viii).
Provided that Buyer makes a written claim for indemnification, describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim within the applicable survival period set forth in Section 12.2,
subject to the limitations set forth in this Section 12, each Seller severally,
and not jointly, on his, her or its own behalf and on behalf of his, her, or its
Seller Indemnifying Parties shall indemnify Buyer Indemnified Parties from and
against the entirety of any Damages of Buyer Indemnified Parties arising out of,
or by reason of (A) any inaccuracy in or breach by such Seller of such Seller’s
representations and warranties set forth in Section 4, or in any certificate
delivered by or on behalf of such Seller (as it relates to such Seller) pursuant
to Section 10.1(b) hereunder prior to the Closing, and (B) any breach of any
covenant or agreement contained in this Agreement or any Ancillary Agreements to
be performed or complied with by such Seller.


72


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, for purposes of this Section 12,
(i)    other than in respect to breaches of the Fundamental Representations, or
in the event of Fraud by Sellers or a Company Member, no indemnification shall
be due or payable by the Sellers in excess of the Indemnity Escrow Funds with
respect to Damages incurred in connection with a breach of representations and
warranties, and recovery from the Indemnity Escrow Funds and under the RWI
Policy shall be the sole and exclusive remedy available to Buyer Indemnified
Parties in respect of such matters, and, for the avoidance of doubt, the
provisions set forth in this subsection (i) will apply even if the RWI Policy is
never issued by an insurer, the RWI Policy is revoked, cancelled, or modified in
any manner after issuance, or Buyer Indemnified Parties make a claim under the
RWI Policy and such claim is denied by the insurer,
(ii)    other than in respect to breaches of the Fundamental Representations,
the Sellers shall have no indemnification liability in respect of claims set
forth in Section 12.3(a)(i) for any Damages until the aggregate amount of such
Damages exceeds $1,400,000 (the “Deductible”), at which time the Sellers shall
indemnify Buyer Indemnified Parties to the extent such Damages exceed the
Deductible up to a maximum aggregate amount equal to the Indemnity Escrow Funds,
(iii)    (A) with respect to Damages for breaches of the Fundamental
Representations set forth in Section 3, and (B) with respect to Damages with
respect to the matters set forth in Sections 12.3(a)(ii)-(vi), and (viii), each
Seller shall indemnify Buyer Indemnified Parties severally, and not jointly,
based on its respective Pro Rata Share of such amounts, to the extent such
Damages exceed the Indemnity Escrow Funds, and any recovery under the RWI Policy
(for the avoidance of doubt, without taking into account the Deductible), which
indemnification obligation, in the aggregate with respect to any Seller, shall
not exceed an amount equal to the amount of the cash proceeds actually received
by such Seller hereunder,
(iv)    a Seller’s several liability for Damages outside the Indemnity Escrow
Funds and Special Escrow Funds shall be determined based upon such Seller’s
respective Pro Rata Share of such Damages, and in no event shall Buyer
Indemnified Parties recover from any single Seller Indemnifying Party for any
Damages in excess of the amount of the cash proceeds actually received by such
Seller hereunder,
(v)    notwithstanding anything in this Agreement or the Escrow Agreement to the
contrary, with respect to Damages in relation to Specified Matters, which, shall
be deemed to include any Damages recoverable by a Buyer Indemnified Party
pursuant to this Section 12 or Section 13 attributable to the Specified Matters,
the Seller Indemnifying Parties shall have no indemnification liability in
respect of any indemnifiable Damages with respect to such Specified Matters
(whether arising under this Section 12 (including Section 12.3(a)(vii)), Section
13 or otherwise) other than through the Special Escrow Funds, and such
indemnifiable Damages will be satisfied solely and exclusively from the Special
Escrow Funds, other than to the extent satisfied from the RWI Policy, if
applicable,


73


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(vi)    notwithstanding anything in this Agreement to the contrary,
indemnifiable Damages in respect of claims set forth in Section 12.3(a)(i), to
the extent relating to or arising from a breach of Section 3.17 (other than
Sections 3.17(c), 3.17(h), 3.17(i) or 3.17(j)), shall be limited to Damages
attributable to Taxes for the Pre-Closing Tax Period, and
(vii)    notwithstanding anything to the contrary in this Agreement, with
respect to (A) inaccuracies or breaches of any individual representation or
warranty of any a Seller set forth in this Agreement or any certificate
delivered by or on behalf of such Seller hereunder prior to Closing, (B) any
breach of any covenant or agreement contained in this Agreement or any Ancillary
Agreements to be performed or complied with by a Seller, and (C) Fraud by an
individual Seller, such Seller shall be solely liable for any Damages related to
such breach or Fraud; provided, however, that the indemnification obligations
for such Seller, in the aggregate, shall in no event exceed an amount equal to
the cash proceeds actually received by such Seller hereunder.
(c)    The parties acknowledge and agree that indemnifiable Damages under this
Agreement, including this Section 12, to the extent such Damages, in the
aggregate, exceed the Deductible, if applicable, shall be satisfied (i) first,
from the Indemnity Escrow Funds or, with respect to Specified Matters, from the
Special Escrow Funds, (ii) second, to the extent such amounts exceed the amount
available to Buyer Indemnified Parties in the Indemnity Escrow Funds or in the
Special Escrow Funds (to the extent applicable), from the RWI Policy, and (iii)
finally, in the case of indemnifiable Damages with respect to breaches of the
Fundamental Representations and the matters set forth in Sections
12.3(a)(ii)-(vi), and (viii), and to the extent such amounts exceed the amounts
recovered in accordance with clauses (i) and (ii) above, severally from the
Sellers based on each Seller’s Pro Rata Share of such amounts (subject to the
limitations set forth in this Section 12), provided, however, that with respect
to indemnifiable Damages described in clause (iii) above, to the extent such
Damages are excluded from the RWI Policy or coverage is denied under the RWI
Policy, or to the extent of an amount up to the Deductible for Damages related
to claims pursuant to Section 12.3(a)(i) that are covered under the RWI Policy,
Buyer Indemnified Parties may seek indemnification from the Seller Indemnifying
Parties (subject to the limitations set forth in this Section 12) simultaneous
with the recourse options set forth in clauses (i) and (ii). The Special Escrow
Funds and Indemnity Escrow Funds shall be reduced on a dollar-for-dollar basis,
by any amounts received by Buyer Indemnified Parties from the Special Escrow
Account or Indemnity Escrow Account, as applicable. Damages recoverable from the
Special Escrow Account or Indemnity Escrow Account are not capped at any
Seller’s respective Pro Rata Share of such amounts.
12.4    Indemnification Provisions for the Sellers’ Benefit; Limitations.
(a)    Subject to the provisions of this Section 12, from and after the Closing,
Buyer agrees to indemnify and hold the Sellers and their employees, directors,
managers, officers, direct and indirect partners or equityholders,
representatives, affiliates, successors and assigns (the “Seller Indemnified
Parties”) harmless from and against, any Damages sustained or suffered by the
Seller Indemnified Parties to the extent caused by or arising from a breach of
any representation or warranty made by Buyer or a failure to perform any
covenant or agreement made by Buyer herein.


74


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(b)    Notwithstanding anything provided in this Agreement to the contrary, no
indemnification shall be payable by Buyer pursuant to Section 12.4(a) with
respect to any claim asserted by a Seller Indemnified Party after the expiration
of the survival period, if any, prescribed for such representation, warranty or
covenant in Section 12.2 (except that any written claim made in good faith with
reasonable specificity (to the extent known at such time) prior to such
expiration date and delivered to Buyer shall survive thereafter until finally
resolved and, as to any such claim, such applicable expiration will not affect
the rights to indemnification of the Seller Indemnified Parties).
12.5    Tax Treatment of Indemnity Payments. Sellers and Buyer agree to treat
any indemnity payment made pursuant to this Section 12 as an adjustment to the
Purchase Price and Rollover Value for all Tax purposes to the greatest extent
permitted by applicable Legal Requirements.
12.6    Matters Involving Third Parties.
(a)    If any third party notifies any party (the “Indemnified Party”) with
respect to any matter (a “Third-Party Claim”) that gives rise to a claim for
indemnification against another Party (the “Indemnifying Party”) under this
Section 12, then the Indemnified Party shall promptly (and in any event within
ten (10) Business Days after receiving notice of the Third-Party Claim) notify
the Indemnifying Party thereof in writing (a “Notice”); provided, however, that
failure to give such Notice shall not limit the right of an Indemnified Party to
recover hereunder from any Indemnifying Party except to the extent that such
Indemnifying Party suffers any material prejudice or material harm with respect
to such claim as a result of such failure except and to the extent that the
Indemnifying Party can demonstrate actual loss or actual prejudice (and in any
event, solely to the extent of such loss or prejudice) as a result of such
failure; and, provided further, that notwithstanding anything to the contrary in
this Agreement, the matters set forth on Schedule 12.3(a)(viii) shall be deemed
to be a Third-Party Claim.
(b)    Without limiting any rights of the insurer under the RWI Policy, as
between the Indemnified Party and the Indemnifying Party, in the case of any
Third-Party Claims for which indemnification is sought, the Indemnifying Party
shall be entitled at its cost and expense to (i) conduct and control any
proceedings or negotiations with such third party, (ii) perform and control or
direct the performance of any required activities, (iii) take all other steps to
settle or defend any such claim (provided that the Indemnifying Party shall not
settle any such claim without the consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed) unless (x)
the settlement includes a complete release of the Indemnified Party with respect
to the claim and no additional obligation, restriction, injunction or other
equitable relief or Damages shall be imposed on the Indemnified Party, and (y)
the claim does not involve any finding or admission of any violation of any law
or the rights of any person by the Indemnified Party), and (iv) employ counsel
to contest any such claim or liability; provided, that the Indemnifying Party
shall not have the right to assume control of such defense, if the claim for
which the Indemnifying Party seeks to assume control: (A) seeks non‑monetary
relief (except where non‑monetary relief is merely incidental to a primary claim
or claims for monetary damages), (B) involves criminal allegations, (C) involves
the Indemnifying Party or its Affiliates if counsel to the Indemnified Party
reasonably determines in good faith that such representation would give rise to
a conflict of interest, (D) is reasonably be expected to directly materially
adversely affect the Indemnified Party’s business, or (E) involves a claim for
which, upon petition


75


US-DOCS\102662145.20

--------------------------------------------------------------------------------





by the Indemnified Party, the appropriate court rules that the Indemnifying
Party failed or is failing to vigorously prosecute or defend. The Indemnifying
Party shall, within thirty (30) days after delivery of the Notice to
Indemnifying Party (or sooner, if the nature of the Third-Party Claim so
requires) (the “Dispute Period”), notify the Indemnified Party of its intention
as to the conduct and control of the defense of such claim; provided that the
Indemnified Party and its counsel shall cooperate with the Indemnifying Party
and its counsel. Until the Indemnified Party has received notice of the
Indemnifying Party’s election whether to defend any claim, the Indemnified Party
shall take reasonable steps to defend such claim, but may not settle such claim
without the consent of the Indemnifying Party. If the Indemnifying Party shall
decline to assume the defense of any such claim, or the Indemnifying Party shall
fail to notify the Indemnified Party within the Dispute Period of the
Indemnifying Party’s election to defend such claim, the Indemnified Party shall
defend against such claim (provided that the Indemnified Party shall not settle
such claim without the consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, conditioned or delayed)) and the Indemnifying
Party will remain responsible for any Damages the Indemnified Party may suffer
as a result of such Third-Party Claim to the extent subject to indemnification
under this Section 12.
12.7    Direct Claims. Any indemnification claim by an Indemnified Party which
does not result from a Third-Party Claim shall be asserted by the Indemnified
Party by giving the Indemnifying Party and the Seller Representative prompt
written notice thereof. Such written notice shall summarize the basis for the
indemnification claim based on the information reasonably available at that time
to the Indemnified Party. The failure to give written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, unless, and
then solely to the extent that, the rights of the parties from whom indemnity is
sought are materially prejudiced as a result of such failure; provided, however,
that no such notice shall have any effect or be valid if it is given following
the end of any applicable survival period provided for in Section 12.2. The
Indemnifying Party shall have thirty (30) days after its receipt of such notice
to respond in writing to such claim. If the Indemnifying Party does not so
respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have accepted such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement and shall promptly pay any
amounts owed in accordance with the terms of this Agreement.
12.8    Tax Proceedings and Tax Indemnification Claims. Notwithstanding any
other provision of this Agreement, (i) the control of any Tax Proceeding shall
be governed exclusively by Section 13 hereof, and (ii) any claim for
indemnification that may be brought by Buyer Indemnified Parties under either
Sections 12.3(a)(i) or 12.3(a)(vi) may be brought under such Section as such
Buyer Indemnified Parties choose, without duplication with respect to recovery.
12.9    Further Limitations and Qualifications.
(a)    Right to Recover. The Indemnified Parties shall have an obligation to
promptly make a claim thereunder and then exhaust all commercially reasonable
efforts to seek to recover and pursue a claim for insurance proceeds (including
under the RWI Policy) as a result of any matter giving rise to an
indemnification claim of the Indemnified Parties against the Indemnifying Party,
to the extent coverage may be available therefor. In addition, the Indemnifying
Party shall, to the extent of any indemnification payment made by


76


US-DOCS\102662145.20

--------------------------------------------------------------------------------





it and to the extent consistent with any related indemnification agreement,
insurance policy, or applicable Legal Requirement (except with respect to the
RWI Policy), be subrogated to all rights of the Indemnified Party against any
third party in respect of the claim to which the indemnification payment
relates, other than as against a Buyer Indemnified Party or a Company Member
current customer. If the Indemnified Party actually receives any insurance
proceeds (including under the RWI Policy) for Damages or expenses that are part
of an indemnification claim of the Indemnified Party prior to the date upon
which the Indemnifying Party is given notice of the claim, the Indemnifying
Party’s indemnification obligation with respect to such claim shall be reduced
by the amount of any such insurance proceeds (net of any expenses actually
incurred solely in collection thereof) actually received by the Indemnified
Party (including under the RWI Policy). If the Indemnified Party actually
receives any insurance proceeds (including under the RWI Policy) with respect to
Damages or expenses after the Indemnifying Party has provided indemnification
for such Damages or expenses to the Indemnified Party, then the Indemnified
Party shall promptly turn over any such insurance proceeds (net of any expenses
actually incurred solely in collection thereof) to the Indemnifying Party with
respect to such Damages;. Buyer Indemnified Parties shall not be entitled to
recover Damages from the Seller Indemnifying Parties to the extent such Damages
would have been covered under the RWI Policy if not for a failure by a Buyer
Indemnified Party to properly make a claim thereunder (or to otherwise comply
with the terms thereof).
(b)    Exclusive Remedies. Subject to (and without limiting the effects of) the
terms of Section 15.6, from and after Closing, except with respect to matters
covered by Section 2.2, the remedies provided in this Section 12 shall
constitute the sole and exclusive remedies available to any Party hereto with
respect to any claim relating to this Agreement or the transactions contemplated
hereby and the facts and circumstances relating and pertaining hereto (whether
any such claim shall be made in contract, breach of warranty, tort or
otherwise), other than for Fraud.
(c)    Duration of Claim. The indemnification obligations of the Indemnifying
Party pursuant to this Agreement with respect to a specific claim for which
indemnification is provided under this Agreement shall extend beyond the time
period for indemnification set forth herein with respect to such specific claim
until it has been fully discharged or resolved or settled so long as a written
notice prepared in good faith with reasonable specificity (to the extent known
at such time); shall have been given to the Indemnifying Party on or prior to
the end of such time period.
(d)    Calculating Damages. For purposes of both determining (i) the amount of
Damages arising from a breach of or inaccuracy in any representation, warranty,
covenant or obligation of the Company Members or the Sellers in this Agreement,
and (ii) whether any such representation, warranty, covenant or obligation has
been breached or is inaccurate, any limitations or qualifications as to dollar
amount or materiality (or similar concept) set forth in such representation,
warranty, covenant or obligation shall be disregarded.
(e)    Tax Benefits. Without limiting the effect of any other limitation
contained in this Section 12, for purposes of computing the amount of any
Damages incurred by any Indemnified Party under this Section 12, there shall be
deducted an amount equal to the amount of any Tax benefit actually realized
within two (2) years of such Damages in connection with such Damages, as
determined on a “with and without” basis.


77


US-DOCS\102662145.20

--------------------------------------------------------------------------------





SECTION 13    
TAXES
13.1    Certain Income Tax Matters. For the avoidance of doubt, any deductions
or similar Tax benefits arising from the payment of Seller Transaction Expenses
and the discharge of the Closing Indebtedness shall be for the benefit of the
Sellers to the greatest extent permitted by applicable Legal Requirements.
13.2    Transfer Taxes. All Transfer Taxes will be borne by Sellers. Seller
Representative hereby agrees to file in a timely manner all necessary documents
(including, but not limited to, all Tax Returns) with respect to all such
Transfer Taxes.
13.3    Tax Treatment. For federal income tax purposes, the parties hereto agree
to treat (i) the Company as a continuing partnership and as not terminating
under Section 708 of the Code, (ii) the Merger as a purchase by Buyer of
partnership interests from the Sellers as described in Section 741 of the Code
to the extent such Sellers own Cancelled Units and (iii) BAS Management Pool as
retaining a partnership interest in the Company to the extent of the Retained
Units and the Rollover Holders as retaining their partnership interests in BAS
Management Pool, with such retention being nontaxable in each case. The parties
hereto agree to file all Tax Returns consistently with such treatment described
in this Section 13.3.
13.4    Cooperation and Exchange of Information. Sellers, Rollover Holders, and
Buyer shall provide each other with such cooperation and information as each of
them reasonably may request in filing any Tax Return or in connection with any
audit or other proceeding in respect of Taxes. Such cooperation and information
shall include providing copies of relevant Tax Returns or portions thereof,
together with accompanying schedules, related work papers and documents relating
to rulings or other determinations by tax authorities. Each of Sellers, Rollover
Holders and Buyer shall retain (and shall cause the Company Members to retain)
all Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of any Company Member for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate.
13.5    Tax Proceedings and Audits. The Seller Representative shall control (at
its own expense) the contest of any audits, disputes, administrative, judicial
or other governmental proceedings (“Tax Proceedings”) relating to partnership or
other “pass-through” income Taxes or Tax Returns of any Company Member for a
Pre-Closing Tax Period (other than any Straddle Period) (the “Seller
Proceedings”), and the Seller Representative shall keep Buyer reasonably
informed of developments during such Seller Proceedings and shall not settle or
otherwise conclude such Seller Proceedings without the consent of Buyer, which
shall not be unreasonably withheld or delayed. Buyer and the Seller
Representative shall jointly control the contest of any Tax Proceedings relating
to “pass-through” income Taxes or Tax Returns of any Company Member for the
Straddle Period (the “Straddle Proceedings”) and may not settle or otherwise
conclude such contest without the consent of the other party, which shall not be
unreasonably withheld or delayed. Buyer shall be the “partnership
representative” of the Company within the meaning of Section 6223(a) of the Code
with respect to Straddle Proceedings, provided, however, that Buyer shall take
all actions reasonably necessary and possible to give effect to the joint
control provided for in the preceding sentence, including


78


US-DOCS\102662145.20

--------------------------------------------------------------------------------





obtaining the consent of the Seller Representative with respect to
non-ministerial actions taken by Buyer in its capacity as the “partnership
representative.” Buyer shall control the contest of all other Tax Proceedings
(other than Seller Proceedings, Straddle Proceedings, or Tax Proceedings related
to the Specified Matters) relating to any Company Member for a Pre-Closing Tax
Period (including a Straddle Period) (the “Buyer Proceedings”); provided,
however, that Buyer shall keep the Seller Representative reasonably informed
about any such Buyer Proceedings, shall permit the Seller Representative to
participate in such contest (and the right to participation shall include the
right to receive copies of all correspondence from any tax authorities relating
to such Buyer Proceedings and attend meetings), shall permit the Seller
Representative to review and approve all material submissions and filings to the
relevant taxing authority, and shall not settle or otherwise conclude such Buyer
Proceeding without the consent of the Seller Representative, which shall not be
unreasonably withheld or delayed.
13.6    Tax Returns.
(a)    The Seller Representative shall timely file or cause to be timely filed
when due (taking into account all extensions properly obtained) all partnership
or other “pass-through” income Tax Returns for all Pre-Closing Tax Periods
(other than Tax Returns relating to Straddle Periods) that are required to be
filed by or with respect to any Company Member (“Seller Returns”) and such
Seller Returns shall be filed in a manner consistent with past practice, except
as otherwise required by applicable Legal Requirements.
(b)    Subject to Section 13.2 and Annex 6 in each case: The Company shall
timely file or cause to be timely filed when due (taking into account all
extensions properly obtained) all Tax Returns that are required to be filed by
or with respect to any Company Member that are not Seller Returns (“Company
Returns”). Such Company Returns shall be prepared by, or under the direction of,
members of management of the Company. All Company Returns that relate to a
Pre-Closing Tax Period (including any Straddle Period) shall be prepared in a
manner consistent with the past practice of the Company Members, except as
otherwise required by applicable Legal Requirements, and in accordance with this
Agreement. Any partnership income Tax Return of the Company for the Straddle
Period shall allocate items of income, gain, deduction and loss as between the
Sellers and Buyer using a “closing of the books” method under Section 706 of the
Code and, to the extent the Company does not already have such an election in
effect, shall include an election under Section 754 of the Code for the Straddle
Period. The Company shall deliver at least twenty-five (25) days prior to the
due date for the filing of any such Company Returns to Seller Representative a
draft of such Tax Returns for Seller Representative’s review and approval, which
shall not be unreasonably withheld, conditioned, or delayed. Except to the
extent taken into account in the calculation of the Final Adjusted Purchase
Price, each Seller shall remit to the Company no later than three (3) days
before the date on which such Taxes are due an amount equal to its Pro Rata
Share of the Taxes relating to the portion of any such Company Return that
relates to a Pre-Closing Tax Period or the portion of any Straddle Period that
ends on the Closing Date to the extent such Taxes are Indemnified Taxes
recoverable from such Seller pursuant to Section 12, which amounts shall be
timely paid by the Company in accordance with applicable Legal Requirements to
the applicable tax authority with the filing of such Company Return.
13.7    Refunds. Any refunds or credits of Indemnified Taxes received after the
Closing and not included in the calculation of the Final Adjusted Purchase Price
shall be paid (net of any Taxes and any


79


US-DOCS\102662145.20

--------------------------------------------------------------------------------





reasonable expenses any Company Member or Buyer incurs with respect to the
receipt of such refunds or credits) promptly to the Seller Representative for
further distribution to the Sellers. Nothing in this Section 13.7 will require
that any Company Member or Buyer make any payment with respect to any refund
for, or credit against, a Tax (and such refunds or credits will be for the
benefit of Buyer and the Company Members) to the extent attributable to any
carryback of any net operating loss or other Tax attribute or Tax credit
generated in a taxable period or portion thereof that begins after the Closing
Date. Upon the reasonable request of the Seller Representative, Buyer shall use,
and shall cause the Company Members to use, commercially reasonable effort to
obtain all such available refunds or credits.
13.8    Certain Post-Closing Actions. Notwithstanding any other provision of
this Agreement to the contrary, each Party, on behalf of itself and its
equityholders and Representatives, hereby consents to the undertaking of the
actions described in Annex 6, subject to and in accordance with the terms hereof
and thereof.
13.9    Post-Closing Covenants. Buyer agrees to indemnify Sellers and the
Rollover Holders from and against (a) any Tax owed by them resulting from any
transaction engaged in by any Company Member at the direction of Buyer not in
the Ordinary Course of Business occurring on or after the Closing Date (other
than with respect to a Resolution Event) and (b) any Taxes arising from or
relating to any financing transaction undertaken by Buyer and its Affiliates.
Buyer further agrees that it will not (i) other than with respect to a
Resolution Event, amend or re-file any Tax Return of the Company Members or BAS
Management Pool relating in whole or in part to a Pre-Closing Tax Period or
otherwise to Indemnified Taxes without the consent of the Seller Representative,
not to be unreasonably withheld, (ii) file any new Tax Return of the Company
Members with respect to a Pre-Closing Tax Period without following the
procedures set forth in Section 13.6(b) or as provided in Section 13.8, (iii)
voluntarily approach any tax authority with respect to Indemnified Taxes other
than as provided in Section 13.8 without the consent of the Seller
Representative or (iv) other than with respect to a Resolution Event, file any
Tax election of or with respect to the Company Members or Buyer with effect to
the Pre-Closing Tax Period.
13.10    Section 754 Election and Purchase Price Allocation. Notwithstanding
anything to the contrary in this Agreement, if at the time of the Merger, an
election under Section 754 of the Code is not in effect for the Company, the
parties hereto agree that an election under Section 754 of the Code shall be
made in accordance with Treasury Regulation Section 1.754-1(b) by the Company on
its federal income Tax Return for the Tax period that includes the Closing Date.
The adjustments to the tax basis of the underlying assets of the Company Members
pursuant to Sections 743(b) and 755 of the Code arising out of the Merger shall
be determined in accordance with the methodology set forth on Annex 3 (the
“Purchase Price Allocation”). The Purchase Price Allocation shall be delivered
by Buyer to the Seller Representative within one-hundred twenty (120) days after
the Closing Date for Seller Representative’s approval. Seller Representative and
Buyer shall work in good faith to resolve any disputes relating to the Purchase
Price Allocation within thirty (30) days. If Seller Representative and Buyer are
unable to resolve any such dispute, such dispute shall be resolved promptly by
the Accounting Arbitrator, the costs of which shall be allocated to and borne by
Buyer and the Seller Representative, on behalf of Sellers, based on the inverse
of the percentage that the Accounting Arbitrator determination (before such
allocation) bears to the total amount of the total items in dispute as
originally submitted to the Accounting Arbitrator. Buyer and the Sellers shall
file, or cause to be filed all


80


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Tax Returns in a manner consistent with the Purchase Price Allocation (as
revised to take into account any subsequent adjustments to the Adjusted Purchase
Price).
13.11    Overlap. In the event of any conflict between any provision of this
Agreement and this Section 13, the terms and provisions of this Section 13 shall
control.
SECTION 14    
THE SELLER REPRESENTATIVE
14.1    Appointment of the Seller Representative.
(a)    Each Seller irrevocably appoints and authorizes BAS Buyer, LLC, a
Delaware limited liability company as the “Seller Representative” and in such
capacity as its agent and attorney-in-fact to take such action as agent and
attorney-in-fact on its or his behalf and to exercise such powers under this
Agreement and any Ancillary Agreements which require any form of Seller approval
or consent, together with all such powers as are reasonably incidental thereto.
The Seller Representative may perform its duties as such through sub-agents and
attorneys-in-fact and shall have no liability for any acts or omissions of any
such sub-agent or attorney if selected by it with reasonable care. Buyer shall
be entitled to deal exclusively with the Seller Representative on behalf of any
and all Sellers with respect to all matters relating to this Agreement and the
Ancillary Agreements, and shall be entitled to rely conclusively (without
further evidence of any kind whatsoever) on any document executed or purported
to be executed on behalf of any Seller by the Seller Representative, and on any
other action taken or purported to be taken on behalf of any Seller by the
Seller Representative, as fully binding upon such Seller.
(b)    Without limiting the generality of the foregoing Section 14.1(a), the
Seller Representative, acting alone without the consent of any other Seller, is
hereby authorized to (i) take any and all actions under Section 2, (ii)
supervise, defend, coordinate and negotiate claims for indemnification under
Section 12 (including settlements thereof) or the Specified Matters, (iii)
effect payments to Sellers hereunder, (iv) receive or give notices hereunder,
(v) receive or make payment hereunder, (vi) execute waivers or amendments
hereof, (vii) execute and deliver documents, releases and/or receipts hereunder,
and/or (viii) terminate this Agreement pursuant to the terms of Section 11.1.
(c)    The parties confirm their understanding that the initial Seller
Representative is an affiliate of a Seller, and that such Seller shall have the
same rights and powers under this Agreement as any other Seller and may exercise
or refrain from exercising the same as though it were not the Seller
Representative.
(d)    The Seller Representative may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable to
any Seller for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
(e)    The Seller Representative shall not be liable for (i) any action or
omission consented to or requested by a majority in interest of the other
Sellers (based on respective Pro Rata Shares of the Adjusted Purchase Price paid
at Closing), or (ii) any action or omission otherwise taken by it hereunder
except (in the case of this clause (ii) only) in the case of willful misconduct
by the Seller Representative. The Seller


81


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Representative shall not be deemed to be a trustee or other fiduciary on behalf
of any Seller or any other Person, nor shall the Seller Representative have any
liability in the nature of a trustee or other fiduciary. The Seller
Representative does not make any representation or warranty as to, nor shall it
be responsible for or have any duty to ascertain, inquire into or verify (A) any
statement, warranty or representation made in or in connection with this
Agreement or the Ancillary Agreements, (B) the performance or observance of any
of the covenants or agreements of Sellers under this Agreement or any of the
other Ancillary Agreements, or (C) the genuineness of this Agreement, the
Ancillary Agreements or any other instrument or writing furnished in connection
herewith or therewith. The Seller Representative shall not incur any liability
by acting in reliance upon any notice, consent, certificate, statement or other
writing (which may be a bank wire, facsimile or similar writing) believed by it
to be genuine and to be signed or sent by the proper party or parties.
(f)    Each Seller shall, ratably in accordance with his or its Pro Rata Share
of such amounts pay the Seller Representative, upon presentation of an invoice
or other similar written notice, for all costs and expenses reasonably incurred
by the Seller Representative (including, without limitation, fees and expenses
of counsel to the Seller Representative) in connection with (i) the enforcement
of this Agreement and any of the Ancillary Agreements and/or the protection or
preservation of the rights of each Seller and/or the Seller Representative
against Buyer, or any of their respective assets, and (ii) any amendment,
modification or waiver of any of the terms of this Agreement or any Ancillary
Agreements (whether or not any such amendment, modification or waiver is signed
or becomes effective). Such amounts shall first be paid out of an advance amount
equal to $750,000 (the “Advance Amount”), which will be delivered by Buyer to
the Seller Representative at the Closing as a deduction from the Purchase Price
which the Seller Representative shall maintain in a separate account for
application under this Section 14.1.
(g)    Each Seller (including any such Seller acting in the capacity of Seller
Representative) shall, ratably in accordance with such Seller’s Pro Rata Share
of such amounts, indemnify, defend and hold harmless the Seller Representative
and its partners, directors, officers, managers, members, agents, attorneys,
employees and shareholders against any claim that such indemnitees may suffer or
incur in connection with any action taken or omitted by the Seller
Representative or such other in the performance of the duties of the Seller
Representative hereunder (except for claims resulting from any such indemnitees’
willful misconduct).
(h)    Each Seller acknowledges that it has, independently and without reliance
upon the Seller Representative or any other Seller, and based on such documents
and information as it has deemed appropriate, made its own legal analysis and
decision to enter into this Agreement.
(i)    The Seller Representative may resign at any time by giving notice thereof
to Sellers. Upon any such resignation, Sellers shall, upon the prior written
consent of Buyer, appoint a successor Seller Representative by a majority in
interest of the Sellers (based on respective Pro Rata Shares of the Adjusted
Purchase Price paid at Closing). If no successor Seller Representative shall
have been appointed by Sellers, and shall have accepted such appointment, within
thirty (30) days after the retiring Seller Representative gives notice of
resignation, then the retiring Seller Representative, may, on behalf of Sellers,
upon the prior written consent of Buyer, appoint a successor Seller
Representative, which shall be any Seller. Upon the


82


US-DOCS\102662145.20

--------------------------------------------------------------------------------





acceptance of its appointment as the Seller Representative hereunder by a
successor Seller Representative, such successor Seller Representative shall
thereupon (A) succeed to and become vested with all the rights and duties of the
retiring Seller Representative, (B) receive delivery of any remaining portion of
the Advance Amount from the retiring Seller Representative and (C) the retaining
Seller Representative shall be discharged from its duties and obligations
hereunder. After the retiring Seller Representative’s resignation hereunder as
the Seller Representative, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Seller Representative.
(j)    The obligations of the Seller Representative hereunder and under the
Ancillary Agreements are only those expressly set forth herein and therein. No
implied duties or obligations shall be read into this Agreement or any of the
Ancillary Agreements against the Seller Representative.
(k)    The Seller Representative shall disburse any remaining Advance Amount to
Sellers in accordance with the Sellers’ Pro Rata Shares at such time that it
determines in its reasonable discretion that it is no longer necessary to hold
such funds.
SECTION 15    
MISCELLANEOUS
15.1    Notices. All notices, requests, demands, consents and communications
necessary or required under this Agreement shall be delivered by hand or sent by
registered or certified mail, return receipt requested, by overnight prepaid
courier or by facsimile (receipt confirmed) to:
if to Buyer, or the Company following the Closing:
Cimpress N.V.
c/o Cimpress USA Incorporated
275 Wyman Street
Waltham, MA 02451, USA
Attention: Matthew Walsh, General Counsel
Email: mwalsh@cimpress.com


with a copy (which shall not constitute notice) to:
DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110
Attn: Adam Ghander
E-mail: adam.ghander@dlapiper.com




83


US-DOCS\102662145.20

--------------------------------------------------------------------------------





if to the Company prior to the Closing:
Build A Sign LLC
11525A Stonehollow Dr.
Suite 100
Austin, TX 78758
Attention: Bryan Kranik, Chief Executive Officer
Telephone: 512-374-9850
Email: bryan.kranik@buildasign.com


if to the Seller Representative:
BAS Buyer LLC
c/o Perella Weinberg Partners Capital Management LP
767 Fifth Avenue
New York, NY 10153
Attention: General Counsel
Email: legal@pwpartners.com


if to any Seller:
Such address listed on the Company’s books and records
And if to the Company (prior to the Closing), any Seller or the Seller
Representative with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
200 Clarendon Street, 27th Floor
Boston, MA 02116
Attention: Johan V. Brigham and J. Ryan McCarthy
Telephone: (617) 948-6000
Facsimile: (617) 948-6001
All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent three (3) days following the date on
which mailed, or one (1) day following the date mailed if sent by overnight
courier, or on the date on which delivered by hand or by facsimile transmission
(receipt confirmed), as the case may be, and addressed as aforesaid. Any notice
to be given to any Seller hereunder shall be given to the Seller Representative
or, if for any reason there ceases to be a Seller Representative, to each
Seller.
15.2    Parent Guarantee. Parent hereby guarantees the performance of each of
the obligations, covenants and agreements of Buyer set forth in this Agreement,
and, notwithstanding anything to the contrary in this Agreement, in the event of
nonperformance of any of the obligations, covenants or agreements of


84


US-DOCS\102662145.20

--------------------------------------------------------------------------------





Buyer set forth herein, the Company, each of the Sellers and the Seller
Representative shall have full recourse against Buyer for any and all such
obligations, covenants and/or agreements (including, without limitation, the
payment and Closing obligations set forth in Section 2 and the indemnity
obligations set forth in Section 12).
15.3    Successors and Assigns. All covenants and agreements and other
provisions set forth in this Agreement and made by or on behalf of any of the
parties hereto shall bind and inure to the benefit of the successors, heirs and
permitted assigns of such party, whether or not so expressed. None of the
parties may assign, transfer or delegate any of their respective rights or
obligations under this Agreement, by operation of law or otherwise, without the
consent in writing of the Company (or the Seller Representative from and after
the Closing) and Buyer. Any purported assignment or delegation of rights or
obligations in violation of this Section 15.3 is void and of no force or effect.
15.4    Severability. In the event that any one (1) or more of the provisions
contained herein is held invalid, illegal or unenforceable in any respect for
any reason in any jurisdiction, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected (so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party), it being intended that each of the parties’
rights and privileges shall be enforceable to the fullest extent permitted by
applicable Legal Requirements, and any such invalidity, illegality and
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction (so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party). If any court of competent
jurisdiction determines that any provision of this Agreement is invalid, illegal
or unenforceable, such court has the power to fashion and enforce another
provision (instead of the provision held to be invalid, illegal or
unenforceable) that is valid, legal and enforceable and carries out the
intentions of the parties hereto under this Agreement and, in the event that
such court does not exercise such power, the parties hereto shall negotiate in
good faith in an attempt to agree to another provision (instead of the provision
held to be invalid, illegal or unenforceable) that is valid, legal and
enforceable and carries out the parties’ intentions to the greatest lawful
extent under this Agreement.
15.5    Third Parties. Except as specifically set forth or referred to herein
(including pursuant to Section 6.6 and Section 6.9), nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any Person,
other than the parties hereto and their permitted successors and assigns, any
rights or remedies under or by reason of this Agreement or any other
certificate, document, instrument or agreement executed in connection herewith
nor be relied upon other than the parties hereto and their permitted successors
or assigns.
15.6    Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that money damages or other legal remedies would not be an adequate remedy for
any such breach. It is accordingly agreed that: (a)  Buyer shall be entitled to
an injunction, specific performance and other equitable relief to prevent or
restrain breaches or threatened breaches of this Agreement by Sellers or the
Company and to enforce specifically all of the terms and provisions hereof, and
(b) Sellers


85


US-DOCS\102662145.20

--------------------------------------------------------------------------------





(on behalf of itself and the Company Members) shall be entitled to an injunction
or injunctions to prevent or restrain breaches or threatened breaches by Buyer.
Subject to the limitations set forth in this Section 15.6, Sellers (on behalf of
themselves and the Company), on the one hand, and Buyer, on the other hand,
hereby agree not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches or threatened
breaches of the provisions of this Agreement identified above in this Section
15.6 by such party.
15.7    Governing Law; Submission to Jurisdiction. This Agreement, and all
matters arising out of or relating to this Agreement and any of the transactions
contemplated hereby or in connection with to any matter which is the subject of
this Agreement, including the validity hereof and the rights and obligations of
the parties hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware applicable to contracts made and to be performed
entirely in such state (without giving effect to the conflicts of law provisions
thereof). The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any court of competent civil jurisdiction sitting in the State
of Delaware over any action arising out of or in connection with this Agreement
or any of the transactions contemplated hereby or related to any matter which is
the subject of this Agreement and each party hereto hereby irrevocably agrees
that all claims in respect of such action may be heard and determined in such
courts. The parties hereto hereby irrevocably waive any objection which they may
now or hereafter have to the laying of venue of such action brought in such
court or any claim that such action brought in such court has been brought in an
inconvenient forum. Each of the parties hereto agrees that a judgment in such
action may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by any applicable Legal Requirement. Each of the parties
hereto hereby irrevocably consents to process being served by any party to this
Agreement in any action by delivery of a copy thereof in accordance with the
provisions of Section 15.1 and consents to the exercise of jurisdiction of the
courts of the State of Delaware over it and its properties with respect to any
action, suit or proceeding arising out of or in connection with this Agreement
or the transactions contemplated hereby or the enforcement of any rights under
this Agreement.
15.8    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH ANY MATTER WHICH IS THE SUBJECT OF THIS AGREEMENT OR THE
ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.
15.9    Fees and Expenses. Except as otherwise provided in this Agreement,
(a) all fees, costs and expenses of Buyer incurred in connection with this
Agreement and the transactions contemplated hereby, including fees and expenses
of financial advisors, financial sponsors, legal counsel and other advisors,
shall be paid by Buyer whether or not the Closing is consummated and (b) all
fees, costs and expenses of the Company, the Seller Representative and Sellers
incurred in connection with this Agreement and the transactions contemplated
hereby, including fees and expenses of financial advisors, financial sponsors,
legal counsel and other advisors, shall be paid by the Company whether or not
the Closing is consummated (but subject to the inclusion of any such amounts in
the Seller Transaction Expenses); provided, that, notwithstanding the foregoing,
(i) Buyer shall be responsible for (A) any fee related to compliance with the


86


US-DOCS\102662145.20

--------------------------------------------------------------------------------





applicable requirements of the HSR Act as set forth in Section 6.3(b), (B) any
fees of the Escrow Agent, and (C) fifty percent (50%) of the premium, taxes,
underwriting fees, and broker fees incurred with respect to the RWI Policy
(excluding, for the avoidance of doubt, any legal fees, costs and expenses
(other than the insurer’s underwriting fee)). Any fees of the Accounting
Arbitrator shall be borne by the parties as provided in Section 2.2(f).
15.10    Entire Agreement, Not Binding Until Executed. This Agreement, including
the Disclosure Schedule, Schedules and Exhibits and the other agreements
referred to herein (including the Ancillary Agreements), is complete, and all
promises, representations, understandings, warranties and agreements with
reference to the subject matter hereof, and all inducements to the making of
this Agreement relied upon by all the parties hereto, have been expressed herein
or in such Disclosure Schedule, Schedules, Exhibits or such other agreements and
this Agreement, including such Disclosure Schedule, Schedules, Exhibits and such
other agreements, supersedes any prior understandings, negotiations, agreements
or representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof or thereof. Neither this
Agreement nor any of the terms or provisions hereof are binding upon or
enforceable against any party hereto unless and until the same is executed and
delivered by all of the parties hereto.
15.11    Amendments; No Waiver. Subject to applicable Legal Requirements, any
provision of this Agreement may be amended or waived prior to the Closing if,
but only if, such amendment or waiver is in writing and is signed, in the case
of an amendment, by Buyer and the Seller Representative, or, in the case of a
waiver, by each party against whom the waiver is to be effective; provided, that
the Seller Representative shall have the authority to sign any such waiver on
behalf of any Seller. No course of dealing and no failure or delay on the part
of any party hereto in exercising any right, power or remedy conferred by this
Agreement shall operate as a waiver thereof or otherwise prejudice such party’s
rights, powers and remedies. The failure of any of the parties to this Agreement
to require the performance of a term or obligation under this Agreement or the
waiver by any of the parties to this Agreement of any breach hereunder shall not
prevent subsequent enforcement of such term or obligation or be deemed a waiver
of any subsequent breach hereunder. No single or partial exercise of any right,
power or remedy conferred by this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.
15.12    No Recourse Against Third Parties. Notwithstanding any other provision
of this Agreement, except to the extent otherwise agreed in writing, no claim
(whether at law or in equity, whether in contract, tort, statute or otherwise)
may be asserted by the Company Members, the Sellers, Buyer, any Affiliate of any
of the foregoing (including, with respect to Buyer, from and after the Closing,
any Company Member) or any Person claiming by, through or for the benefit of any
of them, against any Person who is not party to this Agreement, including any
equityholders, partners, members, controlling persons, directors, officers,
employees, incorporators, managers, agents, Representatives, or Affiliates of
Buyer or any Company Member, Seller or the heirs, executors, administrators,
successors or assigns of any of the foregoing (or any Affiliate of any of the
foregoing) that is not a party to this Agreement (each a “Non-Party Affiliate”),
with respect to matters arising in whole or in part out of, related to, based
upon, or in connection with the business of the Company Members, the Company
Members, this Agreement, the Ancillary Agreements or their subject matter or the
transactions contemplated hereby or thereby or with respect to any actual or
alleged inaccuracies, misstatements or omissions with respect to information
furnished by or on behalf of the Company Members


87


US-DOCS\102662145.20

--------------------------------------------------------------------------------





or any Non-Party Affiliate in any way concerning the business of the Company
Members, the Company Members, this Agreement or its subject matter or the
transactions contemplated hereby.




[SIGNATURE PAGES FOLLOW]






88


US-DOCS\102662145.20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date first set forth above.
 
PARENT
CIMPRESS N.V.


By: /s/Sean E. Quinn 
Name: Sean Quinn
Title: EVP, Chief Financial Officer


 
BUYER
CIMPRESS USA INCORPORATED


By: /s/Sean E. Quinn 
Name: Sean Quinn
Title: EVP, Chief Financial Officer


MERGER SUB
CIMPRESS ACQUISITION, LLC


By: /s/Sean E. Quinn 
Name: Sean Quinn
Title: EVP, Chief Financial Officer


 
THE COMPANY
BUILD A SIGN LLC


By: /s/Bryan Kranik 
Name: Bryan Kranik
Title: CEO





[Signature Page to Agreement and Plan of Merger]

--------------------------------------------------------------------------------





 
THE SELLER REPRESENTATIVE
BAS BUYER LLC


By: /s/Aaron Hood 
Name: Aaron Hood
Title: Authorized Person


 
THE SELLERS
BAS BUYER, LLC


By: /s/Aaron Hood 
Name: Aaron Hood
Title: Authorized Person


 


BUILD A SIGN MANAGEMENT POOL, LLC


By: /s/Aaron Hood 
Name: Aaron Hood
Title: Authorized Person


 


BAS NEWCO, LLC


By: /s/Dan Graham 
Name: Daniel A. Graham
Title: Manager









[Signature Page to Agreement and Plan of Merger]